     Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 1 of 222 PageID #:1




                       UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

L. HART, INC.; R & D MARKETING, LLC; TIMBER
LAKE FOODS, INC.; and EMA FOODS CO., LLC;

             Plaintiffs,
v.

PILGRIM’S PRIDE CORPORATION; AGRI STATS,
INC.; CASE FOODS, INC.; CASE FARMS, LLC;            COMPLAINT
CASE FARMS PROCESSING, INC.; CLAXTON
POULTRY FARMS, INC.; NORMAN W. FRIES, INC.;
FOSTER FARMS, LLC; FOSTER POULTRY FARMS;            Jury Trial Demanded
HARRISON POULTRY, INC.; HOUSE OF RAEFORD
FARMS, INC.; KEYSTONE FOODS LLC; EQUITY
GROUP EUFAULA DIVISION, LLC; EQUITY
GROUP KENTUCKY DIVISION LLC; EQUITY
GROUP—GEORGIA DIVISION LLC; KOCH FOODS,
INC.; JCG FOODS OF ALABAMA, LLC; JCG FOODS
OF GEORGIA, LLC; KOCH MEAT CO., INC.; MAR-
JAC POULTRY, INC.; MAR-JAC POULTRY MS,
LLC; MAR-JAC POULTRY AL, LLC; MAR-JAC
AL/MS, INC.; MAR-JAC POULTRY, LLC; MAR-JAC
HOLDINGS, LLC; MOUNTAIRE FARMS, INC.;
MOUNTAIRE FARMS, LLC; MOUNTAIRE FARMS
OF DELAWARE, INC.; O.K. FOODS, INC.; O.K.
FARMS, INC.; O.K. INDUSTRIES, INC.; PERDUE
FARMS, INC.; PERDUE FOODS, LLC; SANDERSON
FARMS, INC.; SANDERSON FARMS, INC. (FOODS
DIVISION);     SANDERSON      FARMS,   INC.
(PRODUCTION DIVISION); SANDERSON FARMS,
INC. (PROCESSING DIVISION); SIMMONS FOODS,
INC.; SIMMONS PREPARED FOODS, INC.; TYSON
FOODS, INC.; TYSON CHICKEN, INC.; TYSON
BREEDERS, INC.; TYSON POULTRY, INC.; and
WAYNE FARMS, LLC
            Defendants.


                             PLAINTIFFS’ COMPLAINT
                           AND DEMAND FOR JURY TRIAL

                         (REDACTED VERSION)
       (MOTION TO FILE UNREDACTED VERSION UNDER SEAL PENDING)
      Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 2 of 222 PageID #:2




                                                     TABLE OF CONTENTS
I.    SUMMARY OF FACTUAL ALLEGATIONS ........................................................................... 6

      A.          Overview of the Broiler Industry .................................................................................... 6

      B.          Summary of Defendants’ Conspiracy ............................................................................. 7

      C.          Defendants’ Coordinated Supply Restrictions............................................................... 9

      D.          Defendants’ Manipulation of the Georgia Dock Price Index ..................................... 11

      E.          Defendants’ Bid-Rigging Conduct ................................................................................ 12

II.   PARTIES ...................................................................................................................................... 14

      A.          Plaintiffs .......................................................................................................................... 14

      B.          Defendants ....................................................................................................................... 15

                  1.          Agri Stats .............................................................................................................15

                  2.          Case ......................................................................................................................16

                  3.          Claxton ................................................................................................................16

                  4.          Foster Farms .......................................................................................................17

                  5.          Harrison ..............................................................................................................18

                  6.          House of Raeford ................................................................................................18

                  7.          Keystone Foods ...................................................................................................18

                  8.          Koch .....................................................................................................................20

                  9.          Mar-Jac ...............................................................................................................21

                  10.         Mountaire ............................................................................................................21

                  11.         O.K. Foods...........................................................................................................22

                  12.         Perdue ..................................................................................................................22

                  13.         Pilgrim’s Pride ....................................................................................................23

                  14.         Sanderson ............................................................................................................23

                  15.         Simmons ..............................................................................................................24

                  16.         Tyson....................................................................................................................25
       Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 3 of 222 PageID #:3



                  17.        Wayne ..................................................................................................................26

III.   Producer Co-Conspirators ......................................................................................................... 27

       A.         Producer Co-Conspirator Allen Harim ........................................................................ 27

       B.         Producer Co-Conspirator Amick .................................................................................. 28

       C.         Producer Co-Conspirator Fieldale ............................................................................... 28

       D.         Producer Co-Conspirator George’s .............................................................................. 29

       E.         Producer Co-Conspirator Marshall Durbin ................................................................ 30

       F.         Producer Co-Conspirator Peco ..................................................................................... 31

       G.         The Defendant Family Co-Conspirators ...................................................................... 31

                  1.         Koch .....................................................................................................................31

                  2.         Tyson....................................................................................................................36

                  3.         Perdue ..................................................................................................................37

                  4.         Wayne Farms ......................................................................................................38

                  5.         Pilgrim’s Pride ....................................................................................................38

                  6.         Foster Farms .......................................................................................................39

                  7.         O.K. Foods...........................................................................................................39

                  8.         House of Raeford ................................................................................................40

                  9.         Keystone Foods ...................................................................................................41

IV.    NON-PRODUCER CO-CONSPIRATORS TIP TOP POULTRY, INC., SOUTHERN HENS,
       INC. AND RABOBANK ............................................................................................................. 41

V.     JURISDICTION AND VENUE ................................................................................................. 43

VI.    TRADE AND COMMERCE ...................................................................................................... 44

VII.   FACTUAL ALLEGATIONS REGARDING DEFENDANTS’ UNLAWFUL CONSPIRACY 47

       A.         Production Cutting ......................................................................................................... 49

                  1.         In an Early Phase of their Conspiracy, Defendants Departed from Their
                             Historical Practice by Collectively Reducing Breeder Flocks in
                             Unprecedented Amounts....................................................................................49
Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 4 of 222 PageID #:4



      2.          Defendants’ Executives Publicly Decried the Effect of Oversupply on
                  “Our Industry,” Telling their Competitors that Unified Action Was
                  Necessary .............................................................................................................51

B.    Defendants Begin to Cut Production in Concert ......................................................... 54

C.    Defendants’ First Round of Chicken Production Cuts Included Unprecedented
      Reductions to Chicken Breeder Flocks ......................................................................... 66

D.    Defendants Continued Their Conspiracy With A Second Massive Breeder Flock Cull in
      2011 .................................................................................................................................. 69

E.    Drastically-Reduced Breeder Flocks Boosted Chicken Prices And Raised Defendants’
      Profits to Record Levels ................................................................................................. 82

F.    Defendants utilized Urner Barry to assist them capitalize on their supply reduction
      efforts ............................................................................................................................... 89

G.    Defendants Capitalized on Their Prior Actual Reduction of Broilers to Coordinate a
      False Supply Reduction.................................................................................................. 93

H.    The Conspiracy Also Included the Collusive and Fraudulent Manipulation of the
      Georgia Dock Price Index .............................................................................................. 94

I.    The PMN, the Georgia Dock, and the PMN Advisory Committee Were Created and
      Sustained for the Benefit of Georgia Dock Defendants and the Broiler Industry .. 102

J.    The Georgia Poultry Federation’s Role in Creating and Sustaining the Georgia Dock
      for the Benefit of Defendants and the Broiler Industry ............................................ 107

K.    The Georgia Dock Became Ripe for Manipulation ................................................... 109

L.    Regulatory Investigation and Demise of the Georgia Dock ...................................... 112

M.    The Georgia Dock Price Index Diverged From the USDA Composite and Urner Barry
      Price Indices Beginning in 2011 .................................................................................. 116

N.    Defendants and Co-Conspirators Fraudulently Submitted False and Inflated Quotes to
      the Poultry Market News, Causing the Index to Be Artificially High ..................... 118

      1.          Pilgrim’s fraudulently made false submissions to the Georgia Dock ..........120

      2.          Koch fraudulently made false submissions to the Georgia Dock .................127

      3.          Mar-Jac fraudulently made false submissions to the Georgia Dock ...........131

      4.          Harrison fraudulently made false submissions to the Georgia Dock...........133

      5.          Sanderson Farms fraudulently made false submissions to the Georgia
                  Dock ...................................................................................................................138

      6.          Tyson fraudulently made false submissions to the Georgia Dock................142
        Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 5 of 222 PageID #:5



                  7.          Claxton fraudulently made false submissions to the Georgia Dock.............144

                  8.          Wayne Farms fraudulently made false submissions to the Georgia Dock ..147

                  9.          Fieldale Farms also made false submissions to the Georgia Dock ...............149

        O.        The Georgia Dock Defendants Fraudulently Failed to Inform their customers of their
                  Control Over the Georgia Dock, Their Ability to Manipulate the Georgia Dock, and
                  Their Actual Manipulation of the Georgia Dock ....................................................... 151

        P.        The Georgia Dock Defendants Made Fraudulent Misrepresentations to Plaintiffs by
                  Stating that the Georgia Dock Reflected the Broiler Chicken Market.................... 157

        Q.        Plaintiffs Were Harmed by the Georgia Dock Defendants’ Fraudulent Submissions,
                  Omissions, and Misrepresentations ............................................................................ 159

        R.        Defendants Had Both the Motive and Opportunity to Perpetrate the Fraud and
                  Specifically Intended To Do So ................................................................................... 160

        S.        Defendants Engaged in a Pattern of Racketeering Activity as Part of the Conduct of an
                  Enterprise’s Affairs ...................................................................................................... 162

        T.        The Georgia Dock Defendants Did Not Contract with Plaintiffs in Good Faith .... 164

        U.        Defendants used the Georgia Dock Manipulation To Impact Higher Prices Charged to
                  Contract Purchasers ..................................................................................................... 166

        V.        Defendants’ Bid-Rigging Conduct .............................................................................. 167

        W.        The Structure and Characteristics of the Chicken Market Make it Highly Susceptible
                  to Collusion ................................................................................................................... 171

        X.        Defendants Collusively Adopted Additional Strategies To Reinforce Their Conspiracy
                  ........................................................................................................................................ 186

        Y.        Agri Stats Actively Facilitated Defendants’ Conspiratorial Communications And
                  Provided Data Necessary To Effectuate, Monitor, And Enforce The Conspiracy . 193

        Z.        Plaintiffs’ Claims are Timely ....................................................................................... 210

VIII.   ANTITRUST IMPACT............................................................................................................. 217

IX.     CLAIMS FOR RELIEF AND CAUSES OF ACTION .......................................................... 217

        COUNT I VIOLATION OF 15 U.S.C. § 1 (AGAINST ALL DEFENDANTS) ................... 217

        COUNT II VIOLATION OF 15 U.S.C. § 1 ............................................................................. 219
     Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 6 of 222 PageID #:6




       Plaintiffs L. Hart, Inc., R & D Marketing, LLC, Timber Lake Foods, Inc., and EMA Foods

Co., LLC (collectively, “Plaintiffs”), bring this action for damages under the antitrust laws of the

United States against the above-captioned Defendants and allege:

I.     SUMMARY OF FACTUAL ALLEGATIONS

        A.      Overview of the Broiler Industry

       1.      This is a case about how some of America’s chicken producers reached illegal

agreements and restrained trade beginning at least as early as 2008 through at least early 2019.

Through those unlawful agreements, and other anticompetitive actions, Defendants and their co-

conspirators conducted a long-running conspiracy to restrain production, manipulate price indices,

fix prices, and rig bids, the purpose and effect of which was to fix, raise, stabilize, and maintain

prices of chicken meat throughout the United States.

       2.      Defendants’ restraint of trade was multi-faceted and involved many overt acts.

They focused on the distribution chain by reducing the supply of broiler chickens into the market.

They also rigged bids on broiler chicken sales. They also focused on the end of the distribution

chain by manipulating both individual customer price matrixes as well as an industry price index—

specifically, the Georgia Dock price index—with respect to the prices of chicken they sold to

purchasers. Defendants all had the common objective of disrupting free market competition to

harm purchasers.

       3.      Four of the participants in the alleged conspiracy—Fieldale Farms, Peco, George’s,

and Amick—have already agreed to pay millions to settle claims by a putative class of direct

purchasers alleging that they participated in this conspiracy. At least Fieldale Farms and Amick

have entered into confidential settlement agreements with various Direct Action Plaintiffs

(“DAPs”) who have filed their own separate lawsuits against Defendants.



                                                6
     Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 7 of 222 PageID #:7




       4.       Senior executives from at least five of the Defendants are already under criminal

indictment by the United States Department of Justice in connection with their roles in the

conspiracy, and the Department of Justice also made clear that its investigation is ongoing.

       5.       “Broilers,” “chickens,” or “broiler chickens” are “chickens raised for meat

consumption to be slaughtered before the age of 13 weeks, and which may be sold in a variety of

forms, including fresh or frozen, raw or cooked, whole or in parts, or as a meat ingredient in a

value added product, but excluding chicken that is grown, processed, and sold according to halal,

kosher, free range, or organic standards.”1 See November 20, 2017 Memorandum Opinion and

Order (D.E. 541) at 2-3.2 Broiler chickens constitute approximately 98% of all chicken meat sold

in the United States. The broiler industry is a highly concentrated market with over $30 billion in

annual wholesale revenue.

       6.       Defendants own or tightly control all aspects of broiler chicken production,

including the laying of eggs; the hatching of chicks; the raising of chicks; the slaughtering of

chickens; and processing and distributing the meat. The technology and process of industrial-scale

broiler chicken production is well known among Defendants, and all Defendants use the same

types of equipment and processes.

       7.       High barriers to entry exist in the broiler chicken market. Entry into the market

would cost in excess of $100 million, and no company has created a new poultry company from

scratch in decades.

           B.   Summary of Defendants’ Conspiracy




       1
          This definition should not be construed to exclude chicken sold according to halal, kosher,
free range, or organic standards when it would apply to all or substantially all of the chicken
produced by any Defendant.
        2
          In re Broiler Chicken Antitrust Litigation, Case No. 16-cv-08637 (N.D. Ill.).

                                                7
     Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 8 of 222 PageID #:8




       8.      Defendants used multiple means to sustain their conspiracy/conspiracies. For

example, they focused on the distribution chain by reducing the supply of broiler chickens into the

market. Defendants coordinated to monitor each others’ supply and purposefully destroyed breeder

hens and eggs to achieve these artificial decreases in broiler supply. They also focused on the end

of the distribution chain by manipulating both individual customer price matrixes as well as an

industry price index—specifically, the Georgia Dock price index—with respect to the prices of

chicken they sold to purchasers. Defendants also rigged bids on broiler chicken sales. While

Defendants may have utilized multiple avenues, they all had the common objective of disrupting

free market competition to harm purchasers.

       9.      “Plus factors” are economic actions and outcomes, above and beyond parallel

conduct by oligopolistic firms that are generally inconsistent with unilateral conduct but largely

consistent with explicitly coordinated action. Numerous “plus factors” existed in the broiler

industry during the relevant period including, but not limited to: (i) direct communications between

Defendants regarding confidential production information which allowed Defendants to

disseminate actual and false information regarding supply reductions to purchasers of broilers; (ii)

coordinated manipulation by Defendants of the Georgia Dock price index; (iii) Defendants’

coordinated conduct to rig bids to restaurants and other contract purchasers of broilers; (iv)

extensive information sharing through Agri Stats and other means; (v) numerous opportunities for

Defendants to collude in a variety of forums; (vi) inter-Defendant trades and purchases that often

were against independent self-interest; (vii) increased exports of broilers to other countries that

were also often against independent self-interest; and (viii) multiple industry characteristics that

facilitated collusion, such as high vertical integration, high barriers to entry, high industry

consolidation and concentration, inelastic supply and demand, a lack of significant substitutes for



                                                8
     Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 9 of 222 PageID #:9




chicken, depressed economic conditions, and a history of government investigations and collusive

conduct.

        C.      Defendants’ Coordinated Supply Restrictions

       10.     Defendants curtailed the supply of chickens in the market on the front end via

coordinated and unprecedented cuts at the top of the supply chain. This included the coordinated

and collusive reduction of production capacity and jointly and collusively reducing “breeder

flocks” that produce chickens ultimately slaughtered for meat consumption.

       11.     Historically, when faced with low market prices, Defendants relied primarily on

mechanisms that temporarily reduced production at the middle or end of the supply chain, such as

reducing eggs placements, killing newly-hatched chicks, or idling processing plants. These

mechanisms still allowed Defendants to ramp up production within weeks if market conditions

changed.

       12.     Prior to the relevant period, Defendants’ pattern of annual increases in chicken

production became so entrenched over decades of experience that by the 2000s, a widely-repeated

industry quip was that life only held three certainties: death, taxes, “and 3% more broilers.”

       13.     A leading industry publication noted in early 2009 that chicken “production in the

U.S. used to be just like government spending, it never went down and cutbacks only resulted in

slowing the rate of growth, but not anymore,” because for “the first time in decades, total broiler

production in 2008 remained virtually unchanged from the year before.”

       14.     In 2008, faced with dropping prices and low profits, Defendants collectively began

cutting their ability to ramp up production by materially reducing their breeder flocks.

       15.     Defendants abandoned their traditional, short-term production cuts and instituted

material changes that increased ramp-up times by up to 18 months. This was a significant shift in

their behavior and signaled their commitment to the conspiracy.

                                                9
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 10 of 222 PageID #:10




       16.     Defendants’ collective market-changing cuts to breeder flocks—a first round from

2008 to early 2009, and a subsequent round from 2011 to 2012 as the conspiracy continued into

the current decade—effectively eliminated each Defendant’s ability to meaningfully increase

supply for years.

       17.     Defendants’ joint efforts to impose supply-side “discipline” included, among other

things, open signaling in the form of public statements by their senior executives about their

individual commitment to production cuts as well as the importance of instituting and maintaining

this “discipline” across the industry as a whole. Defendants’ public statements on the need for, and

benefits of, industry-wide supply “discipline” marked a significant departure from past industry

practice. Indeed, Defendants continuously urged one another to “lower supply in order to offset

reduced demand and to support higher marker prices.”

       18.     Defendants were able to facilitate, monitor and police their coordinated output

restriction scheme by, among other things, communicating through third parties including Agri

Stats and Urner Barry (a private commodity price reporting service).

       19.     Defendants also were able to facilitate, monitor and police their coordinated output

restriction scheme by using reports purchased, at significant cost, from Agri Stats, a former

subsidiary of global pharmaceutical company Eli Lilly & Co.

       20.     Agri Stats collected detailed, proprietary data from all Defendants, including date

detailing the housing used, breed of chicks, average size, and production and breeder flock levels.

       21.     The Agri Stats data was in theory supposed to be anonymized. But by design,

Defendants could identify and track their purported competitors’ production and output activities

to ensure that others were following suit on implementing the coordinated output restrictions.




                                                10
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 11 of 222 PageID #:11




Defendants devoted significant time and resources to working collectively to de-anonymize Agri

Stats data.

        22.    Defendants’ coordinated effort reflected their expectation that higher profit margins

would result from coordinated production cuts. Defendants expected that coordinated production

cuts would also allow them to more quickly capitalize on those inflated non-competitive prices.

        23.    Later in the relevant period, Defendants capitalized on their prior actual reduction

of broilers to coordinate a false supply reduction, again with the same goal—to use the perceived

reduction of supply to justify anticompetitive price increases of broilers.

         D.     Defendants’ Manipulation of the Georgia Dock Price Index

        24.    Another aspect of Defendants’ conspiracy to illegally increase and maintain

chicken prices was the manipulation and artificial inflation of prices on the “Georgia Dock,” a

widely used weekly benchmark price compiled and published by the Poultry Market News division

(the “PMN”) of the Georgia Department of Agriculture (the “GDA”).

        25.    Starting in 2008, the Defendants also began moving away from long-term fixed-

price contracts to shorter-term contracts with variable pricing pegged to one of several purportedly

“fair” price indices. They made this move away from fixed-price contracts particularly with respect

to certain distributor and grocer customers.

        26.    Many chicken buyers across the nation paid prices based on the Georgia Dock,

while many more paid prices that were influenced by the Georgia Dock.

        27.    Unlike other price indices available to chicken buyers, the Georgia Dock

benchmark price was a self-reported number from a group of chicken producers—Defendants

Pilgrim’s Pride, Tyson, Sanderson Farms, Koch Foods, Claxton Poultry, Harrison Poultry, Mar-

Jac, Wayne Farms, and Fieldale (collectively, the “Georgia Dock Defendants”).



                                                11
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 12 of 222 PageID #:12




       28.     Senior executives from at least seven of the Georgia Dock Defendants were

members of a private-sector “Poultry Market News Advisory Committee,” which played a role in

the compilation and manipulation of the Georgia Dock benchmark price.

       29.      Defendants—including both the Georgia Dock Defendants and the other

Defendants—took advantage of the inflated, non-competitive prices reported on the Georgia Dock

index. They used the inflated Georgia Dock prices to achieve higher prices for those purchasers

who set their prices on purportedly “fair” price indices. Defendants also used the inflated prices

reported on the Georgia Dock index to justify the higher prices they charged to their contract

purchasers.

       30.     In addition to their fraudulent submissions to the PMN, all of the Georgia Dock

Defendants fraudulently misrepresented, omitted, and failed to disclose critical, non-public

information about the Georgia Dock. In particular, they misrepresented that the Georgia Dock was

or indicated the “market” price for broiler chicken, when in fact they knew they did not submit

their own actual offering prices to the PMN. They also failed to disclose to purchasers their ability

to control the PMN by virtue of the Advisory Committee (which consisted solely of executives of

Georgia Dock Defendants), the fact that the Georgia Dock price each week was based solely on

Defendants’ bald assertions with no verification, and the fact that Defendants were manipulating

the Georgia Dock price.

        E.      Defendants’ Bid-Rigging Conduct

       31.     Defendants also engaged in bid-rigging conduct targeted at restaurants and others

that purchased broilers in large volumes. Starting as early as 2012 and continuing until at least as

late as 2019 (“Bid-Rigging Conduct Period”), Defendants conspired to fix prices and submit

artificially high bids to restaurants and other purchasers and others in an effort to drive up prices,

and in turn, Defendants’ profits.

                                                 12
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 13 of 222 PageID #:13




         32.   As a result of Defendants’ bid-rigging conduct, Defendants were able to exact

significant price increases from restaurants and other purchasers.

         33.   Senior executives from Defendants Pilgrim’s Pride, Claxton, Tyson, Perdue, Koch,

Case, and George’s have been indicted by the United States Department of Justice. The

Department of Justice’s investigation remains ongoing.

         34.   All aspects of Defendants’ conspiracy were instigated in a market with numerous

characteristics making it highly susceptible to collusion, including: (a) a highly-concentrated

market dominated by vertically integrated producers; (b) high barriers to market entry; (c) a

standardized, commodity product where competition is based principally on price; (d) inelastic

demand for the product; (e) numerous opportunities for cartel members to conspire through a

number of regularly scheduled trade association meetings; (f) extensive sharing about Broiler

breederstock supply and slaughter levels, forecasting data, pricing inventory, and exports through

the Strategic Alliance and Southern Hens, Inc.; and (g) access to competitors’ data through Agri

Stats.

         35.   An internal memorandum drafted by the Antitrust Section of the Florida Attorney

General’s office as part of its ongoing investigation stated that the chicken industry has the

“hallmarks of an industry susceptible to collusion,” including high consolidation, “predictable

demand” in a “commodity market,” and “routine, public display of prices to deter cheating.”

         36.   Defendants’ collusive agreements, anticompetitive acts, and understandings

throughout the relevant period enabled Defendants, directly and through their wholly owned or

controlled subsidiaries and affiliates, to reap the benefits of their illegal conduct through the sale

of broiler chickens at inflated non-competitive prices. Defendants continuously urged one another

to “lower supply in order to offset reduced demand and to support higher marker prices.”



                                                 13
      Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 14 of 222 PageID #:14




         37.   Through their collusive, coordinated anticompetitive actions, Defendants negated

the economic benefits of increased competition. Defendants’ conduct resulted in their customers

paying at least hundreds of millions of dollars in overcharges to Defendants.

II.      PARTIES

         A.     Plaintiffs

         38.   L. Hart, Inc. is a Mississippi corporation with its principal place of business in

Water Valley, Mississippi.

         39.   R & D Marketing, LLC is a Mississippi limited liability company with its principal

place of business in Tupelo, Mississippi.

         40.   Timber Lake Foods, Inc. is a Mississippi corporation with its principal place of

business in Tupelo, Mississippi.

         41.   EMA Foods Co., LLC is a Mississippi limited liability company with its principal

place of business in Tupelo, Mississippi.

         42.   During the Conspiracy Period, Plaintiffs purchased Broilers directly from certain

Defendants and their co-conspirators, Defendants’ and their co-conspirators’ subsidiaries and

affiliates, entities owned or controlled by Defendants and their co-conspirators, or agents

controlled by Defendants, Defendants’ subsidiaries and affiliates, and their co-conspirators.

         43.   Plaintiffs each purchased millions of dollars’ worth of Broilers directly from

Defendants and co-conspirators at artificially inflated prices throughout the Conspiracy Period.

Plaintiffs contracted directly with Defendants and their co-conspirators for the purchase of

Broilers, negotiating the price and quantity at which Defendants would supply Plaintiffs with

Broilers. As such, Plaintiffs have suffered antitrust injury as a result of Defendants’

anticompetitive and unlawful conduct.

         44.   Plaintiffs were damaged by Defendants’ anticompetitive and illegal conduct by

                                               14
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 15 of 222 PageID #:15




paying artificially inflated prices for Broilers. Plaintiffs bring this action to recover the overcharges

they paid for Broilers purchased during the Conspiracy Period.

         B.      Defendants

        45.     Below is a list of the Defendants in alphabetical order by Defendant family name.

                1.      Agri Stats

        46.     Defendant Agri Stats, Inc. (“Agri Stats”) is an Indiana corporation headquartered

in Fort Wayne, Indiana, and a former subsidiary of Eli Lilly & Co., a publicly-held Indiana

corporation headquartered in Indianapolis.

        47.     Agri Stats has knowingly played an important and active role in Defendants’

collusive scheme detailed in this Complaint. All of Agri Stats’ wrongful actions described in this

Complaint are part of, and in furtherance of, the unlawful conduct alleged herein, and were

authorized, ordered, or engaged in by Agri Stats’ various officers, agents, employers or other

representatives while actively engaged in the management and operation of Agri Stats’ business

affairs within the course and scope of their duties and employment, or with Agri Stats’ actual

apparent or ostensible authority. Agri Stats used the instrumentalities of interstate commerce to

facilitate the conspiracy, and its conduct was within the flow of, was intended to, and did have, a

substantial effect on the interstate commerce of the United States, including in this District.

        48.     In 2008 and 2010, a representative from Agri Stats was elected to the board of the

National Chicken Council, one of the industry’s most important trade associations. Those were

key years in the conspiracy alleged in this Complaint. Several Defendants, including Wayne Farms

and Pilgrim’s, also have hired former Agri Stats executives to work in senior sales positions, and

Agri Stats employs or has employed several former executives of the Defendants. These facts

highlight the unique and symbiotic relationship between Agri Stats and the other Defendants.



                                                  15
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 16 of 222 PageID #:16




               2.      Case

       49.     Case Foods, Inc. is a privately held Delaware corporation with its corporate

headquarters in Troutman, North Carolina. During the time period relevant to Plaintiffs’ claims,

Case Foods, Inc. and/or its predecessors, wholly owned or controlled subsidiaries, or affiliates sold

broilers in interstate commerce, directly or through its wholly owned or controlled affiliates, to

purchasers in the United States.

       50.     Case Farms, LLC is a privately held Delaware limited liability company with its

corporate headquarters in Troutman, North Carolina, and with facilities and operations in Ohio

and North Carolina. Case Farms, LLC is a wholly owned subsidiary of Case Foods, Inc. During

the time period relevant to Plaintiffs’ claims, Case Farms, LLC and/or its predecessors, wholly

owned or controlled subsidiaries, or affiliates sold broilers in interstate commerce, directly or

through its wholly-owned or controlled affiliates, to purchasers in the United States.

       51.     Case Farms Processing, Inc. is a privately held North Carolina corporation with its

corporate headquarters in Troutman, North Carolina, and with facilities and operations in North

Carolina. Case Farms Processing, Inc. is a wholly owned subsidiary of Case Foods, Inc. During

the time period relevant to Plaintiffs’ claims, Case Farms Processing, Inc. and/or its predecessors,

wholly owned or controlled subsidiaries, or affiliates sold broilers in interstate commerce, directly

or through its wholly-owned or controlled affiliates, to purchasers in the United States.

       52.     Case Foods reports a wide variety of data to Agri Stats, including, without

limitation, highly detailed, confidential information regarding its production and sales of broilers.

       53.     Defendants Case Foods, Inc., Case Farms, LLC and Case Farms Processing, Inc.

are collectively referred to as “Case Foods.”

               3.      Claxton



                                                16
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 17 of 222 PageID #:17




       54.     Defendant Claxton Poultry Farms, Inc. is a Georgia corporation headquartered in

Claxton, Georgia. Norman W. Fries, Inc. d/b/a Claxton Poultry Farms, Inc. is a Georgia

corporation located in Claxton, Georgia. During the relevant time period, Norman W. Fries, Inc.

and/or its predecessors, wholly-owned or controlled subsidiaries, or affiliates sold Broilers in

interstate commerce, directly or through its wholly-owned or controlled affiliates, in the United

States. Defendants Claxton Poultry Farms, Inc. and Norman W. Fries, Inc. are collectively referred

to as “Claxton.” Claxton reports to Agri Stats a wide variety of data, including information about

its breeder flocks and hatchery capacity and its Claxton, Georgia complex. Until the Georgia Dock

benchmark price stopped being published by the GDA in late November 2016, Claxton was one

of the Defendants that submitted false and artificially inflated price quotes to the GDA. Its CEO

also served on the Georgia Dock Advisory Committee. Claxton is a Georgia Dock Defendant and

during the relevant period sold broilers in interstate commerce, directly or through its wholly

owned or controlled affiliates, to purchasers in the United States.

               4.      Foster Farms

       55.     Defendant Foster Farms, LLC is a privately held California corporation

headquartered in Modesto, California. Foster reports a wide variety of data to Agri Stats, including

information about its breeder flocks and hatchery capacity, and data for its complexes in Fresno,

California, Livingston, California, and the Pacific Northwest.

       56.     Defendant Foster Poultry Farms is a privately held California corporation

headquartered in Livingston, California. Foster Poultry Farms is a related entity of Foster Farms,

LLC. During the relevant period, Foster Poultry Farms and/or its predecessors, wholly owned or

controlled subsidiaries, or affiliates was engaged in the processing, distribution, sale, pricing,

and/or marketing of broilers, directly or through its wholly owned or controlled affiliates, to



                                                17
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 18 of 222 PageID #:18




purchasers in the United States. Defendants Foster Farms, LLC and Foster Poultry Farms are

collectively referred to as “Foster” or “Foster Farms.”

               5.     Harrison

       57.     Defendant Harrison Poultry, Inc. (“Harrison”) is a Georgia corporation

headquartered in Bethlehem, Georgia. Harrison reports a wide variety of data to Agri Stats,

including information about its breeder flocks and hatchery capacity, and data for its Bethlehem,

Georgia complex. Until the Georgia Dock benchmark price index stopped being published by the

GDA in late November 2016, Harrison was one of the Defendants that submitted false and

artificially inflated price quotes to the GDA. Its owner and CEO served on the Georgia Dock

Advisory Committee. Harrison is a Georgia Dock Defendant.

               6.     House of Raeford

       58.     Defendant House of Raeford Farms, Inc. (“Raeford”) is a privately held North

Carolina corporation headquartered in Rose Hill, North Carolina. Raeford reports a wide variety

of data to Agri Stats, including information about its breeder flocks and hatchery capacity, and

data for its North Carolina and Louisiana complexes.

               7.     Keystone Foods

       59.     Keystone Foods LLC was formerly a subsidiary of Marfrig Alimentos, S.A., a

Brazilian company (“Marfrig”). On November 30, 2018, Defendant Tyson Foods, Inc. (“Tyson

Foods”) announced it had completed its acquisition of Keystone Foods LLC from Marfrig. Tyson

Foods characterized the acquisition of Keystone Foods LLC as Tyson Foods’ latest investment in

furtherance of its growth strategy and expansion of its value-added protein capabilities. Tyson

Foods’ acquisition of Keystone Foods LLC (and the three affiliated Equity Group entities listed

below) was structured as a stock acquisition, which resulted in Tyson Foods’ acquisition of all



                                                18
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 19 of 222 PageID #:19




Keystone Foods, LLC’s assets and liabilities, and Keystone Foods continued to exist as an

operating entity subsequent to the acquisition.

          60.   Equity Group Eufaula Division, LLC is a Delaware limited-liability company with

its headquarters in Bakerhill, Alabama and is a wholly owned subsidiary of Keystone Foods LLC.

          61.   Equity Group Kentucky Division LLC, formerly known as Cagle’s-Keystone

Foods, L.L.C., is a Delaware limited liability company with its headquarters in Franklin, Kentucky,

and is a wholly-owned subsidiary of Grow-Out Holdings LLC. During the relevant period, Equity

Group Kentucky Division LLC sold broilers in interstate commerce, directly or through its wholly-

owned or controlled affiliates, to purchasers in the United States.

          62.   Equity Group – Georgia Division LLC is a Delaware limited liability company with

its headquarters in Camilla, Georgia, and is a wholly-owned subsidiary of Keystone Foods LLC.

During the relevant period, Equity Group – Georgia Division LLC sold broilers in interstate

commerce, directly or through its wholly-owned or controlled affiliates, to purchasers in the United

States.

          63.   As a result of Tyson Foods’ acquisition of Keystone Foods LLC, Tyson also

acquired all of the assets and liabilities of Equity Group Eufaula Division, LLC, Equity Group

Kentucky Division LLC, and Equity Group – Georgia Division LLC.

          64.   Keystone Foods LLC, Equity Group Eufaula Division, LLC, Equity Group

Kentucky Division LLC, and Equity Group—Georgia Division LLC are collectively referred to as

“Keystone Foods” in this Complaint.

          65.   Keystone Foods reports a wide variety of data to Agri Stats, including information

about its breeder flocks and hatchery capacity, and data for its complexes in Alabama, Georgia,

and Kentucky.



                                                  19
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 20 of 222 PageID #:20




       66.




               8.      Koch

       67.     Defendant Koch Foods, Inc. is a privately held Illinois corporation headquartered

in Park Ridge, Illinois.

       68.     Defendant JCG Foods of Alabama, LLC, an Alabama limited liability corporation

headquartered in Park Ridge, Illinois, is a wholly owned subsidiary of Defendant Koch Foods, Inc.

       69.     Defendant JCG Foods of Georgia, LLC, a Georgia limited liability corporation

headquartered in Park Ridge, Illinois, is a wholly owned subsidiary of Defendant Koch Foods, Inc.

       70.     Defendant Koch Meat Co., Inc., an Illinois corporation headquartered in Chicago,

is a wholly owned subsidiary of Defendant Koch Foods, Inc.

       71.     Defendants Koch Foods, Inc., JCG Foods of Alabama, LLC, JCG Foods of

Georgia, LLC and Koch Meat Co., Inc. are collectively referred to as “Koch” in this Complaint.

Koch reports a wide variety of data to Agri Stats, including information about its breeder flocks

and hatchery capacity, and data for its complexes in Georgia, Tennessee, and Alabama. Until the

Georgia Dock benchmark price index stopped being published by the GDA in late November 2016,

Koch, through JCG Foods of Georgia, LLC, was one of the Defendants that submitted false and

                                              20
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 21 of 222 PageID #:21




artificially inflated price quotes to the GDA. Its vice-president of sales served on the Georgia Dock

Advisory Committee. Koch is a Georgia Dock Defendant.

               9.      Mar-Jac

       72.     Defendant Mar-Jac Poultry, Inc. is a Delaware corporation headquartered in

Gainesville, Georgia. Defendant Mar-Jac Poultry AL, LLC is an Alabama limited liability

corporation located in Gainesville, Georgia. Defendant Mar-Jac AL/MS, Inc. is a Delaware

corporation located in Gainesville, Georgia. Defendant Mar-Jac Poultry MS LLC is a Mississippi

limited liability company located in Hattiesburg, Mississippi. Defendant Mar-Jac Poultry, LLC is

a Delaware corporation located in Gainesville, Georgia. Defendant Mar-Jac Holdings, LLC is a

Delaware corporation located in Gainesville, Georgia and is the parent company of Mar-Jac

Poultry, Inc., Mar-Jac Poultry MS LLC, Mar-Jac AL, LLC, Mar-Jac AL/MS, Inc., and Mar-Jac

Poultry, LLC. Defendants Mar-Jac Poultry, Inc., Mar-Jac Poultry MS, LLC, Mar-Jac Poultry AL,

LLC, Mar-Jac AL/MS, Inc., Mar-Jac Poultry, LLC and Mar-Jac Holdings, LLC are collectively

referred to as “Mar-Jac Poultry” or “Mar-Jac.” Mar-Jac reports a wide variety of data to Agri Stats,

including information about its breeder flocks and hatchery capacity, and data for its Gainesville,

Georgia complex. Until the Georgia Dock benchmark price index stopped being published by the

GDA in late November 2016, Mar-Jac was one of the Defendants that submitted false and

artificially inflated price quotes to the GDA. Its vice president of operations served on the Georgia

Dock Advisory Committee. Mar-Jac is a Georgia Dock Defendant. During the relevant period,

Mar-Jac sold broilers in interstate commerce, directly or through its wholly owned or controlled

affiliates, to purchasers in the United States.

               10.     Mountaire

       73.     Defendant Mountaire Farms, Inc. is a privately held Delaware corporation

headquartered in Millsboro, Delaware.

                                                  21
   Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 22 of 222 PageID #:22




       74.     Defendant Mountaire Farms, LLC, a privately held Arkansas limited liability

corporation headquartered in Little Rock, Arkansas, is a wholly owned subsidiary of Defendant

Mountaire Farms, Inc.

       75.     Defendant Mountaire Farms of Delaware, Inc., a privately held Delaware

corporation headquartered in Millsboro, Delaware, is a wholly owned subsidiary of Defendant

Mountaire Farms, Inc.

       76.     Defendants Mountaire Farms, Inc., Mountaire Farms, LLC and Mountaire Farms

of Delaware, Inc. are collectively referred to as “Mountaire Farms” in this Complaint. Mountaire

reports a wide variety of data to Agri Stats, including information about its breeder flocks and

hatchery capacity, and data for its complexes in Delaware and North Carolina.

               11.      O.K. Foods

       77.     Defendant O.K. Foods, Inc. is an Arkansas corporation headquartered in Fort

Smith, Arkansas.

       78.     O.K. Farms, Inc., is an Arkansas corporation headquartered in Fort Smith,

Arkansas, and is a wholly owned subsidiary of Defendant O.K. Foods, Inc.

       79.     O.K. Industries, Inc., an Arkansas corporation headquartered in Fort Smith,

Arkansas, is a wholly owned subsidiary of Defendant O.K. Foods, Inc.

       80.     Defendants O.K. Foods, Inc., O.K. Farms, Inc., O.K. Industries, Inc., and their

predecessors, subsidiaries, and affiliates, including Albertville Quality Foods, are collectively

referred to as “O.K. Foods.” In this Complaint, O.K. Foods are subsidiaries of the Mexican poultry

conglomerate Industrias Bachoco, which reports a wide variety of data to Agri Stats, including

information about its breeder flocks and hatchery capacity, and data for its Fort Smith, Arkansas

complex.

               12.      Perdue

                                               22
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 23 of 222 PageID #:23




       81.     Defendant Perdue Farms, Inc. is a privately held Maryland corporation

headquartered in Salisbury, Maryland.

       82.     Defendant Perdue Foods, LLC, a privately held Maryland limited liability

corporation headquartered in Salisbury, Maryland, is a subsidiary of Defendant Perdue Farms, Inc.

       83.     Defendants Perdue Farms, Inc. and Perdue Foods, LLC are together referred to as

“Perdue” in this Complaint. Perdue reports a wide variety of data to Agri Stats, including

information about its breeder flocks and hatchery capacity, and data for its complexes in Delaware,

Maryland, North Carolina, South Carolina, Florida, and Kentucky.

               13.     Pilgrim’s Pride

       84.     Defendant Pilgrim’s Pride Corporation (“Pilgrim’s” or “Pilgrim’s Pride”) is a

publicly held Delaware corporation headquartered in Greeley, Colorado. Pilgrim’s Pride reports a

wide variety of data to Agri Stats, including information about its breeder flocks and hatchery

capacity, and data for its complexes in Virginia, West Virginia, North Carolina, Georgia,

Tennessee, Florida, South Carolina, Alabama, Texas, Arkansas, and Kentucky. Until the Georgia

Dock benchmark price index stopped being published by the GDA in late November 2016,

Pilgrim’s Pride was one of the Defendants that submitted false and artificially inflated price quotes

to the GDA. Its executive vice president of sales and operations served on the Georgia Dock

Advisory Committee. Pilgrim’s Pride is a Georgia Dock Defendant.

       85.     Defendant Pilgrim’s Pride is liable for all conspiratorial acts undertaken while it

was in bankruptcy proceedings during 2009, and reentered, and reaffirmed its commitment to, the

conspiracy following its discharge from bankruptcy on December 29, 2009.

               14.     Sanderson

       86.     Defendant Sanderson Farms, Inc. is a publicly held Mississippi corporation

headquartered in Laurel, Mississippi.

                                                23
       Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 24 of 222 PageID #:24




          87.   Defendant Sanderson Farms, Inc. (Foods Division), a Mississippi corporation

headquartered in Laurel, Mississippi, is a wholly owned subsidiary of Defendant Sanderson Farms,

Inc.

          88.   Defendant Sanderson Farms, Inc. (Production Division), a Mississippi corporation

headquartered in Laurel, Mississippi, is a wholly owned subsidiary of Defendant Sanderson Farms,

Inc.

          89.   Defendant Sanderson Farms, Inc. (Processing Division), a Mississippi corporation

headquartered in Laurel, Mississippi, is a wholly owned subsidiary of Defendant Sanderson Farms,

Inc.

          90.   Defendants Sanderson Farms, Inc., Sanderson Farms, Inc. (Foods Division),

Sanderson Farms, Inc. (Production Division) and Sanderson Farms, Inc. (Processing Division) are

collectively referred to as “Sanderson Farms” in this Complaint. Sanderson reports a wide variety

of data to Agri Stats, including information about its breeder flocks and hatchery capacity, and

data for its complexes in Georgia, Mississippi, and Texas. Until the Georgia Dock benchmark

price index stopped being published by the GDA in late November 2016, Sanderson Farms was

one of the Defendants that submitted false and artificially inflated price quotes to the GDA.

Sanderson Farms is a Georgia Dock Defendant.

                15.    Simmons

          91.   Defendant Simmons Foods, Inc. is a privately held Arkansas corporation

headquartered in Siloam Springs, Arkansas. Simmons Foods, Inc. reports a wide variety of data to

Agri Stats, including information about its breeder flocks and hatchery capacity, and data for its

two Siloam Springs, Arkansas complexes.

          92.   Simmons Prepared Foods, Inc. is a privately held Arkansas company headquartered

in Siloam Springs, Arkansas. Simmons Prepared Foods, Inc. is a wholly owned subsidiary of

                                               24
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 25 of 222 PageID #:25




Simmons Foods, Inc. During the Class Period, Simmons Foods, Inc. exclusively sold the chicken

it produced to Simmons Prepared Foods, Inc., which in turn resold the chicken in various forms to

its customers. Simmons Prepared Foods, Inc. and/or its predecessors, wholly owned or controlled

subsidiaries, or affiliates was engaged in the processing, distribution, sale, pricing, and/or

marketing of broilers, directly or through its wholly owned or controlled affiliates, to purchasers

in the United States. Defendants Simmons Foods, Inc. and Simmons Prepared Foods, Inc. are

collectively referred to as “Simmons” or “Simmons Foods.”

               16.     Tyson

       93.     Defendant Tyson Foods, Inc. is a publicly held Delaware corporation headquartered

in Springdale, Arkansas.

       94.     Defendant Tyson Chicken, Inc., a Delaware corporation headquartered in

Springdale, Arkansas, is a wholly owned subsidiary of Defendant Tyson Foods, Inc.

       95.     Defendant Tyson Breeders, Inc., a Delaware corporation headquartered in

Springdale, Arkansas, is a wholly owned subsidiary of Defendant Tyson Foods, Inc.

       96.     Defendant Tyson Poultry, Inc., a Delaware corporation headquartered in

Springdale, Arkansas, is a wholly owned subsidiary of Defendant Tyson Foods, Inc.

       97.     Defendants Tyson Foods, Inc., Tyson Chicken, Inc., Tyson Breeders, Inc. and

Tyson Poultry, Inc. are collectively referred to as “Tyson” in this Complaint. Tyson reports a wide

variety of data to Agri Stats, including information about its breeder flocks and hatchery capacity,

and data for its complexes in Virginia, Pennsylvania, North Carolina, Georgia, Alabama,

Mississippi, Texas, Arkansas, Missouri, Indiana, Tennessee, and Kentucky. Until the Georgia

Dock benchmark price index stopped being published by the GDA in late November 2016, Tyson

was one of the Defendants that submitted false and artificially inflated price quotes to the GDA.



                                                25
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 26 of 222 PageID #:26




One of its plant managers served on the Georgia Dock Advisory Committee. Tyson is a Georgia

Dock Defendant.

               17.     Wayne

       98.     Defendant Wayne Farms, LLC (“Wayne Farms”) is a Delaware limited liability

corporation headquartered in Oakwood, Georgia. Wayne Farms reports a wide variety of data to

Agri Stats, including information about its breeder flocks and hatchery capacity, and data for its

complexes in North Carolina, Georgia, Alabama, Mississippi, and Arkansas. Until the Georgia

Dock benchmark price index stopped being published by the GDA in late November 2016, Wayne

Farms was one of the Defendants that submitted false and artificially inflated price quotes to the

GDA. Its vice president of fresh sales served on the Georgia Dock Advisory Committee. Wayne

Farms is a Georgia Dock Defendant.

       99.     “Defendant” or “Defendants” as used herein, includes, in addition to those named

specifically above, all of the named Defendants’ predecessors, including broilers companies that

merged with or were acquired by the named Defendants and each named Defendant’s wholly-

owned or controlled subsidiaries or affiliates that sold broilers in interstate commerce, directly or

through its wholly-owned or controlled affiliates, to purchasers in the United States during the

relevant period. To the extent the term “Producer Defendants” is used herein, it refers to all

Defendants other than Agri Stats.

       100.    To the extent that subsidiaries and divisions within each Defendant’s corporate

family sold or distributed broilers to direct purchasers, these subsidiaries played a material role in

the conspiracy alleged in this Complaint because Defendants wished to ensure that the prices paid

for such broilers would not undercut the artificially raised and inflated pricing that was the aim

and intended result of Defendants’ coordinated and collusive behavior as alleged herein. Thus, all

such entities within the corporate family were active, knowing participants in the conspiracy

                                                 26
       Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 27 of 222 PageID #:27




alleged herein, and their conduct in selling, pricing, distributing, and collecting monies from

Plaintiff for broilers was known to and approved by their respective corporate parent named as a

Defendant in this Complaint. For the avoidance of doubt, several previously unnamed subsidiaries

for Defendants are specifically identified as coconspirators below.

III.      PRODUCER CO-CONSPIRATORS

          A.     Producer Co-Conspirator Allen Harim

          101.   Harim USA, Ltd. is a privately held Delaware corporation with its corporate

headquarters in Seaford, Delaware. During the relevant period, Harim USA Ltd. and/or its

predecessors, wholly owned or controlled subsidiaries, or affiliates sold broilers in interstate

commerce, directly or through its wholly owned or controlled affiliates, to purchasers in the United

States.

          102.   Allen Harim Foods, LLC is a privately held Delaware limited-liability company

with its corporate headquarters in Seaford, Delaware, and with facilities and operations in

Delaware, Maryland, and North Carolina. Allen Harim Foods, LLC is a wholly owned subsidiary

of Harim USA Ltd. During the relevant period, Allen Harim Foods, LLC and/or its predecessors,

wholly owned or controlled subsidiaries, or affiliates sold broilers in interstate commerce, directly

or through its wholly owned or controlled affiliates, to purchasers in the United States.

          103.   Allen Harim Farms, LLC is a privately held Delaware limited-liability company

with its corporate headquarters in Seaford, Delaware, and with facilities and operations in

Delaware, Maryland, and North Carolina. Allen Harim Farms, LLC is a wholly owned subsidiary

of Harim USA Ltd. During the relevant period, Allen Harim Farms, LLC and/or its predecessors,

wholly owned or controlled subsidiaries, or affiliates sold broilers in interstate commerce, directly

or through its wholly owned or controlled affiliates, to purchasers in the United States.



                                                27
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 28 of 222 PageID #:28




       104.     Producer co-conspirators Harim USA, Ltd., Allen Harim Foods, LLC, and Allen

Harim Farms, LLC are collectively referred to as “Allen Harim” in this Complaint.

       105.     All of the Defendants’ and/or co-conspirators’ wrongful actions described in this

Complaint are part of, and in furtherance of, the unlawful conduct alleged herein, and were

authorized, ordered, and/or engaged in by Defendants’ or co-conspirators’ various officers, agents,

employees, or other representatives within the course and scope of their duties and employment,

or with Defendants’ or co-conspirators’ actual, apparent or ostensible authority. Defendants and

co-conspirators’ used the instrumentalities of interstate commerce to facilitate the conspiracy, and

their conduct was within the flow of, was intended to, and did have, a substantial effect on the

interstate commerce of the U.S., including in this District.

        B.      Producer Co-Conspirator Amick

       106.     Amick Farms, LLC (“Amick Farms”) is a limited-liability company organized in

Delaware with its headquarters located in Batesburg-Leesville, South Carolina. Amick Farms is a

producer of fresh and frozen chicken products and operates facilities in South Carolina, Maryland,

and Delaware.

       107.     Amick Farms is a wholly owned subsidiary of OSI Group, LLC, a privately held

Delaware corporation with its headquarters in Aurora, Illinois.

       108.     During the relevant period, Amick Farms and/or its predecessors, wholly owned or

controlled subsidiaries, or affiliates sold broilers in interstate commerce, directly or through its

wholly owned or controlled affiliates, to purchasers in the United States.

       109.     Amick Farms reports a wide variety of data to Agri Stats, including, without

limitation, highly detailed, confidential information regarding its production and sales of broilers.

        C.      Producer Co-Conspirator Fieldale



                                                28
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 29 of 222 PageID #:29




       110.    Fieldale Farms Corporation (“Fieldale”) is a privately held Georgia corporation

headquartered in Baldwin, Georgia. Fieldale reports a wide variety of data to Agri Stats, including

information about its breeder flocks and hatchery capacity, and its Gainesville, Georgia complex.

Until the Georgia Dock benchmark price index stopped being published by the GDA in late

November 2016, Fieldale submitted false and artificially inflated price quotes to the GDA. Its

owner and CEO also served on the Georgia Dock Advisory Committee. During the relevant period,

Fieldale sold broilers in interstate commerce, directly or through its wholly owned or controlled

affiliates, to purchasers in the United States.

        D.      Producer Co-Conspirator George’s

       111.    George’s Inc. is a privately held Arkansas corporation headquartered in Springdale,

Arkansas.

       112.    George’s Farms, Inc., is a privately held Arkansas corporation headquartered in

Springdale, Arkansas. It is a wholly owned subsidiary of George’s, Inc. George’s Inc. and

George’s Farms, Inc. are together referred to as “George’s” in this Complaint. George’s reports a

wide variety of data to Agri Stats, including information about its breeder flocks and hatchery

capacity, and data for its complexes in Harrisonburg, Virginia and Springdale, Arkansas. During

the relevant period, George’s sold broilers in interstate commerce, directly or through its wholly

owned or controlled affiliates, to purchasers in the United States.

       113.    George’s Chicken, LLC is a Virginia limited-liability company with its

headquarters in Edinburg, Virginia, and is a wholly owned subsidiary of George’s, Inc. During the

relevant period, George’s Chicken, LLC sold broilers in interstate commerce, directly or through

its owned or controlled subsidiaries and affiliates, to purchasers in the United States.

       114.    George’s Family Farms, LLC is a Virginia limited-liability company with its

headquarters in Edinburg, Virginia and is a wholly owned subsidiary of George’s, Inc. During the

                                                  29
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 30 of 222 PageID #:30




relevant period, George’s Family Farms, LLC sold broilers in interstate commerce, directly or

through its owned or controlled subsidiaries and affiliates, to purchasers in the United States.

       115.    George’s Foods, LLC is a Virginia limited-liability company with its headquarters

in Edinburg, Virginia, and is a wholly owned subsidiary of George’s, Inc. During the relevant

period, George’s Foods, LLC sold broilers in interstate commerce, directly or through its owned

or controlled subsidiaries and affiliates, to purchasers in the United States.

       116.    George’s of Missouri, Inc. is a Missouri corporation with its headquarters in

Springdale, Arkansas, and is a wholly owned subsidiary of George’s, Inc. During the relevant

period, George’s of Missouri, Inc. sold broilers in interstate commerce, directly or through its

owned or controlled subsidiaries and affiliates, to purchasers in the United States.

       117.    George’s Processing, Inc. is an Arkansas corporation with its headquarters in

Springdale, Arkansas, and is a wholly owned subsidiary of George’s, Inc. During the relevant

period, George’s Processing, Inc. sold broilers in interstate commerce, directly or through its

owned or controlled subsidiaries and affiliates, to purchasers in the United States.

        E.      Producer Co-Conspirator Marshall Durbin

       118.    Marshall Durbin Companies and Marshall Durbin Food Corporation (“Marshall

Durbin”) was a poultry company headquartered in Birmingham, Alabama. Its assets included

poultry processing plants in Hattiesburg, Mississippi, and Jasper, Alabama; feed mills in

Haleyville, Alabama, and Waynesboro, Mississippi; hatcheries in Moulton, Alabama, and

Waynesboro, Mississippi; a laboratory in Jackson, Mississippi; and a distribution center in Tarrant,

Alabama.

       119.    On January 24, 2014, Defendant Mar-Jac Poultry Inc. (“Mar-Jac”) announced that

it had acquired the assets of Marshall-Durbin. Mar-Jac stated that its management team “expects

a smooth transition with no disruption of operations.” During the Conspiracy Period, Marshall

                                                 30
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 31 of 222 PageID #:31




Durbin, its predecessors, subsidiaries, or affiliates sold broilers in interstate commerce, directly or

through its owned or controlled subsidiaries and affiliates, to purchasers in the United States

        F.      Producer Co-Conspirator Peco

       120.    Peco Foods, Inc. (“Peco Foods”) is a privately held Alabama corporation

headquartered in Tuscaloosa, Alabama. Peco Foods reports a wide variety of data to Agri Stats,

including information about its breeder flocks and hatchery capacity, and data for its complexes in

Gordo, Alabama and Sebastopol, Louisiana.

       121.    Peco Farms of Mississippi, LLC is a Mississippi limited-liability company with its

headquarters in Jackson, Mississippi and is a wholly owned subsidiary of Peco Foods, Inc. During

the relevant period, Peco Farms of Mississippi, LLC sold broilers in interstate commerce, directly

or through its owned or controlled subsidiaries and affiliates, to purchasers in the United States.

       122.    Allen Harim, Amick, Fieldale, George’s, Marshall Durbin, and Peco are

collectively referred to as the “Producer Co-Conspirators.”

        G.      The Defendant Family Co-Conspirators

       123.    Various subsidiaries and related entities of the Defendant families named herein

actively participated in the conspiracy/conspiracies described in this Complaint and therefore are

co-conspirators, including the following:

               1.      Koch

       124.    JCG Industries, Inc., is an Illinois corporation with its headquarters in Chicago,

Illinois, and is a wholly owned subsidiary of Koch Foods, Inc. During the relevant period, JCG

Industries, Inc. sold broilers in interstate commerce, directly or through its owned or controlled

subsidiaries and affiliates, to purchasers in the United States.

       125.    JCG Properties, L.L.C. is an Illinois limited-liability company with its headquarters

in Chicago, Illinois, and is a wholly owned subsidiary of Koch Foods, Inc. During the relevant

                                                 31
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 32 of 222 PageID #:32




period, JCG Properties, L.L.C. sold broilers in interstate commerce, directly or through its owned

or controlled subsidiaries and affiliates, to purchasers in the United States.

       126.    JCG Land Holdings, LLC is an Illinois limited-liability company with its

headquarters in Park Ridge, Illinois, and is a wholly owned subsidiary of Koch Foods, Inc. During

the relevant period, JCG Land Holdings, LLC sold broilers in interstate commerce, directly or

through its owned or controlled subsidiaries and affiliates, to purchasers in the United States.

       127.    JCG Foods LLC is a Delaware limited-liability company with its headquarters in

Park Ridge, Illinois, and is a wholly owned subsidiary of Koch Foods, Inc. During the relevant

period, JCG Foods LLC sold broilers in interstate commerce, directly or through its owned or

controlled subsidiaries and affiliates, to purchasers in the United States.

       128.    Koch Foods of Cumming LLC, formerly known as Greko, L.L.C., is a Georgia

limited-liability company with its headquarters in Cumming, Georgia, and is a wholly owned

subsidiary of Koch Foods, Inc. During the relevant period, Koch Foods of Cumming LLC sold

broilers in interstate commerce, directly or through its owned or controlled subsidiaries and

affiliates, to purchasers in the United States.

       129.    Koch Foods of Gainesville LLC, formerly known as Gress Foods LLC, is a Georgia

limited-liability company with its headquarters in Gainesville, Georgia, and is a wholly owned

subsidiary of Koch Foods, Inc. During the relevant period, Koch Foods of Gainesville LLC sold

broilers in interstate commerce, directly or through its owned or controlled subsidiaries and

affiliates, to purchasers in the United States.

       130.    JCG Farms of Georgia LLC is a Georgia limited-liability company with its

headquarters in Park Ridge, Illinois, and is a wholly owned subsidiary of Koch Foods, Inc. During




                                                  32
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 33 of 222 PageID #:33




the relevant period, JCG Farms of Georgia LLC sold broilers in interstate commerce, directly or

through its owned or controlled subsidiaries and affiliates, to purchasers in the United States.

       131.    Koch Foods of Mississippi LLC is a Mississippi limited-liability company with its

headquarters in Morton, Mississippi, and is a wholly owned subsidiary of Koch Foods, Inc. During

the relevant period, Koch Foods of Mississippi LLC sold broilers in interstate commerce, directly

or through its wholly owned or controlled affiliates, to purchasers in the United States.

       132.    Koch Farms of Mississippi LLC is a Mississippi limited-liability company with its

headquarters in Morton, Mississippi, and is a wholly owned subsidiary of Koch Foods, Inc. During

the relevant period, Koch Farms of Mississippi LLC sold broilers in interstate commerce, directly

or through its wholly owned or controlled affiliates, to purchasers in the United States.

       133.    Koch Freezers LLC is a Mississippi limited-liability company with its headquarters

in Morton, Mississippi, and is a wholly owned subsidiary of Koch Foods, Inc. During the relevant

period, Koch Freezers LLC sold broilers in interstate commerce, directly or through its owned or

controlled subsidiaries and affiliates, to purchasers in the United States.

       134.    Koch Properties of Mississippi LLC was (presently dissolved) a Mississippi

limited-liability company with its headquarters in Morton, Mississippi, and was a wholly owned

subsidiary of Koch Foods, Inc. During the relevant period, Koch Properties of Mississippi LLC

sold broilers in interstate commerce, directly or through its owned or controlled subsidiaries and

affiliates, to purchasers in the United States.

       135.    Koch Foods of Alabama LLC is an Alabama limited-liability company with its

headquarters in Montgomery, Alabama, and is a wholly owned subsidiary of Koch Foods, Inc.

During the relevant period, Koch Foods of Alabama LLC sold broilers in interstate commerce,




                                                  33
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 34 of 222 PageID #:34




directly or through its owned or controlled subsidiaries and affiliates, to purchasers in the United

States.

          136.   Koch Farms of Alabama LLC is an Alabama limited-liability company with its

headquarters in Montgomery, Alabama, and is a wholly owned subsidiary of Koch Foods, Inc.

During the relevant period, Koch Farms of Alabama LLC sold broilers in interstate commerce,

directly or through its owned or controlled subsidiaries and affiliates, to purchasers in the United

States.

          137.   JCG Farms of Alabama LLC is an Alabama limited-liability company with its

headquarters in Park Ridge, Illinois, and is a wholly owned subsidiary of Koch Foods, Inc. During

the relevant period, JCG Farms of Alabama LLC sold broilers in interstate commerce, directly or

through its owned or controlled subsidiaries and affiliates, to purchasers in the United States.

          138.   Koch Foods of Ashland LLC is an Alabama limited-liability company with its

headquarters in Montgomery, Alabama, and is a wholly owned subsidiary of Koch Foods, Inc.

During the relevant period, Koch Foods of Ashland LLC sold broilers in interstate commerce,

directly or through its owned or controlled subsidiaries and affiliates, to purchasers in the United

States.

          139.   Koch Farms of Ashland LLC is an Alabama limited-liability company with its

headquarters in Montgomery, Alabama, and is a wholly owned subsidiary of Koch Foods, Inc.

During the relevant period, Koch Farms of Ashland LLC sold broilers in interstate commerce,

directly or through its owned or controlled subsidiaries and affiliates, to purchasers in the United

States.

          140.   Koch Farms of Gadsden LLC is an Alabama limited-liability company with its

headquarters in Montgomery, Alabama, and is a wholly owned subsidiary of Koch Foods, Inc.



                                                34
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 35 of 222 PageID #:35




During the relevant period, Koch Farms of Gadsden LLC sold broilers in interstate commerce,

directly or through its owned or controlled subsidiaries and affiliates, to purchasers in the United

States.

          141.   Koch Foods of Gadsden LLC is an Alabama limited-liability company with its

headquarters in Montgomery, Alabama, and is a wholly owned subsidiary of Koch Foods, Inc.

During the relevant period, Koch Foods of Gadsden LLC sold broilers in interstate commerce,

directly or through its owned or controlled subsidiaries and affiliates, to purchasers in the United

States.

          142.   Koch Foods of Cincinnati LLC, f/k/a Preferred Foods, LLC, is an Ohio limited-

liability company with its headquarters in Fairfield, Ohio, and is a wholly owned subsidiary of

Koch Foods, Inc. During the relevant period, Koch Foods of Cincinnati LLC sold broilers in

interstate commerce, directly or through its owned or controlled subsidiaries and affiliates, to

purchasers in the United States.

          143.   Koch Foods LLC, operating under the assumed names Koch Foods of Chattanooga

and Koch Foods of Morristown, is a Tennessee limited-liability company with its headquarters in

Chattanooga, Tennessee, and is a wholly owned subsidiary of Koch Foods, Inc. During the relevant

period, Koch Foods LLC sold broilers in interstate commerce, directly or through its owned or

controlled subsidiaries and affiliates, to purchasers in the United States.

          144.   Koch Farms, LLC is a Tennessee limited liability company with its headquarters in

Chattanooga, Tennessee, and is a wholly-owned subsidiary of Koch Foods, Inc. During the

Conspiracy Period, Koch Farms, LLC sold Broilers in interstate commerce, directly or indirectly

through its wholly-owned or controlled affiliates, to purchasers in the United States.




                                                 35
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 36 of 222 PageID #:36




          145.   Koch Farms of Chattanooga, LLC is a Tennessee limited liability company with its

headquarters in Chattanooga, Tennessee, and is a wholly-owned subsidiary of Koch Foods, Inc.

During the relevant time period, Koch Farms of Chattanooga, LLC sold Broilers in interstate

commerce, directly or through its wholly-owned or controlled affiliates, to purchasers in the United

States.

          146.   Koch Foods of Chattanooga, LLC is a Tennessee limited liability company with

its headquarters in Chattanooga, Tennessee, and is a wholly-owned subsidiary of Koch Foods, Inc.

During the relevant time period, Koch Foods of Chattanooga, LLC sold Broilers in interstate

commerce, directly or through its wholly-owned or controlled affiliates, to purchasers in the United

States.

          147.   Koch Foods of Morristown, LLC is a Tennessee limited liability company with its

headquarters in Chattanooga, Tennessee, and is a wholly-owned subsidiary of Koch Foods, Inc.

During the relevant time period, Koch Foods of Morristown, LLC sold Broilers in interstate

commerce, directly or through its wholly-owned or controlled affiliates, to purchasers in the United

States.

          148.   Koch Farms of Morristown, LLC is a Tennessee limited liability company with its

headquarters in Chattanooga, Tennessee, and is a wholly-owned subsidiary of Koch Foods, Inc.

During the relevant time period, Koch Farms of Morristown, LLC sold Broilers in interstate

commerce, directly or through its wholly-owned or controlled affiliates, to purchasers in the United

States.

                 2.     Tyson

          149.   Tyson Sales and Distribution, Inc. is a Delaware corporation with its headquarters

in Springdale, Arkansas, and is a wholly owned subsidiary of Tyson Foods, Inc. During the



                                                36
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 37 of 222 PageID #:37




relevant period, Tyson Sales and Distribution, Inc. sold broilers in interstate commerce, directly

or through its owned or controlled subsidiaries and affiliates, to purchasers in the United States.

               3.      Perdue

       150.    Perdue Foods, Inc. (now dissolved) was a Maryland corporation with its

headquarters in Salisbury, Maryland, and a wholly owned subsidiary of Perdue Farms Inc. During

the relevant period, Perdue Foods, Inc. sold broilers in interstate commerce, directly or through its

owned or controlled subsidiaries and affiliates, to purchasers in the United States.

       151.    Harvestland Holdings, LLC was a Maryland limited-liability company with its

headquarters in Salisbury, Maryland, and a wholly owned subsidiary of Perdue Farms Inc. During

the relevant period, Harvestland Holdings, LLC sold broilers in interstate commerce, directly or

through its owned or controlled subsidiaries and affiliates, to purchasers in the United States.

       152.    Perdue Food Products, Inc. was a Maryland limited-liability company with its

headquarters in Salisbury, Maryland, and a wholly owned subsidiary of Perdue Farms Inc. During

the relevant period, Perdue Food Products, Inc. sold broilers in interstate commerce, directly or

through its owned or controlled subsidiaries and affiliates, to purchasers in the United States.

       153.    Perdue Farms, LLC is a Maryland limited liability company with its headquarters

in Salisbury, Maryland and is wholly-owned subsidiary of Perdue Farms, Inc. During the relevant

time period, Perdue Farms, LLC sold Broilers in interstate commerce, directly or through its

wholly-owned or controlled affiliates, to purchasers in the United States.

       154.    Perdue Farms Incorporated (now merged with Perdue Farms LLC) was a Maryland

limited-liability company with its headquarters in Salisbury, Maryland, and a wholly owned

subsidiary of Defendant Perdue Farms Inc. During the relevant period, Perdue Farms Incorporated

sold broilers in interstate commerce, directly or through its owned or controlled subsidiaries and

affiliates, to purchasers in the United States.

                                                  37
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 38 of 222 PageID #:38




                 4.     Wayne Farms

          155.   WFSP Foods, LLC is a Georgia limited-liability company with its headquarters in

Decatur, Alabama, and is a wholly owned subsidiary of Defendant Wayne Farms. During the

relevant period, WFSP Foods, LLC sold broilers in interstate commerce, directly or through its

owned or controlled subsidiaries and affiliates, to purchasers in the United States.

                 5.     Pilgrim’s Pride

          156.   PFS Distribution Company is a Delaware company with its headquarters in

Arlington, Texas and is a wholly owned subsidiary of Defendant Pilgrim’s Pride Corporation.

During the relevant period, PFS Distribution Company sold broilers in interstate commerce,

directly or through its owned or controlled subsidiaries and affiliates, to purchasers in the United

States.

          157.   Merit Provisions, LLC is a Texas limited-liability company with its headquarters

in Dallas, Texas and is a wholly owned subsidiary of Defendant Pilgrim’s Pride Corporation.

During the relevant period, Merit Provisions, LLC sold broilers in interstate commerce, directly or

through its owned or controlled subsidiaries and affiliates, to purchasers in the United States.

          158.   GC Properties, LLC is a Georgia limited-liability company with its headquarters in

Powder Springs, Georgia and is a wholly owned subsidiary of Defendant Pilgrim’s Pride

Corporation. During the relevant period, GC Properties, LLC sold broilers in interstate commerce,

directly or through its owned or controlled subsidiaries and affiliates, to purchasers in the United

States.

          159.   Pilgrim’s Pride of Nevada, Inc. is a Nevada corporation with its headquarters in

Greeley, Colorado and is a wholly owned subsidiary of Defendant Pilgrim’s Pride Corporation.

During the relevant period, Pilgrim’s Pride of Nevada, Inc. sold broilers in interstate commerce,



                                                38
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 39 of 222 PageID #:39




directly or through its owned or controlled subsidiaries and affiliates, to purchasers in the United

States.

          160.   PPC Marketing, Ltd. is a Texas company with its headquarters in Pittsburg, Texas

and is a wholly owned subsidiary of Defendant Pilgrim’s Pride Corporation. During the relevant

period, PPC Marketing, Ltd. sold broilers in interstate commerce, directly or through its owned or

controlled subsidiaries and affiliates, to purchasers in the United States.

          161.   Pilgrim’s Pride Corporation of West Virginia, Inc. is a West Virginia corporation

with its headquarters in Greeley, Colorado and is a wholly owned subsidiary of Defendant

Pilgrim’s Pride Corporation. During the relevant period, Pilgrim’s Pride Corporation of West

Virginia, Inc. sold broilers in interstate commerce, directly or through its owned or controlled

subsidiaries and affiliates, to purchasers in the United States.

                 6.     Foster Farms

          162.   Foster International Trading Company, Inc. is a corporation affiliated with Foster

Farms, LLC and/or Foster Poultry Farms. During the Conspiracy Period, Foster International

Trading Company, Inc. sold Broilers in interstate commerce, directly or through its wholly-owned

or controlled affiliates, to purchasers in the United States.

          163.   Napoleon Poultry Supply LLC is a Delaware limited-liability company with its

headquarters in Livingston, California and is a wholly owned subsidiary of Defendant Foster

Farms, LLC. During the relevant period, Napoleon Poultry Supply LLC sold broilers in interstate

commerce, directly or through its owned or controlled subsidiaries and affiliates, to purchasers in

the United States.

                 7.     O.K. Foods

          164.   O.K. Broiler Farms Limited Partnership was (presently dissolved) an Arkansas

limited partnership with its headquarters in Fort Smith, Arkansas and is a wholly owned subsidiary

                                                 39
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 40 of 222 PageID #:40




of Defendant O.K. Foods, Inc. During the relevant period, O.K. Broiler Farms Limited Partnership

sold broilers in interstate commerce, directly or through its owned or controlled subsidiaries and

affiliates, to purchasers in the United States.

               8.      House of Raeford

       165.    House of Raeford Farms of Louisiana, L.L.C. is a Louisiana limited-liability

company with its headquarters in Shreveport, Louisiana and is a wholly owned subsidiary of

Defendant House of Raeford Farms, Inc. During the relevant period, House of Raeford Farms of

Louisiana, L.L.C. sold broilers in interstate commerce, directly or through its owned or controlled

subsidiaries and affiliates, to purchasers in the United States.

       166.    Johnson Breeders, Inc. is a North Carolina corporation with its headquarters in Rose

Hill, North Carolina and is a wholly owned subsidiary of Defendant House of Raeford Farms, Inc.

During the relevant period, Johnson Breeders, Inc. sold broilers in interstate commerce, directly

or through its owned or controlled subsidiaries and affiliates, to purchasers in the United States.

       167.    Columbia Farms of Georgia, Inc. is a South Carolina corporation with its

headquarters in Batesburgh-Leesville, South Carolina and is a wholly owned subsidiary of

Defendant House of Raeford Farms, Inc. During the relevant period, Columbia Farms of Georgia,

Inc. sold broilers in interstate commerce, directly or through its owned or controlled subsidiaries

and affiliates, to purchasers in the United States.

       168.    Raeford Farms of Louisiana, L.L.C. is a Louisiana limited-liability company with

its headquarters in Arcadia, Louisiana and is a wholly owned subsidiary of Defendant House of

Raeford Farms, Inc. During the relevant period, Raeford Farms of Louisiana, L.L.C. sold broilers

in interstate commerce, directly or through its owned or controlled subsidiaries and affiliates, to

purchasers in the United States.



                                                  40
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 41 of 222 PageID #:41




          169.   Columbia Farms, Inc. is a South Carolina corporation with its headquarters in

Columbia, South Carolina and is a wholly owned subsidiary of Defendant House of Raeford

Farms, Inc. During the relevant period, Columbia Farms, Inc. sold broilers in interstate commerce,

directly or through its owned or controlled subsidiaries and affiliates, to purchasers in the United

States.

                 9.     Keystone Foods

          170.   Keystone Foods Corporation was (now consolidated) a subsidiary of Keystone

Foods, LLC and Marfrig Alimentos, S.A., a Brazilian company. During the relevant time period,

Keystone Foods Corporation and/or its predecessors, wholly-owned or controlled subsidiaries, or

affiliates sold Broilers in interstate commerce, directly or through its wholly-owned or controlled

affiliates, to purchasers in the United States.

IV.  NON-PRODUCER CO-CONSPIRATORS TIP TOP POULTRY, INC., SOUTHERN
HENS, INC., AND RABOBANK

          171.   Non-Producer Co-Conspirator Tip Top Poultry, Inc, (“Tip Top”) is a Georgia

corporation headquartered in Marietta, Georgia and with facilities in other states, including

Oklahoma. As alleged below, Tip Top played an active and important role in facilitating and

implementing the production-restriction mechanism of the conspiracy detailed in this Consolidated

Complaint.

          172.   Non-Producer Co-Conspirator Southern Hens, Inc. (“Southern Hens”) is a

Mississippi corporation headquartered in Moselle, Mississippi. As alleged below, Southern Hens

played an active and important role in facilitating and implementing the production-restriction

mechanism of the conspiracy detailed in this Consolidated Complaint.

          173.   Non-Producer Co-Conspirators Utrecht-America Holdings, Inc., a New York

corporation headquartered in New York City, a commercial bank and financial services provider


                                                  41
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 42 of 222 PageID #:42




and the American subsidiary of the Dutch cooperative banks Cooperative Rabobank U.A. and

Rabobank International Holding, B.V., and three of Utrecht-America Holdings, Inc’s subsidiaries

– Rabobank USA Financial Corporation and Utrecht-America Finance Co. (a lender and financial-

services company, respectively, both headquartered in New York City) and Rabo AgriFinance

LLC (an agribusiness lender headquartered in Chesterfield, Missouri) – are collectively referred

to in this Consolidated Complaint as “Rabobank.” As alleged below, Rabobank played an active

and important role in facilitating and implementing the production-restriction mechanism of the

conspiracy detailed in this Consolidated Complaint.

       174.    Various other persons, firms, and corporations not named as Defendants have

performed acts and made statements in furtherance of the Conspiracy. Defendants are jointly and

severally liable for the acts of their co-conspirators whether or not named as Defendants in this

Complaint. Throughout this Complaint, the Producer Co-Conspirators, the Defendant family co-

conspirators, and the Non-Producer Co-Conspirators identified above, and the other persons, firms,

and corporations not named as Defendants that performed acts and made statements in furtherance

of the conspiracy are collectively referred to as “Co-Conspirators.”

       175.    Whenever reference is made to any act of any corporation, the allegation means

that the corporation engaged in the act by or through its officers, directors, agents, employees, or

representatives while they were actively engaged in the management, direction, control or

transaction of the corporation’s business or affairs.

       176.    Each of the Defendants acted as the agent of or joint-venturer for the other

Defendants with respect to the acts, violations and common course of conduct alleged herein.

       177.    The Defendants named in each underlying DAP complaint are jointly and severally

liable for the acts of all Defendants and Co-Conspirators named in that DAP complaint.



                                                 42
     Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 43 of 222 PageID #:43




V.      JURISDICTION AND VENUE

        178.   The Court has subject-matter jurisdiction of the various federal claims under 28

U.S.C. §§ 1331, 1337(a), 1407, and 15 U.S.C. §§ 15, 26.

        179.   Venue is proper in this District under 15 U.S.C. § 15(a), 15 U.S.C. § 22, and 28

U.S.C. §§ 1391(b) because during the relevant period, Defendants resided, transacted business,

were found, or had agents in this District, and because a substantial portion of Defendants’ alleged

wrongful conduct affecting interstate trade and commerce was carried out in this District. In

addition, Defendants have already submitted to the jurisdiction and venue of this Court.

        180.   Defendants are amenable to service of process under Fed. R. Civ. P. 4(k)(1)(A) and

the Illinois long-arm statute 734 Ill. Comp. Stat. 5/2-209 because each Defendant has transacted

business in this state and because the Illinois long-arm statute extends jurisdiction to the limits of

Due Process, and each Defendant has sufficient minimum contacts with the state of Illinois to

satisfy Due Process.

        181.   This Court has personal jurisdiction over each Defendant because each Defendant

has transacted business, maintained substantial contacts, or committed overt acts in furtherance of

its illegal scheme and conspiracy throughout the U.S., including in this District. The alleged

scheme and conspiracy have been directed at, and had the intended effect of, causing injury to

persons and entities residing in, located in, or doing business throughout the U.S., including in this

District.

        182.   This Court also has personal jurisdiction over the Defendants because each of them

knew, or should have known, that because the Georgia Dock index price was used to price chicken

bought in Illinois and nationwide, their participation in the collusive manipulation of the Georgia

Dock would have effects on the price of chicken purchased in Illinois based on the Georgia Dock

benchmark. The alleged scheme and conspiracy have been directed at, and had the intended effect

                                                 43
      Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 44 of 222 PageID #:44




of, causing injury to persons and entities residing in, located in, or doing business in the state of

Illinois.

VI.        TRADE AND COMMERCE

           183.   According to a 2012 report by Focus Management Group, chicken “is a commodity

product with little or no product differentiation based on the processors,” and the CEO of defendant

Pilgrim’s Pride recently commented that “the chicken business per se is a commodity business.”

           184.   The commodity nature of chicken is evidenced by the fact that, as detailed below,

numerous Defendants have during the relevant period purchased chicken from each other (then

likely resold it) to buttress their conspiracy by soaking up excess supply in the market.

           185.   Typically, when a product is characterized as a commodity, competition is based

principally on price, as opposed to other attributes, such as product quality or customer service.

           186.   Chicken producers pay USDA graders to examine their chickens, and almost all

companies sell USDA Grade A chicken, meaning that there is very little differentiation amongst

sellers.

           187.   Due to the lack of product differentiation, Defendants compete on price (absent

collusion) such that the supply decisions of each chicken producer impact the market price for

chickens. While an individual producer often has the incentive to increase production to maximize

profits, any increased production will ultimately reduce the profitability of the industry as a whole.

Thus, the commodity nature of the product in the chicken industry makes it attractive to implement

a price-fixing scheme and provides industry players with the incentive to agree to reduce overall

supply.

           188.   The United States chicken market is a national market, valued at nearly $41 billion

in 2016. According to the U.S. Poultry & Egg Association, the value of wholesale U.S. Broilers



                                                  44
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 45 of 222 PageID #:45




produced in 2014 was $32.7 billion, up 6 percent from 2013. The market value varied between

$21.8 and $30.7 billion from 2008-2013.

       189.    During the relevant period, Defendants collectively controlled nearly 90% of the

market for chicken in the United States.

       190.    The chicken industry is almost entirely vertically integrated, with producers

(sometimes known as “integrators”) owning, or tightly controlling, each of the six stages of the

supply chain: breeding, hatching, chick-rearing/feeding, slaughtering mature birds, processing,

and selling.

       191.    At the top of the supply chain are Defendants’ “breeder flocks,” which include the

hens that lay the eggs that, when hatched, become chickens slaughtered for meat consumption.

       192.    The prices for chicken purchases during the relevant period were based in part on

prices published by one of three entities: Urner Barry, the Georgia Department of Agriculture (the

“Georgia Dock”), and the United States Department of Agriculture (the “USDA Composite”).

       193.    The Georgia Dock, USDA Composite, and Urner Barry indices all measure the

same (or very similar) size and grade of chicken.

       194.    The USDA’s publicly available Composite index collects and publishes chicken

price information on a weekly basis.

       195.    Urner Barry collects and publishes daily price information for chicken. This

information is subscription-based, and all chicken producers and many chicken purchasers

subscribe for a fee.

       196.    The USDA and Urner Barry chicken price indices are purportedly based upon a

system of double verification, which includes telephonic and written surveys of all or nearly all




                                               45
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 46 of 222 PageID #:46




chicken producers. The Georgia Dock index was based on a materially different methodology

discussed in more detail below.

       197.    Published chicken prices from Urner Barry, Georgia Dock, and USDA relate to the

spot market for chicken (a spot market purchase is a non-recurring purchase for immediate

delivery). Defendants also used the prices for chicken on the spot market, especially as reported by

Georgia Dock, to negotiate prices for their contract purchasers.

       198.    As a consequence of the inelasticity of supply and demand in the chicken industry

and the availability of the spot market price indices, public price announcements by Defendants

were unnecessary. Defendants knew and intended that a decrease in supply pursuant to their

agreement would increase chicken spot market prices or maintain them at artificially inflated non-

competitive levels, and therefore that all chicken prices would increase or be artificially high.

       199.    During the relevant period, Defendants produced, sold, and shipped chicken in a

continuous and uninterrupted flow of interstate commerce. The conduct of the Defendants as

alleged herein, including the conspiracy in which Defendants participated, was intended to have

and had a direct, substantial, and reasonably foreseeable effect on interstate commerce,

including commerce in this District.

       200.    During the relevant period, each Defendant, or one or more of its affiliates, used the

instrumentalities of interstate commerce to join or effectuate their conspiracy.

       201.    During the time period relevant to Plaintiffs’ claims, Plaintiffs and/or their

assignors, directly purchased chicken in the United States from one or more Defendants and/or

their Co-Conspirators, and sustained injury and damage as a proximate result of the antitrust

violations alleged in this Complaint. Plaintiffs are “persons” with standing to sue Defendants for

damages and other relief under Section 1 of the Sherman Act, 15 U.S.C. § 1.



                                                 46
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 47 of 222 PageID #:47




VII. FACTUAL           ALLEGATIONS           REGARDING           DEFENDANTS’          UNLAWFUL
CONSPIRACY

       202.    Defendants used multiple means to sustain the conspiracy/conspiracies described

in this Complaint. Defendants engaged in a series of supply reductions at the start of the

distribution chain. Defendants coordinated their strategy for achieving their desired anti-

competitive ends by exchanging confidential and commercially sensitive information regarding

production, capacity, and pricing of broilers. As part of this strategy, Defendants exchanged

information regarding anticipated future production through Agri Stats. Defendants also

manipulated the Georgia Dock price index. In furtherance of their conspiracy, Defendants also

conspired to submit artificially high bids to purchasers in an effort to drive up prices, and in turn,

Defendants’ profits. And Defendants engaged in pricing communications targeting specific

customers.

       203.    In the year preceding the beginning of Defendants’ conspiracy, the U.S. chicken

market was foundering.

       204.    In 2007, a glut of chicken—the result of significant overproduction by Sanderson

Farms, Mountaire Farms, and House of Raeford—began to flood the market, and prices cratered.

       205.    In 2007, Pilgrim’s, Tyson, and a few other chicken producers (Foster, Peco, and

Perdue) attempted to cut their production levels enough to cause industry prices to rise.

       206.    However, despite Pilgrim’s and Tyson’s combined 40% market share, their

production cuts in 2007 were not enough to increase prices through supply cuts because other

broiler companies increased their production.

       207.    Production cuts in 2007 followed the typical pattern of focusing on short-term

reductions in production—such as slaughtering chickens early. Defendants did not, however, make




                                                 47
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 48 of 222 PageID #:48




significant cuts at the top of the supply chain—such as by culling of breeder flocks—which would

have had longer-term effects on supply.

       208.    By the time the Great Recession hit the American economy in 2008, the oversupply

and low prices of chickens put Defendants—individually and collectively—in dire financial straits.

In 2008, the first year of the Great Recession, Defendants faced what promised to be a historically

bad year for the chicken industry. As a result, Defendants agreed to depart from the previous

industry practice of short-term or medium-term production cuts, which had led to the destructive

boom-and-bust cycles that plagued chicken producers for years.

       209.    Instead, in early 2008, through press releases, earnings and investor calls, at

investment bank conferences, at events hosted by Agri Stats, through communications both direct

and facilitated by third parties, and at the myriad trade association meetings attended by many of

their senior-most executives, Defendants began implementing the conspiracy. Among other acts

in furtherance of the conspiracy, Defendants called on one another to heed the mistakes of the past,

preaching to one another that oversupply was decimating industry profits, and that increased

supply-side “discipline” was needed to halt the downward trajectory of chicken prices.

       210.    Defendants collectively agreed to the reduction or relative stabilization of industry

capacity, particularly at the breeder flock level, where such efforts would be most effective—as a

mechanism to increase Defendants’ profits.

       211.    Defendants’ efforts were supported by public statements made by their executives,

which involved more than an announcement of a Defendant’s own conduct. As alleged below,

many of Defendants’ executives’ calls for a new era of “discipline” included explicit statements

that signaled deeper production cuts were an industry-wide imperative that would pay dividends

for “the industry” as a whole.



                                                48
     Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 49 of 222 PageID #:49




         212.     Defendants, who collectively control nearly 90% of the U.S. chicken market, jointly

engaged in this not-easily-reversed production reduction effort.

         213.     While spearheaded primarily by the CEOs and senior personnel of Defendants

Tysons and Pilgrim’s—which, as publicly held entities holding sizable but by no means

controlling) shares of the U.S. chicken market, were well-positioned to rally the entire industry—

Defendants’ executives’ public discussion of industry conditions was not limited to the larger,

publicly held Defendants.

         214.     For example, Mike Welch, CEO of Defendant Harrison, was (along with Sanderson

COO, Lampkin Butts) a panelist at a symposium hosted by industry journal WATT PoultryUSA,

where the discussion topics included industry consolidation, efficiency, and bird size, with

references to information gleaned from Agri Stats (whose vice president, Mike Donohue, was in

the audience).3

         A.       Production Cutting

                  1.    In an Early Phase of their Conspiracy, Defendants Departed from
                  Their Historical Practice by Collectively Reducing Breeder Flocks in
                  Unprecedented Amounts

         215.     In 2008, and throughout the relevant period, the vertically integrated Defendants

had the ability to manipulate supply to the chicken market at one or more stages of the supply

chain.




 3
  Excerpts of comments made by Messrs. Welch and Butts are publicly available on WATT
 PoultryUSA’s YouTube channel. See “Broiler company executives say bird size increase will
 continue,” available at https://www.youtube.com/watch?v=ZBgEecBi7D4 and “Lampkin Butts
 describes       changes         in     the      poultry    industry,”     available
 at https://www.youtube.com/watch?v=RN1IAphbQXs&t=53s. (both last visited July 23, 2020).


                                                  49
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 50 of 222 PageID #:50




       216.    Beginning in early 2008, Defendants began utilizing this ability by making

significant production cuts, including unprecedented cuts in their breeder flocks.

       217.    Defendants knew they could effectively manipulate supply by reducing the size of

breeder flocks, and retiring or killing breeders at an earlier age than the optimum age.

       218.    By design, reducing breeder flocks would have significant, and long-lasting, effect

on supply of chickens in the market—more so than reducing supply down the chain.

       219.    Because breeder flocks are created from a limited pool of so-called “grandparent”

chickens from one of only three genetics companies (Aviagen, Hubbard, and Tyson’s Cobb-

Vantress), it takes substantial time—anywhere from six to eighteen months or more—to re-

populate a breeder flock that has been reduced through early culling.

       220.    While Defendants continued to use their historic methods to affect their supply-

reduction scheme (at the middle or end of the supply chain, such as by reducing eggs placements,

killing newly hatched chicks, or idling processing plants), their conspiracy was cemented by the

long-term effects of breeder flock reductions that could not be easily reversed by Defendants.

       221.    Defendants’ calculated decisions to create long-term reductions are clear indicators

of a collusive agreement because it would not be in an individual Defendant’s economic self-

interest to undertake the significant risk of reducing its own long-term production capacity unless

it was known that competitors would undertake similar dramatic and long-term cuts to

production capacity.

       222.    Defendants’ collective output-restriction caused a significant, not-easily-reversed,

slowing in overall chicken production during the conspiracy—bucking the historic trend of steady

annual production increases.




                                                50
       Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 51 of 222 PageID #:51




          223.   The overall effect of this mechanism of Defendants’ conspiracy is shown in the

graph below, drawn from USDA data,4 showing that while chicken production grew a total of 21%

from 2000 to 2008 (an average of 2.3% per year, proof that the “3% more broilers” quip is more

than anecdotal), it then slowed to a total of roughly 10% from 2008 through 2016 (an average of

slightly more than 1% per year)—a significant decrease in the pace, timing and manner of chicken

production during the relevant period:




                 2.    Defendants’ Executives Publicly Decried the Effect of Oversupply on
                 “Our Industry,” Telling their Competitors that Unified Action Was Necessary



 4 2
   NASS, Chickens, Young, Slaughter, FI, Certified, Chilled & Frozen—Production, Measured
 in LB, available at https://quickstats.nass.usda.gov/results/C33961EC-6D46-31DE-8CCB-
 89780E3D1620 (last visited July 23, 2020).


                                               51
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 52 of 222 PageID #:52




       224.    On January 23-25, 2008, numerous employees of Defendants, including many of

Defendants’ senior executives, attended the International Poultry Expo conference in Atlanta.

       225.    According to the trade association organizing the annual multi-day event, attendees

represented companies responsible for over 99.4% of the production of chicken.

       226.    On a January 28, 2008 earnings call, Tyson CEO Richard Bond—who in the same

call, disclosed that the company had re-joined Agri Stats and had “just recently . . . got our first

series of data”—stated that “we have no choice [but] to raise prices substantially.”

       227.    However, the commodity nature of chickens does not allow one producer to

successfully raise market prices in the absence of widespread reductions in supply relative to the

then-current demand.

       228.    Mr. Bond’s comment therefore made no economic sense absent an intention or

knowledge on his part that Defendants would coordinate an industry-wide reduction in supply that

could not be easily reversed.

       229.    The day after Tyson’s statements confirming its renewed participation in Agri Stats

and expressing its plans to increase prices, Pilgrim’s told its competitors to reduce their production

of chickens to allow prices to recover.

       230.    On a January 29, 2008 earnings call, Pilgrim’s CFO Rick Cogdill communicated

that the industry’s oversupply of chickens was hurting market prices.

       231.    Mr. Cogdill explained that Pilgrim’s had done its part in 2007 by reducing

production 5%, so “the rest [] of the market is going to have to pick-up a fair share in order for the

production to come out of the system.”




                                                 52
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 53 of 222 PageID #:53




       232.    Mr. Cogdill went on to explain that Pilgrim’s alone could not reduce supply enough

to help market prices recover, and that its past efforts to reduce supply had merely led to smaller

players increasing their market share at Pilgrim’s expense.

       233.    Mr. Cogdill noted that “we have walked away from sales in certain cases, where

the pricing just did not make any sense. So we are trying to hold the line. We are losing at times

the competitive bids . . . So we are trying to take a leadership position from a pricing perspective.”

       234.    He then made the following statements urging Pilgrim’s competitors to do their part

in reducing chicken industry supply: “[A]ctions are going to have to be taken one way or the other

through the industry to pass along these costs. We were the leader in cutting production last year

to help drive that … [W]e’ve got to make sure that we get the supply in line with demand at an

acceptable price, not just in line with what the customer wants to buy at a cheap price.”

       235.    When asked by an analyst “do you have an estimate internally of what the state of

oversupply in the industry might be? What you would hope to see cut from others that would make

you feel like the industry was more rational?” Cogdill replied “It’s really hard to say that the faster

we get to production adjustment the quicker the recovery could happen…. And if the industry

doesn’t react soon enough it will have to react stronger in the end.”

       236.    Cogdill also responded to an analyst’s query about the industry’s failure to follow

Tyson’s 2007 cuts by stating that, “I think you kind of hit on it there…. It’s not like we had 5% of

surplus capacity that we could just reduce our operations and not feel that…. I mean we cannot be

the ones that are out there continually reducing production, and let the other producers capitalize

on that. I mean if it’s 5% last year, 5% this year, 5% next year, you can see that that’s a spiral to

the demise of our company, which we are not willing to accept.”




                                                 53
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 54 of 222 PageID #:54




       237.     On a January 31, 2008, earnings call, Sanderson Farms CEO Joe Sanderson

explained that he, too, anticipated the industry would act in concert to cut production.

       238.     Asked about production cuts by an analyst, Mr. Sanderson replied “we could see

some reductions in production.”

       239.     Asked to expand on his comments by another analyst, Mr. Sanderson said he

thought a production cut was “probable,” and “if it’s bad and ugly and deep in February, March,

April, you’ll see the production cuts take place during that period of time.” He added, “[t]here’s

still 25% of the industry still making money but I would expect to see those reductions come over

the next 90 to 120 days.”

                Defendants also communicated privately.




        B.      Defendants Begin to Cut Production in Concert

       241.     Around March 4, 2008, senior executives from Defendants, including Pilgrim’s

CEO Clint Rivers, Tyson Senior VP Donnie Smith, Case Foods CEO Tom Shelton, Amick

President and CEO Ben Harrison, and Fieldale Farms President Thomas Hensley, met in

Washington, D.C., at an Executive Committee meeting of the National Chicken Council’s Board

of Directors.

       242.     Shortly after that trade association meeting, Pilgrim’s again sounded the call to cut

overall industry supply, and it proceeded with production cuts.

       243.     On March 12, 2008, Pilgrim’s CEO Clint Rivers publicly announced the closure of

seven chicken facilities in order to reduce industry oversupply, stating “we believe [these] actions

                                                 54
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 55 of 222 PageID #:55




… are absolutely necessary to help bring supply and demand into better balance…. That portion

of the demand for our products that exists solely at pricing levels below the cost of production is

no longer a demand that this industry can continue to supply.” (emphasis added.)

       244.    Under competitive conditions, other chicken producers would typically respond to

Pilgrim’s substantial supply cuts by increasing their production. Yet just the opposite occurred.

       245.    Following the Pilgrim’s announcement, a series of production cuts were publicly

announced by other Defendants between April 3 and April 11, 2008:

       246.    On April 3, 2008, Fieldale Farms announced a 5% production cut, stating that

“We’re hoping this cut puts supply and demand back into better balance.”

       247.    Fieldale Farms is not a publicly traded company, and there was no reason—other

than signaling to its fellow producers that it was following through on its conspiratorial

agreement—why it would publicly disclose its production plans.




       249.    On April 9, 2008, Simmons announced in a press release a 6% reduction in

production throughout its processing plants, a move heralded by Wall Street analysts, who noted

that production cuts across smaller companies in the chicken industry, like Simmons, would be

positive for chicken prices.

       250.    Simmons is not a publicly traded company, and there was no reason—other than

signaling to its fellow producers that it was following through on its conspiratorial agreement—

why it would publicly disclose its production plans.




                                                55
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 56 of 222 PageID #:56




       251.    On April 10, 2008, Cagle’s Inc. (later acquired by Koch Foods) announced in a

press release a 4% reduction in processing of chickens, noting that the cut “will reduce product

being sold through less profitable commodity outlets.”

       252.    On April 3-11, 2008, Wayne Farms, O.K. Foods, and Koch Foods each announced

2-8% reductions in production.

       253.    Neither Wayne, nor O.K. Foods, nor Koch is publicly-traded, and there was no

reason—other than signaling to their fellow producers that they were following through on their

conspiratorial agreements—why they would publicly disclose their production plans.

       254.    Several other chicken producers cut their production between April 1, 2008 and

May 15, 2008 but did not publicly announce the cuts.

       255.    Because of Agri Stats, there was no need to make a public announcement.

       256.    For example, at the BMO Capital Markets Agriculture & Protein Conference

presentation on May 15, 2008 at the Millennium Broadway Hotel in New York City, Sanderson

Farms CEO Joe Sanderson stated—in the presence of several competitors attending the

conference, including Pilgrim’s CEO Clint Rivers and CFO Richard Cogdill and Tyson CEO

Richard Bond—that “we have seen for the last 6 or 7 weeks … some companies in our industry

announce cutbacks. There have been I think six companies have announced cutbacks. I know some

companies have cut back and have not announced.” (emphasis added).

       257.    Such knowledge of non-public production cuts by competitors is highly suggestive

of communication among chicken companies, either secret direct communications among

themselves, or using Agri Stats as a facilitator, or both.




                                                 56
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 57 of 222 PageID #:57




        258.    After seeing many of its competitors abide by capacity reductions between April 3-

11, on April 11, 2008, Pilgrim’s realized that other Defendants were contributing to a widespread

reduction in industry supply and decided it could now take further steps to reduce supply.

        259.    On April 11, 2008, Pilgrim’s suggested it might close its large El Dorado, Arkansas

processing plant, which employed 1,620 workers.

        260.    Then, on April 14, 2008, it announced a further production cut of 5% of egg sets.

        261.    On April 29, 2008, Tyson CEO Dick Bond told a Wall Street analyst, “I think the

industry has changed … I don’t think the industry will be up [in production] that much anymore,

we have seen some sizable declines here lately in egg sets and placements. So, we’re going to be

up a little bit but probably not a significant amount, not as much as we might have once

anticipated.”

        262.    Despite the large number of coordinated production cuts announced by producers

in April 2008, Pilgrim’s CEO, Clint Rivers, encouraged further action by other chicken producers

to curtail supply.

        263.    Clint Rivers encouraged further industry-wide cuts at a May 15, 2008 speech at the

BMO Capital Markets conference at the Millennium Broadway Hotel. According to an industry

publication, Rivers announced that he hoped to see the chicken industry continue to cut production

to help the industry return to profitability, stating that “he would like the industry to trim total

production by 3%-4%, calling it a prudent move in light of recent price volatility in the grain

markets.” He also noted that “[t]he cuts need to be fairly deep.”

        264.    This conference was attended by Tyson CEO Richard Bond, and it is the same

conference where Sanderson Farms CEO Joe Sanderson disclosed his knowledge of non-public,




                                                57
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 58 of 222 PageID #:58




unannounced production cuts by competitors. The conference was also attended by Pilgrim’s CFO

Richard Cogdill.

       265.    A June 2008 Agri-Stats report noted that “[b]eginning in April [2008], the weekly

hatchery data started to show declines in egg sets and chick placements relative to year-earlier,

which confirms the announced intentions to reduce broiler production and will result in slaughter

falling below year-ago by mid-June.” The same report also noted that “[i]t is unclear how long the

slaughter declines will continue, and if other companies will choose to cut production as well

making them deeper than initially thought. Those who have announced cutbacks indicate they will

continue until margins normalize. At this time we expect to see the declines continue until at least

late 2009, and cuts could be deeper than now projected.”

       266.    A May 21, 2008, Wall Street Journal article noted that conditions in the industry

were starting to change: “Three things are making analysts more optimistic: Companies are cutting

production, weekly egg-set numbers are declining (egg sets are fertile eggs placed in incubators),

and prices are responding positively to the thinning supply lines.” The article also noted “[i]t is

unusual for egg sets to decline at this time of year.”

       267.    The reason such a reduction was unusual in May is that egg sets result in chickens

that are ready for market approximately 10 weeks later, which in this case would have been first

week of August—still the peak of the high-demand summer grilling season.

       268.    During an earnings call on May 22, 2008, Sanderson Farms CEO Joe Sanderson

was asked if he thought industry cuts were sufficient to keep the industry profitable in the autumn.

Sanderson responded: “[w]e don’t know yet. We will make a cut as we always do after Labor Day.

We will make a 4-5% cut following Labor Day as we always do going into Thanksgiving,

Christmas, and January [and] we reduce our egg sets and around Thanksgiving, Christmas, New



                                                 58
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 59 of 222 PageID #:59




Years and Martin Luther King. That is a period of slow demand for us, and we don’t announce

that, but we always do it. It is just a period when we take downdays and we will do that. But if we

think more is needed, we will evaluate that sometime in August, and if need be will do it. We cut

back in 2006, we cut back in ‘97-98. I don’t know if we announced it or not, but we will do what

we need to do.” Mr. Sanderson provided no explanation why Sanderson Farms chose to publicly

disclose its “regular” production cut if it had never done so in the past. The reason was obvious—

to signal the other Defendants to follow suit. In early June 2008, Pilgrim’s CEO Clint Rivers noted

in a June 4, 2008, presentation that “[o]ur supply in chicken, we are oversupply … we need to see

some balance in the supply…. Simply put, at this time there is still too much breast meat available

to drive market pricing significantly higher.”

       269.    Other Defendant CEOs soon picked up on Rivers’ call for further action. On June

19, 2008, chicken industry executives participated in a media conference call intended to lobby

the federal government to limit the ethanol mandate, a federal program requiring the production

of corn-based ethanol, which Defendants claimed drove up their corn costs by lessening the

amount of corn they could buy to feed their chickens. According to one report, Mark Hickman,

Chairman of the National Chicken Council and CEO of Peco Foods, told participants that “the

poultry industry is entering a second phase of production cutbacks, following a 1 percent to 2

percent cutback in production earlier this year” and that “we are hearing talk that this was not

nearly enough, so liquidation is in round two.” This statement referred to the need for Defendants

to reduce chicken breeder flocks to affect longer-term supply restraint in the industry, rather than

the short-term production cuts like breaking eggs or slaughtering chickens earlier to reduce weight.

       270.    On June 23, 2008, shortly after Peco Foods’ CEO publicly suggested that further

production cuts were needed, Wayne Farms announced a 6% production cut. Wayne Farms



                                                 59
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 60 of 222 PageID #:60




President & CEO Elton Maddox said in a statement that “[s]oaring feed ingredient costs

aggravated by the government’s food for fuel mandate has created the need for us to rationalize

our business.” Like many other executives, Maddox cited ethanol subsidies as the reason for the

production cuts. Wayne Farms’ announcement came only three days after Agri Stats suggested

further cuts were needed and four days after Peco Foods CEO Hickman suggested further cuts

were needed.

       271.    On June 23-25, 2008, the industry organization USPOULTRY held its annual

Financial Management Seminar. Defendants’ senior executives attended the seminar.

       272.    On July 2, 2008, Foster Farms announced it was abandoning plans to build a new

chicken plant in northeastern Colorado that it had previously announced in April 2008 would

employ about 1,000 people.

       273.    In a statement, Foster Farms CEO, Don Jackson, noted “[i]n these difficult

conditions with costs escalating primarily due to grain and fuel prices and chicken prices lagging

it does not make economic sense to go forward with expansion at this time.”

       274.    Mr. Jackson’s purported justifications for decreasing production capabilities were

pretextual.

       275.    On July 7, 2008, O.K. Foods announced a 7.5% reduction in egg sets, citing “record

high prices for corn and soybean meal, which it attributes to the U.S. government’s mandated

ethanol policies along with recent flooding in the Midwest ‘Corn Belt’ region.”

       276.    O.K. Foods’ purported justifications for decreasing production were pretextual.

       277.    On July 20-22, 2008, the National Chicken Council held a three-day “Chicken

Marketing Seminar” attended by Defendants’ senior executives. The event was billed as a




                                               60
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 61 of 222 PageID #:61




marketing seminar that “includes social networking events and recreational opportunities,

including a golf tournament.”

       278.     On August 11, 2008, Pilgrim’s announced the closure of its Clinton, Arkansas,

processing plant and a facility in Bossier City, Louisiana. Pilgrim’s press release noted the closures

“are part of the company’s ongoing effort to operate more efficiently and return to profitability

amid high feed costs and an oversupply of chicken on the market.”

       279.     The closure of the Clinton processing plant represented an additional 1.25%

incremental increase of the company’s previously announced production cuts.

       280.     Pilgrim’s stated that it would keep both plants idled until “industry margins can be

sustained at more normalized levels of profitability.” Pilgrim’s also noted that “[w]ith Labor Day

approaching and no indication that the actions taken to date by Pilgrim’s Pride or other industry

members are having a positive effect on selling prices for our products, it is now clear that more

significant decisive action is necessary.”

       281.     In August 2008, Raeford (a non-public company) announced publicly, as reported

by newspaper The Charlotte Observer, that it would begin reducing its chicken production by 5

percent. The company said in a statement to industry publication WATT PoultryUSA that “[t]he

current obstacles that face our industry require that supply be brought in line with demand.”

       282.     A production cutback was remarkable for Raeford, which had pursued a strategy of

aggressive production growth that resulted in the company doubling its chicken production from

2001 to 2007.

       283.     On an August 26, 2008, earnings call, Sanderson Farms CEO Joe Sanderson stated

that “[s]o long as this weakness continues, the poultry industry will need to cut production further

until supply is in line with demand.” When asked later whether the industry had already made



                                                 61
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 62 of 222 PageID #:62




enough production cuts, he noted “we kind of thought we were going to see reductions in July ...

[based on] 213/214 [million] egg sets back in April and that really did not materialize. When you

look at USDA slaughter numbers in July, they were 100% and 101% and now we’re looking at

egg sets of 206 and 207 million that are going to show up sometime in October or November.

We’ll see when we get there. Those are barely impressive cuts. My suspicion is, as I’ve told you

in May, the industry typically make the cut [sic] and it’s tentative. We’ll have to see if it works….

I’m very skeptical that those cuts are going to be enough to return us margins to cover these grain

costs.”

          284.   By September 2008, chicken industry publication WATT PoultryUSA reported that

“[m]ost U.S. chicken integrators ha[d] announced plans to close small operations, consolidate

complexes and further processing plants and to reduce output by 3 percent to 5 percent to

‘maximize efficiency.’”

          285.   On October 3, 2008, Defendants’ senior executives attended the National Chicken

Council’s Annual Meeting in Washington, D.C. Agri Stats CEO, Blair Snyder—elected the day

before as a “director-at-large” to the National Chicken Council’s board—moderated a CEO panel

that included the CEOs of Pilgrim’s, Tyson, Perdue and Sanderson Farms. Explaining Pilgrim’s

desire to push through an industry-wide price increase, Pilgrim’s CEO Clint Rivers told panel

members and the audience “[w]e need to get those [input] costs pushed through, but we’ve yet to

see that happen.”

          286.   On October 10, 2008, in response to a USDA report of falling egg sets in the

chicken industry, Pilgrim’s told the Associated Press that “[t]his is very positive news for the

industry and may signal that the industry is taking a more rationalized approach to production

heading into the fall.”



                                                62
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 63 of 222 PageID #:63




         287.   Indeed, an industry analyst noted that at the time “the industry has cut about 10 to

12 percent of its production.”

         288.   During Fall 2008, Sanderson Farms also implemented its previously announced

“fall cuts” a month early and delayed the opening of a new deboning facility.

         289.   On October 18, 2008, Wayne Farms President & CEO Elton Maddox released a

statement (even though Wayne Farms was not a publicly traded company) announcing the closure

of the company’s College Park, Georgia plant, resulting in the layoff of over 600 employees.

         290.   Maddox cited “changing market conditions” and a need to “maximize efficiencies”

as justification for the plant closure.

         291.   On a November 10, 2008 earnings call, Tyson CEO Richard Bond claimed that

Tyson would not be making additional production cuts because it had already done its part to

reduce industry supply with prior production cuts, citing the company’s focus on “supply and

demand.”

         292.   Despite Tyson’s representations to the contrary, Tyson, in fact, substantially

reduced production in December 2008.

         293.   First, on December 18, 2008, Tyson announced the canceling of a deboning contract

with Petit Jean Poultry at Petit’s Little Rock, Arkansas processing plant that resulted in the layoff

of 700 Petit employees.

         294.   Second, by December 23, 2008, it was reported that Tyson had cut its production

by 5%.

         295.   Asked by a reporter about the cuts, Tyson spokesman Gary Mickelson stated that

“[w]hile we would rather not share details of our current poultry production levels, we can tell you

we continue to closely evaluate market conditions in an effort to match customer demand with our



                                                63
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 64 of 222 PageID #:64




supply.” Tyson also noted that it had reduced production “in recent years through the closing or

sale of poultry plants and by running the company’s remaining operations at reduced capacity

utilization.”

                During this time period, Defendants also utilized Urner Barry as a conduit for the

sharing of information and ensuring compliance with the production cuts.




        297.    As further detailed below, these numerous collusive communications between

O’Shaughnessy at Urner Barry and the Defendants furthered the conspiracy to limit output and

resulted in higher prices than would have existed in the absence of such efforts. And prices

reflected in the indexes published by Urner Barry itself were also therefore necessarily inflated as

a result of the conspiracy. Both O’Shaughnessy and the Defendants knew that these inflated prices

were the logical—and intended—result of their efforts to further the output limitation conspiracy.

        298.    On January 28-30, 2009, Defendants’ senior executives attended the 2009

International Poultry Expo in Atlanta, Georgia.

        299.    In a February 18, 2009, interview, Tyson Senior Group Vice President Donnie

Smith noted that “[a]cross our industry, we’re down about six percent versus where we were a year

ago. We’re seeing an impact from that on market prices … the industry fundamentals are

improving.”

        300.    In late February 2009, a report noted that Pilgrim’s had cut another 9-10% of its

production.



                                                64
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 65 of 222 PageID #:65




       301.    According to the same report, Tyson told the audience at a February 2009 investors’

conference that it did not intend to reduce its production further because “[u]sing WATT

PoultryUSA data on ready-to-cook (RTC) pounds, our numbers have declined 5-7% from 2000 to

2008 on RTC pounds while at the same time the industry has grown 31%. Over time, we have

done plenty of cutting back.” In other words, Tyson felt it had already taken its fair share of needed

production cuts, so competitors needed to take any further action.

       302.    Tyson communicated that it felt it had already perilously led the industry on

production cuts and was confident that competitors would support through significant cuts of their

own. However, as indicated below, Tyson’s statements about not reducing production appear to

be posturing, because generally Tyson did reduce production during the 2008-2015 time period in

line with other producers.

       303.    By February 25, 2009, Sanderson Farms told The Morning News of Northwest

Arkansas that it had made cuts to its supply of chickens by processing smaller chickens and running

its plants at lower capacity utilization rates. Sanderson Farms also told a group of investors around

this time that “[b]ecause we don’t expect much help from the demand side, chicken market

improvement will have to come from supply cuts.”

       304.    Similarly, the CEO of Simmons Foods (a private company), Todd Simmons, noted

in a February 25, 2009, interview that “[w]e are seeing lower demand in the food-service customer

base. We have made adjustments in bird weights to ensure our production meets with our

customer’s needs.”

       305.    Seeing further cuts from smaller producers in the industry led Pilgrim’s to announce

historically large cuts to its production on February 27, 2009.




                                                 65
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 66 of 222 PageID #:66




       306.      In a press release announcing the closure of three processing plants located in

Douglas, Georgia, El Dorado, Arkansas, and Farmerville, Louisiana, Pilgrim’s stated the plants

were “underperforming” and said the closures would “improve the company’s product mix by

reducing commodity production and to significantly reduce its costs in the midst of an industry-

wide oversupply of chicken and weak consumer demand resulting from a national recession.”

Pilgrim’s also stated that the idling of these three plants would reduce its total pounds of chickens

produced by 9-10%.

       307.      Overall, “[a]t least 11 companies reported reductions in weekly ready-to-cook

production in 2008,” including Defendants Tyson, Pilgrim’s, Perdue, Simmons, Raeford, Cagle’s

(later bought by Koch Foods), George’s, O.K. Foods, Harrison, and GNP Company (now owned

by Pilgrim’s).

       308.      Other companies reduced their planned production levels or delayed the planned

opening of new chicken complexes.

       309.      During 2009, Defendants also exchanged and agreed upon specific prices to charge

common customers.

        C.    Defendants’ First Round of Chicken Production                        Cuts    Included
        Unprecedented Reductions to Chicken Breeder Flocks

       310.      As noted above, in 2008, Defendants ended a decades-long trend of annual

additional chicken production, surprising industry observers.

       311.      What made the production cuts in 2008 and early 2009 particularly remarkable is

that chicken producers did not just reduce the pounds of chickens they produced—they also went

further up their supply chains than ever before to restrict their ability to ramp up production for

years into the future.




                                                66
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 67 of 222 PageID #:67




       312.    While previous downturns had led some producers to use short-term methods to

reduce overall pounds of chickens supplied to the market, in 2008, Defendants took their

reductions to the next level by substantially reducing their breeder flocks in ways that were not

easily reversed and would result in a commitment to longer-term reductions, as shown in the

highlighted section of the graph below:




       313.    The effect of the supply cuts on chicken pricing in 2008 and the first months of

2009 was clear. During the worst recession in generations, chicken prices rose through mid to late

2008, staying at or near all-time highs until late 2009.

       314.    For instance, by May 28, 2009, Sanderson Farms reported strong profits that were

twice the estimates of Wall Street analysts, which according to one industry publication was “aided

by production cuts and lower feed costs that offset still-weak demand.”




                                                 67
   Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 68 of 222 PageID #:68




          315.   Similarly, at a May 14, 2009, BMO Capital Markets conference in New York City,

interim Tyson CEO Leland Tollett noted that “poultry market fundamentals had improved. Pullet

placements, an[] indication of future broiler supplies, have been down the past five months

compared to the same period last year. Egg sets continue to run six percent or more below year

ago levels and cold storage inventories of poultry have declined about 20 percent since peaking in

November 2008.” Pullet placement data was collected from Defendants and their Co-Conspirators

by Agri Stats, and sent monthly in reports to Agri Stats subscribers, and used by the chicken

industry to monitor and control future supply.

          316.   During 2009 and 2010, Defendants’ senior executives continued to meet with one

another at trade association meetings and industry events, such as the National Chicken Council

and the International Poultry Expo.

          317.   Defendants also continued to utilize Mr. O’Shaughnessy of Urner Barry to

communicate the plan to limit production.



          318.   In another example, at the National Chicken Council’s October 2009 Annual

Conference

                                              one industry analyst wrote that participants had

emphasized continued “production discipline,” Defendants’ euphemism for limiting chicken

supply.

          319.   However, as prices continued to rise during late 2009 and early 2010, producers

started increasing production in response to the higher prices just as they had done in previous

decades.




                                                 68
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 69 of 222 PageID #:69




       320.     Because of 2008 and 2009’s unprecedentedly deep and early breeder flock culls,

this temporary spike in production took months to effectuate, rather than the few weeks it would

have taken had producers killed off their breeder flocks at the rates and times at which they had

done so in the past.

       321.     The rising production by producers in early 2010 led to a reported oversupply of

chickens that began to depress prices by late 2010.

       322.     Defendants faced an incentive to revamp their conspiracy to make it more effective.

Defendants had learned the value of coordinated supply reductions in 2008; they were quick to

react with a new round of production cuts in the first half of 2011. Those cuts caused prices to

recover.

           D.     Defendants Continued Their Conspiracy With A Second Massive Breeder
           Flock Cull in 2011

       323.     As before, Defendants communicated their efforts through Mr. O’Shaughnessy of

Urner Barry.




       324.     On January 24-26, 2011, Defendants’ senior executives attended the International

Poultry Expo in Atlanta, Georgia, including Tyson CEO Donnie Smith. The IPE featured an annual

market intelligence panel with Mike Donohue from Agri Stats and industry-insider Paul Aho.

According to one report, Donohue noted that “‘2008 was the worst year financially for the (U.S.)

broiler industry that most people have ever seen’…. The industry’s response in 2008 was a 5 to

6% reduction in pounds produced. He said that the broiler industry is currently at record high

weekly slaughter volumes.” Aho noted “[t]his could be a very difficult year with cutbacks,




                                                69
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 70 of 222 PageID #:70




rationalization, and consolidation…. The market is calling for around a 5% reduction in chicken

production.”

       325.    On a February 4, 2011, Tyson earnings call, COO James Lochner noted that “until

industry supply more closely aligns with demand” Tyson’s broiler business would “be

challenged.” Tyson CFO Dennis Leatherby also referred to a supply-demand imbalance in the

chicken industry.

       326.    On a February 16, 2011, Cagle’s (acquired by Koch) earnings call, Cagle’s

reportedly said it had begun a 20% reduction in production at a deboning operation in an effort to

balance supply and demand. Cagle’s told one publication that it was “optimistic that the industry

will exhibit the production restraint necessary to support higher pricing for Cagle’s products

allowing for return to profitable margins.”

       327.    On or around February 25, 2011, Sanderson Farms CEO, Joe Sanderson,

announced on an earnings call that Sanderson would be delaying the development and construction

of a second North Carolina broiler complex.

       328.    On March 7, 2011, House of Raeford announced a 10% reduction in egg sets that

began in early February. CEO Bob Johnson noted in an accompanying press release that “we

decided that acting now was a responsible action for our company in light of continuing unstable

economic conditions…. Hopefully the chicken prices will begin to increase later this year. In

addition, if Congress will take action to cut unreasonable government support for the ethanol

industry, then grain prices should decrease to a more manageable pricing level.”




                                               70
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 71 of 222 PageID #:71




       330.    On March 15, 2011, Simmons announced it was laying off 180 workers at its

Siloam Springs, Arkansas processing plant “[d]ue to economics specific to our industry, resulting

from high grain prices predominantly caused by corn being used in ethanol, we have decided to

realign some of our production resulting in the elimination of 180 positions as of April 15.”

       331.    On April 13-15, 2011, the Georgia Poultry Federation held its annual meeting at

the Brasstown Valley Resort in Georgia. Defendants’ senior executives attended the meeting.

Among other positions that Defendants’ employees were elected to at the meeting, Donnie

Wilburn (Director Live Operations, Harrison Poultry) was elected Vice Chairman of the Board of

Directors and Phillip Turner (Plant Manager, Mar-Jac) was elected to the Board of Directors.




       333.    On April 15, 2011, Defendant Mountaire disclosed, in a press report, the

abandonment of a planned capacity increase, with Mountaire President Paul Downes explaining

that “the only way to higher prices is less supply. The only way to less supply is chicken

companies will shut down or cut back…. I think that’s what we’re going to see” (emphasis added.)

       334.    Downes’ view of the state of the chicken industry was echoed, and amplified, by

Joe Sanderson, CEO of Defendant Sanderson Farms, who stated on a May 24, 2011 earnings call

that “the deal is that the industry—forget Sanderson—the industry cannot sustain losses like they

are sustaining for a long period of time. They will—they can’t do it and you have been observing

this for years and years and the industry has been losing money since Novemberish and balance



                                               71
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 72 of 222 PageID #:72




sheets deteriorate and losses have to stop. The only way to stop losses with $7 corn is to reduce

production and get prices up. That is the rule and the law of the jungle.” Sanderson continued, “my

judgment is that there will be some others that are going to have to make some adjustments that

I believe cuts will be forthcoming in our industry based on the losses we see in Agri Stats”

(emphasis added).

       335.    Sanderson’s comments came roughly one week after he and Lampkin Butts,

Sanderson’s President and COO, attended the BMO Farm to Market Conference in New York

City, along with the CEOs of Defendants Pilgrim’s Pride (Bill Lovette) and Tyson (Donnie Smith).

       336.    The conference included a presentation by Lovette that noted Pilgrim’s new focus

on matching production to meet demand, including by adjusting “head,” i.e., breeder flocks, to

better balance supply and customer demand.




       339.    On a June 6, 2011 earnings call announcing it would not increase capacity in the

foreseeable future, Cagle’s—a Georgia-based integrator whose assets were bought by Defendant

Koch Foods in 2012 following Cagle’s bankruptcy—said that “the industry must lower supply in

order to offset reduced demand and to support higher market prices.” (emphasis added.).




                                               72
   Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 73 of 222 PageID #:73




       340.    Other Defendants and Co-Conspirators, including Fieldale Farms and Mar-Jac, also

began reducing production by cutting breeder flocks in the middle of 2011.

       341.    Keystone Foods, like many of the Defendants, relied on Urner Barry as a conduit

for information regarding the supply reduction aspect of the Defendants’ conspiracy.




                                                                                       Numerous

communications such as these show how Defendants used Urner Barry to facilitate the flow of

communication among them regarding production cuts.

       342.    Keystone Foods also utilized Urner Barry as a conduit for sharing information

regarding current broiler pricing and plant operations by other Defendants.




       343.    In approximately June 2011, Tyson pulled eggs from its incubators to reduce

Broiler volumes.



                                               73
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 74 of 222 PageID #:74




       344.    In June and July 2011, Defendants’ senior executives attended industry events,

including a seminar held by the U.S. Poultry & Egg Association and the 2011 Food Media

Seminar, which included a panel made up of the CEOs of Defendants Tyson (Donnie Smith), Peco

Foods (Mark Hickman), and Perdue (Jim Perdue), and Defendant Sanderson Farms’ President and

COO (Lampkin Butts).




       347.    On July 29, 2011, Pilgrim’s announced the closure of its Dallas, Texas processing

plant and the layoff of 1,000 employees. Pilgrim’s President & CEO Bill Lovette explained that

“[w]hile the decision to close a plant and eliminate jobs is always painful, we must make better

use of our assets given the challenges facing our industry from record-high feed costs and an

oversupply of chicken…. A key component of that effort is improving our capacity utilization

through production consolidation and other operational changes. By closing the Dallas facility, we

can consolidate that production volume at three other plants and help those sites run closer to full

capacity.”

       348.    On an August 1, 2011 earnings call, Sanderson Farms CEO, Joe Sanderson,

informed analysts that the company’s normal fall production cut of 4% beginning in November

would remain in place beyond January 2012 or until such time as demand improved. Sanderson



                                                74
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 75 of 222 PageID #:75




also stated that it “wouldn’t surprise me if the industry makes further, deeper reductions in egg

sets in October or November.... Nobody knows what cuts might be needed until we get to October,

but I think that the cutbacks may need to be more than the 6% in head that the industry has in

place” (emphasis added).

       349.    A week later, on August 8, 2011, Tyson’s CEO said on an earnings call that

“domestic availability must be in balance with demand before industry economics can improve.

Tyson continuously strives to match our supply to demand and as a result we made a production

adjustment in the third quarter…. Our goal is to match supply to demand. And following over-

production the industry experienced, we cut production in the third quarter, but those cuts have not

yet impacted the market” (emphasis added).




       351.    On August 18, 2011, Cagle’s, now a subsidiary of Koch Foods, announced it was

reducing 20% of its production at its large Pine Mountain Valley, Georgia plant.




                                                75
   Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 76 of 222 PageID #:76




       354.   In early October 2011, Defendants’ senior executives attended the National

Chicken Council’s 57th Annual Conference in Washington, D.C. Among the discussion panels at

the event was one about the “new paradigm” in the chicken industry. The panel included senior

executives from Defendants Perdue (Clint Rivers, by then Perdue’s President of Foodservice and



                                             76
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 77 of 222 PageID #:77




Supply Chain, after having been Pilgrim’s CEO), Keystone (William Andersen, Senior Vice

President) and Koch Foods (Mark Kaminsky, COO and CFO). Panelists said that “the industry is

accustomed to cycles, but not one quite like the latest, and companies are going to need to adjust.

Discipline on the supply side was one suggestion. Getting better prices from retailers was another”

(emphasis added).




       357.    On November 17, 2011, Wayne Farms issued a press release announcing the

closure of its Decatur, Alabama plant and layoffs of 360 employees.

       358.    On a November 21, 2011, earnings call, Sanderson Farms CEO, Joe Sanderson,

responded to a question about a production decrease that “when we talk about the 4% number, that

is what we project the industry to be. Obviously, we’re going to be a part of that.”




                                                77
   Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 78 of 222 PageID #:78




       360.   Throughout 2012, Defendants continued to meet at trade association meetings and

industry events, giving them the opportunity to discuss the impact of their collective production

cuts and otherwise monitor their conspiracy.

       361.   In the first quarter of 2012, for example, Defendants’ top executives attended the

National Chicken Council’s board of directors meeting in Atlanta, which was held in conjunction

with the January 25-26, 2012 International Poultry and Processing Expo.

       362.   On March 20-21, 2012, the National Chicken Council’s board of directors, which

included many of Defendants’ senior executives, met again in Washington, D.C.



                                               78
       Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 79 of 222 PageID #:79




          363.   In early 2012, Sanderson Farms cut its production by 4%, which included a

reduction in breeder flocks.

          364.   At USPOULTRY’s Hatchery-Breeder Clinic in January 2012 in Atlanta, Agri Stats

Vice President, Mike Donohue, noted the importance of reducing breeder flocks, stating that “if

the industry chose to do so, it could ramp up production within a 10-week period of time. The

industry could blow apart any recover[y] in the short term by filing up incubators again.” But he

also noted that the Agri Stats data indicated that the industry was slaughtering breeder flocks at 59

to 60 weeks, instead of the typical 65 weeks. The kind of early slaughter of breeder flocks—

including, for example, the bird-age data included in the “Growth Rate Report” described above—

meant that Defendants subsequently were unable to increase production for at least eighteen

months, as they would have been able to do had they not made cuts at the top of the supply chain.

          365.   The shift in the way the industry supplied chicken was summarized in a March 2012

report published by agricultural lender, CoBank.

          366.   Entitled “The U.S. Chicken Industry: Re-invented and Revitalized” with sections

captioned “‘Same-Old, Same-Old’ – No More” and “It’s a New Ballgame,” the report noted that

the:

          “U.S. chicken industry has gone through the proverbial wringer, but last year
          appears to have been the low point. In recent years, the chicken companies have all
          lost money, some more than others. And five U.S. companies have exited the
          industry since 2008. As the losses mounted, the industry realized that its standard
          business practices sorely needed to be reformed. The surviving chicken companies
          found it to be not just prudent, but absolutely essential to revise those practices. The
          poultry industry today operates much differently than it did just a few years ago.”

          367.   The CoBank report highlighted one of the reasons for this sea-change: the

Defendants’ reduction of breeder flocks that began in mid-2011, noting that “the recent cuts in

the hatchery flock will prevent a quick response,” with “U.S. chicken production [...] on track to

fall to its lowest level in 5 years by mid-2012” (emphasis added).

                                                    79
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 80 of 222 PageID #:80




       368.    The highlighted section of the following graph shows that these cuts bucked the

historical trend of breeder flock reductions, going even deeper than the then-unprecedented 2008-

2009 cuts:




       369.    The sentiment of CoBank’s March 2012 report was echoed by Pilgrim’s CEO, Bill

Lovette, on an April 27, 2012 earnings call, where he reported that “the die is cast for 2012,” and

that “we’re comfortable that the industry is going to remain constrained” (emphasis added).

       370.    Trade association meetings and industry events in the middle of 2012 gave the

Defendants additional opportunities to meet and discuss the effect of their collusive efforts to

reduce production. Examples of these opportunities to conspire included the National Chicken

Council Board of Directors meeting in Washington D.C. on March 20-21, 2012; Urner Barry’s

annual marketing seminar, from April 29 - May 1, 2012; the National Chicken Council’s board of

directors meeting in Lake Tahoe on June 21, 2012; and the July 15, 2012 meeting of the National

Chicken Council’s marketing committee in Stowe, Vermont. Each of these meetings were attended

by a number of Defendants’ senior executives.



                                                80
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 81 of 222 PageID #:81




       373.    On August 28, 2012, Sanderson Farms announced a further 2% production cut that

it blamed on corn and soybean prices.

       374.    By September 2012, Defendants’ 2011 production cuts, particularly their reduction

of breeder flocks, had resulted in increased prices for purchasers.

       375.    The higher chicken prices seen in the market by September 2012 were not justified

by the costs of Defendants’ primary inputs, corn and soybean meal, which by the fourth quarter of

2012, had dropped significantly in price following near-record highs in the summer of 2012.

       376.    On October 10-11, 2012, the National Chicken Council held its annual meeting in

Washington, D.C.

       377.    Among Defendants’ senior executives attending the meeting were the President of

Fieldale Farms (Thomas Hensley) and CEO of O.K. Foods (Paul Fox).

       378.    Messrs. Hensley and Fox participated in an “Industry Outlook Panel” where

participants discussed the question of what the industry “learn[ed] from 2011 and how will the

industry apply those lessons in 2012 and 2013” (emphasis added).

       379.    Defendants also continued to directly communicate confidential pricing and

production information to one another throughout 2013 and 2014, including, for example: (




                                                81
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 82 of 222 PageID #:82




        E.    Drastically-Reduced Breeder Flocks Boosted Chicken Prices And Raised
        Defendants’ Profits to Record Levels

       380.    For most of the remainder of 2012 through at least 2016, Defendants reaped the

benefits of their coordinated supply restraints as prices rose and profits soared to record levels.

       381.    During this time, Defendants’ executives repeatedly heralded the industry’s newly

found supply “discipline.”

       382.    For example, on a May 3, 2013 investor call, Pilgrim’s Pride CEO, Bill Lovette,

touted the chicken industry’s collective discipline:

               Obviously, revenue is going to be a function of price, in part, and in this
               case a big part; and obviously, price is going to strengthen as supply
               continues to be disciplined and constrained…. So I think the industry is
               doing an admirable job in being disciplined on the supply side and I think
               we’ve got a combination where we combine that discipline with strong
               demand for product and that’s why you’ve seen the pricing environment
               that we’re now enjoying…. I believe the industry has learned over the past
               three to five years that chicken economics is going to be driven by the
               supply and demand of chicken and not necessarily what corn or soybean
               meal costs. I think I’m confident to say, we’ve figured that out and we’re
               doing a good job of balancing supply and demand. (emphasis added.)

       383.    On the May 3, 2013 investor call, Lovette specifically referenced the continued

importance of restraining the industry’s breeder flocks:


                                                 82
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 83 of 222 PageID #:83




               I only know what we’ve seen happen in the past. Now, certainly, this
               summer if the industry chooses to grow the breeder supply significantly,
               that’s definitely going to impact 2014. What I’m saying is, so far, we’ve
               seen no indication that the industry plans to grow the breeder supply and
               as a matter of fact, it’s actually shrunk.… I’ll reiterate that I think the
               industry has learned that the economics of our business is tied very closely
               to the supply of chickens and we’ve done a good job so far of maintaining
               discipline such that even paying nearly $8.50 for corn, we’ve been able to
               be profitable as an industry. (emphasis added).

               On October 4, 2013, Defendants’ CEOs and other senior executives met at the

annual meeting of the National Chicken Council in Washington, D.C., where a panel, including

the CEOs of Defendants Tyson (Donnie Smith) and Simmons Foods (Todd Simmons), was

“chipper about the prospects for their industry in the next few years.”



       385.    Defendants had reason to be positive. For example, on a February 21, 2014 earnings

call, Pilgrim’s Pride CEO, Bill Lovette, reflected on what had led to the company’s record

earnings. Lovette noted that “I think the one thing that creates … has created the stability is the

discipline of the industry to not allow profitability in the past to drive supplies in the future….

And I think that discipline really … is the one ingredient that has made for more stable earnings

that we have seen.” (emphasis added.)

      386.     At a March 12, 2014 industry conference, Tyson CEO, Donnie Smith, told

attendees that a “meaningful change” in chicken production would not occur until the second half

of 2015, a statement he could confidently make because Defendants’ unprecedented 2011-2012

cuts in breeder flocks made it impossible for them to “meaningfully change” chicken production

any sooner.




                                                83
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 84 of 222 PageID #:84




      388.     An October 2014 CoBank analysis noted that Defendants’ strategy of targeting

breeder flocks paid dividends during 2013 and 2014. According to the report:

                      [P]roduct demand should remain robust through the rest of this year
               and well into 2015, bolstered by a gradually improving domestic economy,
               continued strength in export demand, and the towering prices of beef and
               pork. Broiler production, however, has been slow to respond, with
               integrators having had problems expanding the number of chicks placed for
               growout. Broiler meat production is on track to grow just 1.5 percent in
               2014 from a year ago, with a similarly modest gain expected for 2015.
               Producers have been somewhat constrained in their attempts to expand the
               nation’s chicken flock by the limited supply of broiler hatching eggs. When
               the broiler-producing industry reduced production in 2011 and 2012, the
               hatchery supply flock was also reduced, and it has not yet been rebuilt to
               prior levels. Following seven months of [Year-over-Year (“YoY”)]
               declines, the number of chicks placed for growout finally posted a modest
               1 percent YoY gain in August. However, it will take another 6-9 months for
               integrators to rebuild the supply of broiler hatching eggs in preparation for
               expanding the overall flock, so significant growth in broiler production will
               not materialize until late 2015 or early 2016.

      389.     The October 2014 CoBank report also noted the effect of these production cuts,

stating that wholesale prices for chicken “have risen to unusually high levels.”

      390.     Defendants also continued to directly communicate confidential pricing and

production information to one another throughout 2013 and 2014.




      391.     On October 29, 2014, Simmons Foods announced the closure of its Jay, Oklahoma

spent hen processing plant. Spent hens are broiler breeders that have reached the end of their

                                                84
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 85 of 222 PageID #:85




productive life cycle. The Simmons facility processed spent hens on behalf of many Defendants,

providing Simmons with opportunities to monitor changes in other Defendants Broiler breeder

supplies. The closure of Simmons’ Jay, Oklahoma facility is indicative of the reduced broiler

breeder capacity resulting from Defendants’ initiatives to cut broiler breeder capacity across the

industry.

      392.     During a February 12, 2015, earnings call, Pilgrim’s President & CEO Bill Lovette

summed up the restriction of supply which Defendants had implemented since 2008: “I looked at

some numbers supplied by Agri Stats earlier in the week and found some interesting facts. If you

go back to 2008, the industry slaughtered 8.35 billion head. And by 2011, that slaughtered head

had declined by approximately 8% to 7.7 billion. And it’s actually remained about that same level

through 2014 at about 7.7 billion. If you look at live weight pounds produced, it was 47.1 billion

in 2008. It declined to 45.06 billion in 2011. And in 2014, for the first time since 2008, it reached

47.3 billion, so only 200 million more pounds above 2008 levels. And then on the average weight

side, the average weight in 2008 was 5.64, and it’s averaged just above 6 from 2011 through 2014.

So with all of that data in mind, what it tells me is the industry remains fairly disciplined on the

supply side and demand has been increasing for chicken against the backdrop of increasing beef

and pork supplies.”




      394.     The year 2015, like 2014, was a banner year for Defendants’ profits resulting from

their conspiracy.



                                                85
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 86 of 222 PageID #:86




      395.     WATT PoultryUSA’s March 2016 issue noted, for example, that Tyson had

achieved “record earnings and sales in fiscal year 2015 ... posting $40.6 billion in sales, including

ringing up higher chicken sales. Yet, Tyson lowered chicken production in 2015. What’s at work

here? This paradoxical performance, in part, reflects the fact that Tyson, along with other top U.S.

broiler companies, is redefining its business model to achieve profitable growth.”

      396.     The true explanation for the 2015 performance of Tyson and its competitors,

however, was the conspiracy alleged in this Complaint.

      397.     This trend continued into 2016. With the notable exception of the Georgia Dock,

chicken prices declined in 2016, but significantly less than input costs.

      398.     Defendants proactively maintained artificially high chicken prices and high

profitability during 2016 by exercising “discipline” on the supply-restriction.

      399.     For instance, during an April 2016 earnings call, an analyst noted that Pilgrim’s

CEO, Bill Lovette, “mentioned that you think the industry domestically has been much more

disciplined than they have been in the past, I’m wondering if you could just elaborate a little bit

more on what sort of drives that view and then maybe what gives you confidence that this

discipline will hold.” Lovette responded, “[w]hat drives the view is the actual numbers that we

see, ready to cook pounds are up about 3.1% year to date. If you look at placements year to date,

they’re up 1%, egg sets up 0.7%, hatchery utilization actually declined in Q1 to 91%. So in the

phase of coming off two of the most profitable years in the industry, we’re not seeing, not realizing

large amount of production increases.”

      400.     Tellingly, Pilgrim’s CFO Fabio Sandri added immediately after Lovette’s

comments that “what drove that I believe it is that [the] industry is more geared towards

profitability rather than just market share or field growth.” (emphasis added.)



                                                86
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 87 of 222 PageID #:87




      401.     Defendants were no longer competing with one another to gain market share by

growing their companies as one would expect in a competitive market, but instead, worked

collectively to increase profitability by being “disciplined” in terms of supply growth.

      402.     Defendants also kept up the regular use of signaling one another to perpetuate their

collusion during 2016 by using the code word “discipline” to note their continued adherence to the

supply-restriction dimension of their conspiracy by keeping breeder flocks low.

      403.     For instance, during a February 2016 earnings call, Pilgrim’s CEO, Bill Lovette,

noted that:

                      [T]he industry continues to be disciplined in terms of U.S. supply.
               Although monthly pullet data tend to be volatile and have occasionally been
               at the high end of our expectations, we see modest growth of the breeder
               flock, and more importantly, little to no increase in egg sits [sic] and chick
               placements as a positive. We believe that at least part of the reason is
               because chicken producers are being disciplined and are much quicker to
               react than in the past and in adjusting supply growth to the actual market
               conditions. (emphasis added.)

      404.     Other CEOs also had to try to explain the marked shift in the chicken industry’s

profitability in recent years, after the decades-long pattern of boom and bust regarding chicken

pricing and profitability.

      405.     Defendants again utilized Mr. O’Shaughnessy of Urner Barry to communicate the

capacity at which their plants were running.




      406.     During a February 2016 Sanderson Farms earnings call, BMO Capital Markets

analyst Ken Zaslow noted the industry’s history of volatility in pricing and profitability for chicken

companies, questioning if there was “any changing of the industry dynamic” that had occurred.




                                                 87
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 88 of 222 PageID #:88




Sanderson Farms CEO Joe Sanderson replied “we might be at a capacity wall, you know?…. Since

back in 2007 … there are three or four plants shuttered.… It does feel different.”

      407.     On an analyst call on May 26, 2016, Mr. Sanderson echoed his earlier statements

about how much the industry had changed since 2007, noting that “when you go back and look

and see how many eggs are being set right now and you go back and look at what the industry will

[sic] set in 2007 … egg sets in 2007 were 220 million eggs a week, and we’re setting 208 million,

209 million, 210 million eggs a week.”

      408.     Sanderson’s comments about egg sets were amplified by Pilgrim’s CEO Bill

Lovette later that summer, stating on a July 28, 2016 analyst call that “I think what we have seen

with egg sets is absolutely a testament to the discipline of our industry that we’ve seen in the last

really two to three years.”

      409.     On the July 28, 2016 call, Lovette also commented on Defendants’ continued

restraint of breeder flock population, noting that “the breeder flock in total is only up about 0.5%”

over the same time period, and ended the analyst call describing the “positive notion [we] have

about the discipline that we continue to see exhibited by the entire industry,” which “gives us more

confidence that we’re going to do the right thing with respect to maintaining that discipline …

and … gives us confidence that we’re going to continue to be disciplined as an industry.”

(emphasis added.)

      410.     On an August 8, 2016 earnings call, Tyson’s former CEO Donnie Smith—who was

then transitioning the CEO role to Thomas Hayes, the company’s former Chief Commercial

Officer who became the CEO in late 2016—stated that “our chicken business is ... it continues to

do great,” a comment seconded by Hayes, who said about the company’s chicken business that

“year-over-year, we’re doing great ... all that business is very profitable to us.”



                                                 88
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 89 of 222 PageID #:89




        F.     Defendants utilized Urner Barry to assist them capitalize on their supply
        reduction efforts

       411.    Although Urner Barry prices are intended to be based on a system of double

verification, which includes telephonic and written surveys of all or nearly all broiler producers,

along with verification of reported prices from broiler purchasers such as brokers and customers,

Defendants understood and took advantage of its susceptibility to manipulation.




               With knowledge of Mike O’Shaughnessy’s susceptibility to influence, and his

control over Urner Barry’s prices, Defendants routinely, consistently, and collectively pressured

Urner Barry to raise prices.




               Defendants conspired together to pressure Urner Barry to raise prices.




                                               89
   Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 90 of 222 PageID #:90




       421.   Mike O’Shaughnessy actively and openly discussed broiler production with

Defendants, to which Defendants used Urner Barry to facilitate communications among

themselves.



                                         90
Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 91 of 222 PageID #:91




                                    91
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 92 of 222 PageID #:92




        431.     Defendants improperly kept Urner Barry prices from falling when they should

have.




        432.     And when Urner Barry prices increased, Defendants linked the price increase to

their actions.



        433.     While Defendants were not as successful at eradicating price volatility in Urner

Barry as they were the Georgia Dock—they did not have sole control over price inputs with Urner

Barry—their collective actions increased prices across all indices.




        434.     Indisputably, Defendants actions were interrelated. Rising prices and price quotes

inflated by coordinated pressure benefited each of the Defendants across each index, leading to

higher broiler prices for purchasers.

        435.     And individual pressure was not always possible, as Urner Barry took into account

numerous sales numbers and quotes collectively from multiple Defendants. In those instances,

collective action was required.



                                                92
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 93 of 222 PageID #:93




        G.    Defendants Capitalized on Their Prior Actual Reduction of Broilers to
        Coordinate a False Supply Reduction

       437.    Defendants also were able to take advantage of their coordinated reduction in the

supply of broilers in price negotiations with restaurants and other contract purchasers. This was

especially the case with Small Birds.5

       438.    For example, as part of their collective goal to increase the prices of broilers,

Defendants coordinated inflated prices to restaurants and other contract purchasers in the time

period beginning at least as early as 2012 and continuing through at least 2017. One of the primary

explanations Defendants presented for these inflated prices was what they said was a reduction in

the supply of broilers. Defendants were able to point to the actual supply reduction that they

orchestrated for broilers in the 2011-2012 timeframe. Yet, at the same time, the number of Small

Birds killed increased significantly in the 2011-2013 period and remained elevated throughout the

remainder of the relevant period.

       439.    Defendants also used their coordinated false explanation of supply reduction for

their elevated prices of broilers even for those restaurants that did not purchase Small Birds.

Through these coordinated misrepresentations, Defendants were able to persuade restaurant chains

and other purchasers to accept higher prices for broiler products.



5
 Small Birds are generally defined as Broilers weighing 4.25 pounds or less. Upon information
and belief, Sanderson Farms, Foster Farms, Harrison Poultry, and Peco Foods did not produce
Small Birds during the alleged bid rigging conduct period, and House of Raeford Farms, Inc. has
not produced Small Birds since mid-2012, the beginning of the bid-rigging conduct period.

                                                93
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 94 of 222 PageID #:94




        H.    The Conspiracy Also Included the Collusive and Fraudulent Manipulation of
        the Georgia Dock Price Index

       440.    Defendants buttressed their successful efforts to artificially boost chicken prices by

collectively reducing supply by collusively and fraudulently manipulating the Georgia Dock

benchmark price index, a chicken-industry pricing benchmark contained in contracts between

Defendants and a significant proportion of their customers. The Georgia Dock was such an

important index that, even when purchasers’ contracts were not explicitly indexed to the Georgia

Dock, the prices paid by purchasers were materially affected by the Georgia Dock price. As such,

the manipulation of the Georgia Dock did not only have an anticompetitive effect on the price for

sales of broilers that were quoted based directly and expressly on the Georgia Dock; rather, it also

contaminated and artificially raised prices for broilers that were not expressly tied to the Georgia

Dock. This contamination occurred because Defendants often used the Georgia Dock as a

crosscheck or a baseline for transactions even where the Georgia Dock was not the primary

benchmark that suppliers used to provide quotes to customers. For example, Defendant Keystone

Foods utilized Georgia Dock as a reference point across the board for pricing even when their

agreements with, or quotes to, customers did not call for the price to be based on the Georgia Dock.

       441.    During the relevant period, broiler chicken prices were reported primarily by three

entities: Urner Barry (a commodity price reporting service), the Georgia Department of

Agriculture through the Georgia Dock, and the USDA. Additionally, as discussed below, Agri

Stats collects detailed pricing information through its subsidiary Express Markets, Inc. (“EMI”).

       442.    Urner Barry collects and publishes daily price information for broilers. Urner

Barry’s chicken price information is subscription-based, so all producers and many purchasers

subscribe for a fee. The USDA and Urner Barry’s broiler price indices are based upon a system of

double verification, which includes telephonic and written surveys of all or nearly all chicken


                                                94
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 95 of 222 PageID #:95




producers, but also verification of reported prices from purchasers such as brokers and customers.

The Georgia Dock price survey methodology, which contrasts materially with those of the USDA

and Urner Barry, is discussed below.

       443.    The most detailed price report is not publicly available and is produced by Agri

Stats and its subsidiary, Express Markets, Inc. According to a May 2010 FarmEcon study, EMI’s

pricing report6 includes “pricing data on whole birds and chicken parts that is considerably more

detailed than the USDA,” Urner Barry, or Georgia Dock reports, as it is based on actual sales

invoices from broiler companies.

       444.    Published prices for broilers from Urner Barry, Georgia Dock, and USDA relate to

the market for broilers. Prices for chicken, whether sold under contract or on the spot market,

generally move with spot market prices as reported by Georgia Dock or Urner Barry.

       445.    Statements by chicken company executives and industry experts confirm that

chicken sales, whether by contract or on the spot market, are tied to spot market pricing. For

instance, Sanderson Farms CEO Joe Sanderson explained in a May 2008 speech that Sanderson

Farms’ contract sales to retail customers have prices tied to the Georgia Dock price survey and

Sanderson Farms’ contract sales to food distributors are “based on formulas tied to the Urner

Barry.” Similarly, expert economist Dr. Colin A. Carter from the University of California (Davis)

testified that “internal Pilgrim’s documents show that virtually all chicken products, even if they’re




       6
         Agri Stats subsidiary EMI was formed around 2000 to compete with the price reporting
service of Urner Barry. Unlike Agri Stats reports for Defendants, EMI releases daily pricing
data to both Defendants and potential purchasers of Broilers, though the reporting service costs
thousands of dollars and is not publicly available. EMI reports capture all transactions by
Broiler producers, who automatically transmit invoice information electronically from each
transaction to EMI. The reports include all sales volume information from the previous day,
including the size of containers, type of cut, whether the product was chilled with ice or CO2,
the price, and numerous other pieces of information.

                                                 95
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 96 of 222 PageID #:96




not sold spot, are tied to the spot prices…. 83 percent of Pilgrim’s chicken sales are reflecting the

spot price within a given year. So there’s only about 16 percent of their sales that are not tied to

the spot market over a relatively short period of time.” Further, because half of “fixed contracts”

actually had terms tied to broiler spot market prices, Dr. Carter concluded that 92% of Pilgrim’s

broiler sales were tied to broiler spot market prices such as Georgia Dock.

       446.    As a consequence of the inelasticity of supply and demand in the broiler industry

(discussed below) and the availability of the spot market price indices (discussed above), public

price increase announcements by Defendants were unnecessary. Defendants knew and intended

that a decrease in supply pursuant to their agreement would increase broiler spot market prices,

and therefore that all broiler prices would increase.

       447.    The Georgia Dock, USDA Composite, and Urner Barry all measure the same (or

very similar) size and grade of chicken.7

       448.    The Georgia Dock benchmark price index, like the other two indices, sets prices

for both the “whole bird” and various parts of the chicken (wings, tenders, leg quarters, thighs,

drumsticks, and breasts) using the same pricing methodology. The “whole bird” price is the

baseline for pricing all parts of a chicken.

       449.    Buyers reasonably relied on the Georgia Dock benchmark price index because they

believed it accurately reflected the market price for the chicken they bought, especially since the

Georgia Dock was an industry-accepted benchmark price index for wholesale chicken prices that

was meant to reflect the market price of chicken. Many purchasers purchased chicken from




       7
                Unlike the other indices, the Georgia Dock benchmark price did not include freight
or transportation costs. At its inception, the Georgia Dock benchmark price was known as the
“Georgia F.O.B. Dock” price; the Georgia Dock was “F.O.B.” the supplier’s shipping dock,
meaning that the buyer was responsible for paying the freight.

                                                 96
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 97 of 222 PageID #:97




Defendants at prices that used the Georgia Dock as a component throughout the relevant period.

In some instances, Defendants insisted upon using the Georgia Dock in their pricing with

purchasers and/or declined to use another form of pricing with purchasers.

       450.    Much like when the world’s largest banks came together to manipulate numerous

financial benchmarks (such as LIBOR), the Georgia Dock Defendants came together to manipulate

the Georgia Dock benchmark price index.

       451.    Compared to the other two indices available to chicken buyers, there were

significant differences in how the Georgia Dock benchmark price index was compiled that made

it highly susceptible to manipulation by the Georgia Dock Defendants. The Georgia Dock

Defendants are the nine producers that submitted price quotes that went into the Georgia Dock

price index, namely (ranked by their market share in Georgia, which dictated how much weighting

each producer’s quote was given in compiling the Georgia Dock benchmark price): Pilgrim’s Pride

(approximately 35% of Georgia market share in 2016); Tyson (15%); non-Defendant Fieldale

(15%); Mar-Jac (10%); Claxton (10%); Sanderson Farms (7%); Harrison (5%); and Koch and

Wayne Farms (less than 2% each).

       452.    The significant difference between the Georgia Dock price index and other broiler

price indices in recent years cannot be explained by only one or two outlier companies reporting

artificially high broiler prices to the GDA. That is because of the GDA’s “one cent rule,” as

discussed in more detail below. Under this rule, prices that deviate by more than one cent from the

average price as initially calculated are excluded from the final Georgia Dock price. Instead, the

deviation of the Georgia Dock price index from the prices in the other indices—indices that are

themselves based on verified sales by Defendants—can be attributed only to all or nearly all

participating broiler producers collectively submitting artificially high and identical or very nearly



                                                 97
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 98 of 222 PageID #:98




identical broiler prices to the GDA. In other words, all or most of the Defendants’ submissions

needed to be roughly within two cents of each other in order to inflate the Georgia Dock price and

maintain an artificially inflated Georgia Dock price over time—a price which, for extended periods

of time, was 20 or 30 cents higher than the comparable (and also inflated, due to the

anticompetitive conspiracy alleged herein) Urner Barry price index. Notably, the Georgia Dock

was also higher than the USDA and EMI indices.

       453.    To compile the Georgia Dock price index, according to an internal GDA document

provided to the New York Times through an open records request, “each participating [Broiler

producer] company is called [by the GDA] on Wednesday every week to report the price offered

to companies in which they have contracts in place with.” A single price is given by each broiler

producer company and it is accepted without any verification of actual invoices or any other form

of auditing to verify accuracy. In response to a press inquiry, the GDA explained its failure to audit

any self-reported data from Defendants by stating, “We don’t see any reason they would submit

information that wasn’t truthful.”

       454.    Despite the GDA’s public statements about confidence in the Georgia Dock price

index, the GDA employee who collected prices each week from broiler companies, Arty Schronce,

was deeply concerned. In a September 2016 internal GDA memorandum, disclosed publicly for

the first time on November 17, 2016, in a Washington Post article, Schronce wrote that he

“continue[d] to have concerns about” the Georgia Dock, had “voiced concerns in the past,” and

that he thought the Georgia Dock price index was “a flawed product that is a liability to the Georgia

Department of Agriculture.” Schronce also noted, “I was told that poultry companies know what

they are doing and all I need to do is to gather and consolidate the info I am provided. However, I

have come to question the validity of some of the information provided.”



                                                 98
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 99 of 222 PageID #:99




        455.    Schronce’s memorandum confirms the significance of the one cent rule; it noted

that after a January 2016 article about the Georgia Dock price index in the Wall Street Journal,

one “company appears to basically not take part in the Whole Bird Dock Price process. They seem

to deliberately submit a low bid that they know will be kicked out. However, they can claim that

they are submitting something lower. In essence, they can take advantage of a high whole bird

price while maintaining that they want it to be lower.”

        456.    Until late 2016, the Georgia Dock pricing methodology was not publicly available.

Chicken buyers whose transactions with Defendants were tied to the Georgia Dock whole-bird

price, reasonably but mistakenly believed it reflected the actual market price of chicken. Moreover,

because (until August 2016) the USDA also published the Georgia Dock benchmark price

alongside the USDA Composite, many chicken buyers erroneously believed the Georgia Dock

price to be a USDA price.

        457.    Purchasers were misinformed that the Georgia Dock benchmark was supposed to

be based on the Georgia Dock Defendants’ actual offering prices for the next week as reported to

the GDA. This was false; the Georgia Dock Defendants did not report their true prices to the GDA.

Instead, they agreed to, and in fact did, intentionally report false, artificially high (or artificially-

stabilized) prices. The reality was that the Georgia Dock price was simply whatever the Georgia

Dock Defendants said it was. Hypothetically, if one week the Georgia Dock price was $1.75, and

the following week the Georgia Dock Defendants told the GDA that the offering price of their

chicken was now $2, the Georgia Dock price would become $2, and the prices that purchasers paid

for chicken would increase commensurately.

        458.    Once a week, Schronce, his predecessor Greg Pilewitz, and/or their assistants at the

PMN would call or email with representatives of the Georgia Dock Defendants to collect price



                                                  99
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 100 of 222 PageID #:100




submissions, which were supposed to reflect those Defendants’ actual offering prices. The PMN

collected the Defendants’ price submissions and weighted each of them by the Defendants’ above-

referenced relative market share (referred to by the PMN as that company’s “voice”).8

       459.    In addition, many of the Defendants submitted price quotes to the PMN via email,

and those emails confirm many of the specific false and inflated quotes to the PMN.

       460.    All parties knew that Defendants were supposed to submit to the PMN their actual

offering prices for 2.5 to 3-pound whole chickens, but only a handful of the Georgia Dock

Defendants actually processed 2.5- to 3-pound birds in Georgia, so, according to the PMN, the

Georgia Dock Defendants were “supposed to adjust their whole bird quote as if they are producing

that sized bird.” The Georgia Dock Defendants knew that, if they did not sell 2 ½ to 3-pound whole

birds, they had to reliably convert their offering price each week for the whole birds they sold into

a 2.5 to 3-pound bird. Once the final Georgia Dock whole bird price was calculated, the PMN used

a formula to calculate prices for different chicken cuts and parts based on the whole bird price the

Georgia Dock Defendants provided to the PMN each Wednesday.

       461.    In compiling the Georgia Dock benchmark price, there was no team of economists

or statisticians surveying buyers and sellers in the national chicken market. Unlike the USDA

Composite or Urner Barry poultry indices, which use data from numerous producers and buyers

on both sides of the market, the Georgia Dock reflected prices sourced solely from a handful of

producers. In essence, from the inception of the Georgia Dock in the 1960s until late 2016, the

PMN relied on the “honor system” as to the truthfulness and accuracy of the offering prices

submitted by the Georgia Dock Defendants.




       8
              There was only one change to the weighting formula during the relevant time period.

                                                100
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 101 of 222 PageID #:101




       462.    In addition, submission of prices to the PMN was entirely voluntary. There were

no regulations, rules, or legislation requiring poultry producers operating in the state of Georgia to

submit their prices to the PMN.

       463.    Schronce, who began compiling the Georgia Dock Defendants’ price quotes in

2012 following the death of his predecessor Greg Pilewitz, first made a preliminary calculation of

the weighted average using the single price submission from each company. Then “[a]ny company

that provides a whole bird quote that is more than one cent above or below the initial dock price

calculation will not be included in the calculation for the whole bird dock price that week. Its voice

is taken out of the formula and the dock price is recalculated without it.” This so-called “one-cent

rule” is, according to internal GDA documents, meant “to shield [] one company having the ability

to greatly influence the price up or down.”

       464.    Because of the GDA’s one-cent rule, it was not possible for only one or two broiler

companies to report a broiler price that was significantly higher than the actual market price to the

GDA without being disregarded as outliers by the GDA. Accordingly, certain Georgia Dock

Defendants began reporting prices to the GDA that fell within a very narrow range but were also

significantly above the actual market rate. As a result, Georgia Dock prices continued to rise and

later stabilized during 2015-2016 at historic highs. It was not until a series of articles was published

between November 3, 2016 and November 17, 2016 that information was publicly available to

show Defendants may have fixed the Georgia Dock price.

       465.    Nothing was done to verify or substantiate these numbers. There was no “double-

verification;” unlike with the other price indices, customers were never contacted to check to see

if the producers’ prices were legitimate. The entire process was based on unverified “price quotes”




                                                  101
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 102 of 222 PageID #:102




from the same set of chicken producers (the Georgia Dock Defendants) submitted each week to

one or two GDA employees, a methodology that was susceptible to manipulation.

        I.    The PMN, the Georgia Dock, and the PMN Advisory Committee Were
        Created and Sustained for the Benefit of Georgia Dock Defendants and the Broiler
        Industry

       466.    The Georgia Dock has been an industry tool ever since it was first created as part

of the Poultry Market News Bulletin in 1965. At that time, the GDA created the first Georgia Dock

based on a recommendation from the Georgia Poultry Federation (the “GPF”) that the GDA begin

reporting a “live quotation” (i.e., the price of a live bird). The GPF was—and continues to be—a

trade association comprised of Georgia poultry producers.

       467.    In 1972, the poultry producers, through trade organizations such as the GPF and

the Georgia Poultry Processors Association, began to lobby the GDA to discontinue the PMN “live

quotation.” Instead, the joint industry group recommended that the PMN quote an F.O.B. dock

equivalent price. In their recommendations, the joint industry group even set out guidelines for

what the PMN should be reporting. As the Georgia Commissioner of Agriculture at that time,

Tommy Irvin, stated in a February 11, 1972 letter, the joint industry group had recommended an

F.O.B. dock price equivalent that represented “full truck load lots of Ice Pack, USDA Grade A,

sized 2 ½ to 3 pound broilers and fryers.”

       468.    The GDA accepted this recommendation and, on February 22, 1972, transitioned

the PMN to reporting the F.O.B. dock price equivalent that is known today as the Georgia Dock.

Other than a switch to emailed (rather than telephonic) price submissions for some poultry

producers, there have been no further changes to the PMN’s methodology for calculating the

Georgia Dock since 1972.




                                              102
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 103 of 222 PageID #:103




       469.    Since the transition in 1972, the stated purpose of the Georgia Dock has always

been to report an F.O.B. dock price equivalent. According to an email sent by Arty Schronce on

August 2, 2016, “[o]n February 23, 1972, (Wednesday) the opening line of the report was: The

Georgia F.O.B. dock price for next week’s trading on full truck load lots of ice pack USDA Grade

‘A’ sized 2.5 to 3 pound broilers and fryers are being sold on the bases (basis) of 27 cents; 32% of

the loads offered have been confirmed on the bases (basis) of 27 cents.” Indeed, as recently as

April 2016, the GDA website page for the Georgia Dock stated that “we report the established

prices of dressed f.o.b. dock broilers and fryers.”

       470.    Following the 1972 transition, and in order to facilitate their control over the

Georgia Dock price index, the poultry industry had another recommendation for the GDA: the

creation of a non-public, non-governmental PMN Advisory Committee. As stated in the minutes

from a Georgia Poultry Processors Association meeting from 1972, “[i]t was requested that the

Federation recommend to the Department of Agriculture that an appointment of an Advisory

Committee be made by the Commissioner to work in close relationship with the Market News

Service and with the guidelines which were set forth in establishing the F.O.B. reporting system.”

Again, the GDA accepted this recommendation and formed an Advisory Committee comprised of

representatives from the poultry producers who submitted prices to the Poultry Market News.

       471.    Defendants—through their roles in creating and contributing to the Georgia Dock

and serving on the Advisory Committee—had intimate knowledge of the procedures by which the

PMN collected, calculated, and reported on the established prices for dressed F.O.B. dock broilers

and fryers that the Georgia Dock should have been reporting. Defendants stayed apprised of this

knowledge through meetings between the poultry producers and the PMN, during which they

would discuss and review the reporting policies and procedures for the Georgia Dock. Defendants’



                                                 103
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 104 of 222 PageID #:104




knowledge even extended to the calculation forms used internally at the PMN, which were

circulated to members of the PMN Advisory Committee following one of their meetings on

January 25, 2007.

              As is relevant to Defendants’ fraudulent scheme as discussed further below,




                                            104
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 105 of 222 PageID #:105




       475.   Not only did Defendants have intimate knowledge of what prices should be

submitted to the PMN for inclusion in the Georgia Dock, but they also maintained firm control

over the Georgia Dock through the Advisory Committee. From its inception, the Advisory

Committee was composed of senior executives from the Georgia Dock Defendants, and its mission

was to advise the GDA on issues relating to the PMN division’s collection of prices from

Defendants and setting of the Georgia Dock price.




       477.   From at least September 2012 through 2016, the Advisory Committee included Gus

Arrendale (CEO, Fieldale Farms), Mike Welch (CEO and President, Harrison), Jerry Lane (Former

CEO, Claxton Poultry), Jayson Penn (EVP Sales and Operations, Pilgrim’s), Pete Martin (VP of

Operations, Mar-Jac), Vernon Owenby (Manager of Tyson’s facility in Cumming, Georgia), Steve

Clever (VP of Fresh Sales, Wayne Farms), and Dale Tolbert (VP of Sales, Koch Foods).

       478.   The Advisory Committee therefore consisted entirely of representatives of one side

of the transaction: the poultry producers. Despite the fact that the Georgia Dock affected both

buyers and sellers of chicken alike, there were no representatives of buyers on the Advisory



                                             105
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 106 of 222 PageID #:106




Committee. There were also no neutral economists or members of academia. The producers, and

the producers alone, controlled the PMN, often working hand-in-hand with their current or former

lobbyists within the GDA and from the Georgia Poultry Federation, as discussed in more detail

below.

         479.   The Advisory Committee controlled the process for calculating and, as set forth in

this Complaint, reevaluating the Georgia Dock price. When he was installed as director of the

PMN, Arty Schronce was told that he could not make any changes to the Georgia Dock without

first clearing them with the Advisory Committee.




         481.   The existence of the Advisory Committee also helped to ensure that the Georgia

Dock Defendants were intimately aware of the process by which the Georgia Dock price was

calculated, enabling them to manipulate it. The Advisory Committee met periodically and

discussed how the Georgia Dock price was calculated. In addition, because of their familiarity with

the underlying guidelines and internal PMN calculations, the Georgia Dock Defendants knew the

prices they submitted to the PMN were not subject to verification, and that those submissions



                                               106
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 107 of 222 PageID #:107




would be used to calculate the next Georgia Dock price unless they deviated from the initially-

calculated weighted average by one cent or more. (Although it appears there was no representative

of Sanderson Farms on the Advisory Committee throughout the entire relevant time period,

Sanderson Farms was aware of this fact through communications with other Defendants.)




       483.    The existence and conduct of the Advisory Committee was not known to chicken

buyers, including until November 2016 when it was first made public following a press report

about a September 2016 memorandum written by Schronce that was highly critical of the Georgia

Dock methodology. He wrote in the memorandum that he had “questions about the ‘Advisory

Board’ and its role over an office of a state regulatory agency that is supposed to be independent.”

        J.    The Georgia Poultry Federation’s Role in Creating and Sustaining the
        Georgia Dock for the Benefit of Defendants and the Broiler Industry




                                                107
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 108 of 222 PageID #:108




        486.   The GPF also regularly acted as a go-between for the GDA and the Advisory

Committee; it would explain to Advisory Committee members the purpose of certain meetings and

remind Advisory Committee members of their companies’ obligations with respect to the Georgia

Dock.




               The GPF was another means through which the Georgia Dock Defendants knew

that the Georgia Dock was supposed to represent the actual price at which Defendants would sell



                                             108
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 109 of 222 PageID #:109




F.O.B. 2.5- to 3-pound whole birds in the upcoming week.




        K.      The Georgia Dock Became Ripe for Manipulation

       488.    A number of factors at the beginning of the relevant time period made the Dock

more vulnerable to manipulation and ultimately resulted in a marked upward departure of the

Georgia Dock from all other poultry pricing indices.

       489.    In or around 2008 and 2009, with the GDA experiencing drastic budget cuts,

Georgia Commissioner of Agriculture Tommy Irvin conducted an inquiry into the PMN Division

to determine if staffing cuts or other efficiencies were warranted. At the time, the PMN was staffed

by four full-time employees: division director Greg Pilewitz, Toni Leslie, Nell Moncus, and

Donald Carnes. Over the next three years, the staff of the PMN Department was cut from four full-

time employees down to two.




                                                109
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 110 of 222 PageID #:110




       491.   Due to budgetary constraints, Commissioner Black further reduced the staff of the

PMN Department in 2011 and 2012. When Mr. Pilewitz died unexpectedly in early 2012, Ms.

Leslie was left to run the PMN Department alone until a replacement could be found. In October

of 2012, Arty Schronce was installed as director, but he only worked for the PMN part time.

Schronce also performed other projects at GDA, including authoring a gardening column and

working for the press office. Shortly after Mr. Schronce assumed the position, Ms. Leslie was

replaced by Demetria Mabry. Mr. Schronce and Ms. Mabry were instructed to continue collecting

the poultry producers’ price submissions and calculating the Georgia Dock as it had always been

calculated, but neither had the foundational knowledge to recognize the ways in which poultry

producers began divorcing their price submissions from reality.

              These factors, combined with the Georgia Dock Defendants’ knowledge of the

Georgia Dock pricing process, enabled them to collectively devise and then execute a simple yet

elegant scheme to artificially inflate the Dock price and sustain that inflated Dock price for

approximately six years. As discussed in further detail below,




                                              110
Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 111 of 222 PageID #:111




                                     111
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 112 of 222 PageID #:112




       497.    But the possibility that any change could be made to the Georgia Dock was illusory.

Despite Defendant’s knowledge that they were submitting information to the Poultry Market News

that was contrary to the guidelines Defendants themselves had created, the system had never

changed.

        L.      Regulatory Investigation and Demise of the Georgia Dock

       498.    The PMN’s Director, Arty Schronce, had concerns that the Georgia Dock was

unreliable, had been captured by the chicken producers, and was being manipulated by the chicken

producers. His concerns grew over time. By September 2016, he articulated concerns in a

memorandum, in which he noted that some companies have a “larger, even outsized role in

determining the Georgia Whole Bird Dock Price,” and that “[i]n essence, they can take advantage

of a high whole bird price.”

                                               112
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 113 of 222 PageID #:113




        499.    Following the January 2016 Wall Street Journal article, federal governmental

officials began to investigate. On July 19 and 20, 2016, high-level USDA officials met with GDA

representatives in Atlanta, Georgia to discuss the Georgia Dock price. The USDA officials shared

their conclusion that GDA could no longer simply accept broiler prices from Defendants without

verification and instead would have to verify invoice-level data to confirm reported prices. On July

20 and 21, 2016, USDA officials requested that the GDA provide the USDA with data from broiler

producers to “test and review” the Georgia Dock price for accuracy.

        500.    On July 22, 2016 USDA’s weekly BMNR publication noted that beginning on

August 5, 2016, GDA “will be issuing a new weekly market report for negotiated Georgia

broiler/fryer whole birds and bird parts, which will replace the current [Georgia Dock price].” The

GDA did not comply with USDA’s August 5 deadline, however, and in the August 5 USDA

BMNR, all price information from the GDA and Georgia Dock was removed and only a hyperlink

to the GDA’s website was included.

        501.    At that time, high level officials within the GDA began to raise antitrust concerns

regarding the Georgia Dock. For instance, a July 27, 2016, report from GDA Director of

Regulatory Compliance & Budget Alec Asbridge to GDA Commissioner Gary Black concluded

that “[t]he top 10 poultry producing companies now control over 80% of the industry output. The

combination of vertical integration, limited competition and lowered production periods has led to

steady prices that have shown to be fairly resistant to changing market conditions. These factors

alone illicit [sic] anti-trust review.”

        502.    GDA Director Asbridge’s July 27, 2016, report also noted that over time, the GDA

became a vehicle for Defendants to “report[] a weighted average price per pound on broilers

[Georgia Dock price] based off of contracts that have been determined at the private level and



                                                113
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 114 of 222 PageID #:114




reported without regulatory oversight. The formulas to calculate weighted average prices have

been determined on the private level and have not been standardized since the inception of the

[GDA Poultry Market News division] in 1968, which there is no written record of.” In other words,

it was Defendants themselves who wrote the rules and formulas that make up the Georgia Dock

price, not the GDA.

       503.    Director Asbridge’s July 27, 2016, report also concluded that “[t]he extent of the

use of the [Georgia Dock price] in contract negotiations is presently unknown but inquiries made

by media and other governmental entities indicate that it is utilized on a more regular basis than

previously expected.” In short, the GDA had been publishing the Georgia Dock price for decades,

but until this time apparently did not know the scope of reliance on the Georgia Dock price.

Significantly, a revised and highly sanitized version of the July 27, 2016 report from Director

Asbridge to GDA Commissioner Black was circulated internally at GDA on August 5, 2016. The

sanitized August 5 report removed references to the existence of factors in the broiler industry

eliciting “antitrust review” and to the fact that the Georgia Dock price was reported for decades by

GDA “without regulatory oversight.”

       504.    On August 12, 2016, GDA Director Asbridge provided Georgia Poultry Federation

President Mike Giles with the sanitized version of the report and asked Giles to review it before

the GDA sent it to the USDA, “to ensure what I presented is accurate and best represents industry’s

concern with only reporting a spot price.” The Georgia Poultry Federation represents the poultry

industry in Georgia, and most Defendants are members. Remarkably, the GDA also noted in a

separate email the same day to Giles and the Georgia Poultry Federation that “[t]he GDA is in

agreement with the poultry industry that there is no desire to review invoices for verification of

data reported,” even though the information and means to do so are readily at hand. Defendants



                                                114
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 115 of 222 PageID #:115




already report such invoice information to Agri Stats on a daily basis. According to a subsequent

email dated August 24, 2016, Georgia Poultry Federation President Giles called GDA Director

Asbridge back and gave “his and industry’s sign off on the dock price summary report. We can

move forward with sending to USDA.” GDA Director Asbridge also proposed another meeting

between GDA and the Georgia Poultry Federation to discuss recommendations about verifying

Georgia Dock data.

       505.   Under pressure from the USDA, and realizing that the Georgia Dock pricing

methodology raised significant antitrust concerns, the GDA considered revising the methodology

in late 2016. After the Georgia Dock Defendants balked at the GDA’s new methodology—which

would have required them to verify and attest to the accuracy of their price quotes—the GDA

halted the Georgia Dock benchmark price index altogether. It was no longer receiving sufficient

price quotes to compile the index. The last Georgia Dock benchmark price was published by the

GDA on November 23, 2016. Yet for several months after the last Georgia Dock price was

published by the GDA, certain Defendants, including at least Pilgrim’s, continued to use the

November 23, 2016 benchmark price of $1.0975/lb. to set their wholesale prices to chicken buyers.

       506.   On October 6, 2016, a USDA press release noted the expansion of its National

Whole Broiler/Fryer report, which included new weekly price information regarding 2.5-to-3

pound broilers that replaced the same weight broiler previously reported by the Georgia Dock

price. Importantly, the new USDA price roughly matched the Urner Barry price, suggesting that

the Georgia Dock price continued to be subject to manipulation by Defendants.

       507.   On November 3, 2016, the New York Times published the first account of the

USDA’s inquiry into the Georgia Dock, based on information received via Freedom of Information

Act and open records requests for internal USDA and GDA documents. Subsequently, a November



                                              115
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 116 of 222 PageID #:116




8, 2016, article by the Washington Post provided additional detail on the inquiry, including a

comment from the USDA that “they discontinued publishing the Georgia Dock price ‘when data

from the source report could not be independently verified.’” In the Washington Post article,

Sanderson Farms CFO Mike Cockrell was quoted as saying “the Georgia Dock has come to be a

trusted reflection of the supply and demand for retail stores.” In a press release cited in a

Bloomberg News article on November 17, 2016, Tyson stated that “[w]hen the Georgia

Department of Agriculture asks us for pricing data, we provide accurate information based on

actual and recent transactions.” Sanderson Farms’ and Tyson’s continued defense of the Georgia

Dock price index as one that customers should trust shows that Defendants continued their efforts

to conceal the conspiracy alleged in this Complaint.

           M.    The Georgia Dock Price Index Diverged From the USDA Composite and
           Urner Barry Price Indices Beginning in 2011

       508.     Beginning in approximately early 2011, the Georgia Dock price index began to

behave differently from Urner Barry and USDA indices. Historically, the Georgia Dock

benchmark price had been highly correlated with those other two indices; although the Dock price

had always been somewhat less volatile, its movement (i.e., volatility) mirrored the patterns of the

other two indices (e.g., prices went up or down depending on market forces). But as hindsight now

shows, in 2011, the correlation began to dissolve. Over time periods when the Urner Barry and

USDA price indices would decrease, the Georgia Dock would stay flat or sometimes increase.

This divergence continued and became especially pronounced in 2015.9




       9
              The prices reported in the EMI, Urner Barry, and USDA Composite price
indices were also supra-competitive and artificially inflated by the output-restriction aspect of
Defendants’ scheme.

                                                116
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 117 of 222 PageID #:117




       509.    The changes resulted from the conspiracy by the Georgia Dock Defendants to agree

on artificial prices quoted to the GDA for inclusion in the Georgia Dock benchmark price, as well

as by the fraud perpetrated by the Georgia Dock Defendants.

       510.    Starting in early 2011, the monthly price volatility in the Georgia Dock markedly

decreased, particularly with respect to downward price movements (i.e., when prices dropped, they

dropped far less drastically than they had in the past). This near-disappearance of price volatility

was unique to the Georgia Dock. Both of the other price indices stayed volatile while the Georgia

Dock remained stable, as reflected in the following graph, which compares prices of the various

indices both before and during the relevant period:




       511.    When the Georgia Dock component of Defendants’ conspiracy kicked into high

gear, the Georgia Dock price—for the first time ever—began to materially diverge from the other

two indices. Although the other two indices continued to move closely together over time, the

Georgia Dock price continued to diverge further and further from those prices. By 2015, the gap


                                                117
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 118 of 222 PageID #:118




between the Georgia Dock price and the prices on the other two indices was approximately three

times greater than it had ever been in recent history, and approximately five to ten times greater

than the typical gap between the prices on the other two indices.

N. Defendants and Co-Conspirators Fraudulently Submitted False and Inflated Quotes to
the Poultry Market News, Causing the Index to Be Artificially High

       512.    The mechanics by which certain Defendants fraudulently manipulated the Georgia

Dock price index is now clear.

       513.    The Georgia Dock Defendants fraudulently submitted false and inflated price

quotes to the PMN. Moreover, the Georgia Dock Defendants fraudulently failed to inform their

counterparties—that is, those purchasers to whom they sold poultry on pricing tied to the Georgia

Dock—of the many serious flaws with the Dock, which accrued to their benefit and to the

detriment of those counterparty purchasers.

       514.    By way of background, when the PMN calculated the Georgia Dock price each

week, it rounded the price to the nearest 0.25 cents. For example, the Dock price could increase

from 110.25 cents to 110.50 cents, but not any amount in between. Defendants also used

increments of 0.25 cents in their submissions. Under the PMN’s one-cent rule, any submission that

was at least one cent more or less than the initially calculated weighted average would be excluded.

As a result, on any given week only seven submissions could affect the Dock price: the submission

that happened to equal the initial calculation of the weighted average, and submissions that were

+0.25 cents, +0.50 cents, +0.75 cents, -0.25 cents, -0.50 cents, and -0.75 cents when compared to

the initial weighted average. All other submissions were excluded. Thus, in order to rig the Dock

price, Defendants had to work in concert to make price submissions that fell within a narrow range

of each other, yet far from the market price, week after week, for years.




                                                118
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 119 of 222 PageID #:119




       515.




       516.




       517.   Each of the Georgia Dock Defendants’ submissions to the PMN made the implicit

statement that those Defendants were submitting their actual offering price for 2.5- to 3-pound




                                             119
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 120 of 222 PageID #:120




whole birds for the next week, while in fact those submissions reflected that Defendants were

seeking to inflate the Dock price to make money at the expense of their customers.

       518.    The allegations set forth below are based on the information regarding Defendants’

price submissions.

1. Pilgrim’s fraudulently made false submissions to the Georgia Dock

       519.    Pilgrim’s knew that, when submitting its price quotes to the PMN, it was supposed

to provide its offering price for 2.5- to 3-pound birds for the next week. But rather than determining

its actual offering price for the next week and submitting it to the PMN, Pilgrim’s made false and

inflated price submissions as explained below.

       520.    Due to its large production capacity, Pilgrim’s had a “voice” of 35% (out of a total

voice for all Georgia Dock Defendants of 100%) for purposes of the weighted average for the

Georgia Dock price. Pilgrim’s voice of 35% was by far the weightiest of the Georgia Dock

Defendants, and thus its submissions had the greatest influence on setting the Georgia Dock price.

Pilgrim’s knew that its submissions carried the most weight of any of the Defendants.




                                                 120
Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 121 of 222 PageID #:121




                                     121
Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 122 of 222 PageID #:122




                                     122
Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 123 of 222 PageID #:123




                                     123
Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 124 of 222 PageID #:124




                                     124
Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 125 of 222 PageID #:125




                                     125
    Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 126 of 222 PageID #:126




t



        538.




        539.   Pilgrim’s submissions were false and inflated. Pilgrim’s was supposed to submit its

actual offering price for 2.5 to 3-pound whole birds. Because broilers are a commodity, Pilgrim’s

actual offering price (absent manipulation of the index) should reflect actual market dynamics and

Pilgrim’s costs of production, rather than simply an attempt to artificially inflate the index. Yet

Pilgrim’s did not submit its actual or converted offering price for 2.5 to 3-pound whole birds each

week.



                                                        Artificially high quotes constitute false

statements because manipulated quotes are literally false or insincere responses to the PMN’s

request for submissions of actual offering prices.

        540.   Pilgrim’s knew that its submissions were false and inflated. Pilgrim’s knew that it

was supposed to submit its actual or converted offering price for 2.5 to 3-pound whole birds




                                                126
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 127 of 222 PageID #:127




                                                    At the very least, Pilgrim’s acted with reckless

indifference as to whether its submissions were false and inflated.

        541.       Pilgrim’s made its submissions with the purpose of artificially inflating the Georgia

Dock price index and, acting in concert with other Defendants, in fact inflated the Georgia Dock

price index and increased Plaintiffs’ prices. Pilgrim’s fraudulent submissions were made by

interstate wire.

        542.       The intended targets of Pilgrim’s fraudulent submissions to the PMN were buyers

of chicken, including Plaintiffs. Pilgrim’s sold chicken to its customers based on the Georgia Dock

price index. Accordingly, as a result of Pilgrim’s fraudulent submissions that artificially inflated

the Georgia Dock price index, Pilgrim’s and the other members of this scheme and enterprise were

able to charge customers higher prices than they otherwise would have and therefore made more

money, and Plaintiffs were harmed.

        543.




2. Koch fraudulently made false submissions to the Georgia Dock

        544.       Koch knew that, when submitting its price quotes to the PMN, it was supposed to

provide its offering price for 2.5- to 3-pound birds for the next week. But rather than determining

its actual offering price for the next week and submitting it to the PMN, Koch made false and

inflated price submissions as explained below.



                                                    127
Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 128 of 222 PageID #:128




    547.




    10




                                     128
Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 129 of 222 PageID #:129




                                     129
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 130 of 222 PageID #:130




       550.




       551.    Koch’s submissions were false and inflated. Koch was supposed to submit its actual

offering price for 2.5 to 3-pound whole birds. Because broilers are a commodity, Koch’s actual

offering price (absent manipulation of the index) should reflect actual market dynamics and Koch’s

costs of production, rather than simply an attempt to artificially inflate the index. Yet Koch did not

submit its actual or converted offering price for 2.5 to 3-pound whole birds each week.



                                                                                    Artificially high

quotes constitute false statements because manipulated quotes are literally false or insincere

responses to the PMN’s request for submissions of actual offering prices.

       552.    Koch knew that its submissions were false and inflated. Koch knew that it was

supposed to submit its actual or converted offering price for 2.5 to 3-pound whole



                                                                                    At the very least,

Koch acted with reckless indifference as to whether its submissions were false and inflated.



                                                 130
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 131 of 222 PageID #:131




       553.    Koch made its submissions for the purpose of artificially inflating the Georgia Dock

price index and, acting in concert with other Defendants, in fact inflated the Georgia Dock price

index. Koch’s fraudulent submissions to the PMN were made by interstate wire.

       554.    The intended targets of Koch’s fraudulent submissions to the PMN were buyers of

chicken, including Plaintiffs. Koch sold chicken to its customers based on the Georgia Dock price

index. Accordingly, as a result of Koch’s fraudulent submissions that artificially inflated the

Georgia Dock price index, Koch and the other members of this scheme and enterprise were able

to charge customers higher prices than they otherwise would have and therefore made more

money, and Plaintiffs were harmed.

3. Mar-Jac fraudulently made false submissions to the Georgia Dock

       555.    Mar-Jac knew that, when submitting its price quotes to the PMN, it was supposed

to provide its offering price for 2.5- to 3-pound birds for the next week. But rather than determining

its actual offering price for the next week and submitting it to the PMN, Mar-Jac made false and

inflated price submissions as explained below.




                                                 131
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 132 of 222 PageID #:132




        559.




        560.   Mar-Jac’s submissions were false and inflated. Mar-Jac was supposed to submit its

actual offering price for 2.5 to 3-pound whole birds. Because broilers are a commodity, Mar-Jac’s

actual offering price (absent manipulation of the index) should reflect actual market dynamics and

Mar-Jac’s costs of production, rather than simply an attempt to artificially inflate the index. Yet

Mar-Jac did not submit its actual or converted offering price for 2.5 to 3-pound whole birds each

week.




                                               132
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 133 of 222 PageID #:133




                                                          Artificially high quotes constitute false

statements because manipulated quotes are literally false or insincere response to the PMN’s

request for submissions of actual offering prices.

       561.    Mar-Jac knew that its submissions were false and inflated. Mar-Jac knew that it

was supposed to submit its actual or converted offering price for 2.5 to 3-pound whole birds




                                                  At the very least, Mar-Jac acted with reckless

indifference as to whether its submissions were false and inflated.

       562.    Mar-Jac made its submissions for the purpose of artificially inflating the Georgia

Dock price index and, acting in concert with other Defendants, in fact inflated the Georgia Dock

price index. Mar-Jac’s fraudulent submissions to the PMN were made by interstate wire.

       563.    The intended targets of Mar-Jac’s fraudulent submissions to the PMN were buyers

of chicken, including Plaintiffs. Mar-Jac sold chicken to its customers based on the Georgia Dock

price index. Accordingly, as a result of Mar-Jac’s fraudulent submissions that artificially inflated

the Georgia Dock price index, Mar-Jac and the other members of this scheme and enterprise were

able to charge customers higher prices than they otherwise would have and therefore made more

money, and Plaintiffs were harmed.

4. Harrison fraudulently made false submissions to the Georgia Dock

       564.    Harrison knew that, when submitting its price quotes to the PMN, it was supposed

to provide its offering price for 2.5- to 3-pound birds for the next week. But rather than determining

its actual offering price for the next week and submitting it to the PMN, Harrison made false and

inflated price submissions as explained below.



                                                 133
Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 134 of 222 PageID #:134




                                     134
Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 135 of 222 PageID #:135




    569.




    570.




                                     135
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 136 of 222 PageID #:136




       572.    Like Koch and Mar-Jac, Harrison’s practice stabilized the Georgia Dock price

index, imposing an artificial floor that prevented the index from falling, while allowing other

Defendants (such as Pilgrim’s) to artificially inflate the index through their regularly-inflated

submissions. Harrison acted in concert with the other Defendants by playing this role.

       573.    Harrison’s submissions were false and inflated. Harrison was supposed to submit

its actual offering price for 2.5 to 3-pound whole birds. Because broilers are a commodity,

Harrison’s actual offering price (absent manipulation of the index) should reflect actual market

dynamics and Harrison’s costs of production, rather than simply an attempt to artificially inflate

the index. Yet Harrison did not submit its actual or converted offering price for 2.5 to 3-pound

whole birds each week.



                                                                          Artificially high quotes

constitute false statements because manipulated quotes are literally false or insincere responses to

the PMN’s request for submissions of actual offering prices.

       574.    Harrison knew that its submissions were false and inflated. Harrison knew that it

was supposed to submit its actual or converted offering price for 2.5 to 3-pound whole birds




                                                 At the very least, Harrison acted with reckless

indifference as to whether its submissions were false and inflated.



                                                136
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 137 of 222 PageID #:137




       575.    Harrison made its submissions for the purpose of artificially inflating the Georgia

Dock price index and, acting in concert with other Defendants, in fact inflated the Georgia Dock

price index. Harrison’s fraudulent submissions to the PMN were made by interstate wire.

       576.    The intended targets of Harrison’s fraudulent submissions to the PMN were buyers

of chicken, including Plaintiffs. Harrison sold chicken to its customers based on the Georgia Dock

price index. Accordingly, as a result of Harrison’s fraudulent submissions that artificially inflated

the Georgia Dock price index, Harrison and the other members of this scheme and enterprise were

able to charge customers higher prices than they otherwise would have and therefore made more

money, and Plaintiffs were harmed.




                                                137
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 138 of 222 PageID #:138




       578.




       579.    This is further proof that the Defendants worked together to submit knowingly false

price quotes to the PMN as part of a coordinated effort to inflate the Dock price.

5. Sanderson Farms fraudulently made false submissions to the Georgia Dock

       580.    Sanderson Farms knew that, when submitting its price quotes to the PMN, it was

supposed to provide its offering price for 2.5- to 3-pound birds for the next week. But rather than

determining its actual offering price for the next week and submitting it to the PMN, Sanderson

Farms made false and inflated price submissions as explained below.




                                                138
Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 139 of 222 PageID #:139




    583.




                                     139
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 140 of 222 PageID #:140




       586.




       587.    Sanderson’s submissions were false and inflated. Sanderson was supposed to

submit its actual offering price for 2.5 to 3-pound whole birds. Because broilers are a commodity,

Sanderson’s actual offering price (absent manipulation of the index) should reflect actual market

dynamics and Sanderson’s costs of production, rather than simply an attempt to artificially inflate

the index. Yet Sanderson did not submit its actual or converted offering price for 2.5 to 3-pound

whole birds each week.



                                                                          Artificially high quotes




                                               140
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 141 of 222 PageID #:141




constitute false statements because manipulated quotes are literally false or insincere responses to

the PMN’s request for submissions of actual offering prices.

       588.    Sanderson knew that its submissions were false and inflated. Sanderson knew that

it was supposed to submit its actual or converted offering price for 2.5 to 3-pound whole birds




                                                 At the very least, Sanderson acted with reckless

indifference as to whether its submissions were false and inflated.

       589.    Sanderson made its submissions for the purpose of artificially inflating the Georgia

Dock price index and, acting in concert with other Defendants, in fact inflated the Georgia Dock

price index. Sanderson Farms’ fraudulent submissions to the PMN were made by interstate wire.

       590.    The intended targets of Sanderson Farms’ fraudulent submissions to the PMN were

buyers of chicken, including Plaintiffs. Sanderson Farms sold chicken to its customers based on

the Georgia Dock price index. Sanderson Farms used Georgia Dock-based pricing with its retail

customers, including Plaintiffs, in two ways: first, pursuant to a Georgia Dock bracketing system,

under which prices would move up or down according to whether they fell in various ranges of

Georgia Dock pricing, and second, pursuant to straightforward Georgia Dock formula pricing,

under which prices would be the Georgia Dock price plus a specified amount. When the Georgia

Dock would increase, that would result in an increase of prices to Sanderson Farms’ customers.

       591.    Accordingly, as a result of Sanderson Farms’ fraudulent submissions that

artificially inflated the Georgia Dock price index, Sanderson Farms and the other members of this

scheme and enterprise were able to charge customers higher prices than they otherwise would have

and therefore made more money, and Plaintiffs were harmed.



                                                141
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 142 of 222 PageID #:142




6. Tyson fraudulently made false submissions to the Georgia Dock

       592.    Tyson knew that, when submitting its price quotes to the PMN, it was supposed to

provide its offering price for 2.5- to 3-pound birds for the next week. Tyson in fact produced a 2.5-

to 3-pound bird. But rather than determining its actual offering price and submitting it to the PMN,

Tyson made false and inflated price submissions as explained below.




                                                142
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 143 of 222 PageID #:143




        597.




        598.   Tyson’s submissions were false and inflated. Tyson was supposed to submit its

actual offering price for 2.5 to 3-pound whole birds. Because broilers are a commodity, Tyson’s

actual offering price (absent manipulation of the index) should reflect actual market dynamics and

Tyson’s costs of production, rather than simply an attempt to artificially inflate the index. Yet

Tyson did not submit its actual or converted offering price for 2.5 to 3-pound whole birds each

week.



                                             Artificially high quotes constitute false statements

because manipulated quotes are literally false or insincere responses to the PMN’s request for

submissions of actual offering prices.

        599.   Tyson knew that its submissions were false and inflated. Tyson knew that it was

supposed to submit its actual or converted offering price for 2.5 to 3-pound whole birds




                                 At the very least, Tyson acted with reckless indifference as to

whether its submissions were false and inflated.



                                               143
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 144 of 222 PageID #:144




       600.    Tyson made its submissions for the purpose of artificially inflating the Georgia

Dock price index and, acting in concert with other Defendants, in fact inflated the Georgia Dock

price index. Tyson’s fraudulent submissions to the PMN were made by interstate wire.

       601.    The intended targets of Tyson’s fraudulent submissions to the PMN were buyers of

chicken, including Plaintiffs. Tyson sold chicken to its customers based on the Georgia Dock price

index. Throughout the relevant period, Tyson sold broilers and broiler products to its customers,

including Plaintiffs, pursuant to pricing that used the Georgia Dock price index as a benchmark.

Like Sanderson Farms, Tyson employed both bracketed and fixed pricing that used Georgia Dock

as basis, dating back to at the latest 2010, when its account managers internally discussed that

“where certain customers are not tied to the Georgia Dock market with brackets, we must address

these situations.”

       602.    Accordingly, as a result of Tyson’s fraudulent submissions that artificially inflated

the Georgia Dock price index, Tyson and the other members of this scheme and enterprise were

able to charge customers higher prices than they otherwise would have and therefore made more

money, and Plaintiffs were harmed.

7. Claxton fraudulently made false submissions to the Georgia Dock

       603.    Claxton knew that, when submitting its price quotes to the PMN, it was supposed

to provide its offering price for 2.5- to 3-pound birds for the next week. But rather than determining

its actual offering price and submitting it to the PMN, Claxton made false and inflated price

submissions as explained below.

       6




                                                 144
Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 145 of 222 PageID #:145




                                     145
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 146 of 222 PageID #:146




        609.   Claxton knew that its submissions to the PMN were false and inflated. At the very

least, Claxton acted with reckless indifference as to whether its submissions were true or false.

        610.   Claxton’s submissions were false and inflated. Claxton was supposed to submit its

actual offering price for 2.5 to 3-pound whole birds. Because broilers are a commodity, Claxton’s

actual offering price (absent manipulation of the index) should reflect actual market dynamics and

Claxton costs of production, rather than simply an attempt to artificially inflate the index. Yet

Claxton did not submit its actual or converted offering price for 2.5 to 3-pound whole birds each

week.



                                                         Artificially high quotes constitute false

statements because manipulated quotes are literally false or insincere responses to the PMN’s

request for submissions of actual offering prices.

        611.   Claxton knew that its submissions were false and inflated. Claxton knew that it was

supposed to submit its actual or converted offering price for 2.5 to 3-pound whole birds




                                  At the very least, Claxton acted with reckless indifference as to

whether its submissions were false and inflated.

        612.   Claxton made its submissions for the purpose of artificially inflating the Georgia

Dock price index and, acting in concert with other Defendants, in fact inflated the Georgia Dock

price index. Claxton’s fraudulent submissions to the PMN were made by interstate wire.

        613.   The intended targets of Claxton’s fraudulent submissions to the PMN were buyers

of chicken, including Plaintiffs. Claxton sold chicken to its customers based on the Georgia Dock



                                                146
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 147 of 222 PageID #:147




price index. Accordingly, as a result of Claxton’s fraudulent submissions that artificially inflated

the Georgia Dock price index, Claxton and the other members of this scheme and enterprise were

able to charge customers higher prices than they otherwise would have and therefore made more

money, and Plaintiffs were harmed.

8. Wayne Farms fraudulently made false submissions to the Georgia Dock

       614.    Wayne Farms knew that, when submitting its price quotes to the PMN, it was

supposed to provide its offering price for 2.5- to 3-pound birds for the next week. But rather than

determining its actual offering price and submitting it to the PMN, Wayne Farms made false and

inflated price submissions as explained below.




       616.




       617.




                                                 147
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 148 of 222 PageID #:148




        618.   For instance, Lee Matthews made these false submissions by phone on behalf of

Wayne Farms to Arty Schronce and Demetria Mabry of the PMN, at or approximately at the same

date and time each week, for several years.

        619.   Wayne Farms’ submissions were false and inflated. Wayne Farms was supposed to

submit its actual offering price for 2.5- to 3-pound whole birds. Because broilers are a commodity,

Wayne Farms’ actual offering price (absent manipulation of the index) should reflect actual market

dynamics and Wayne Farms’ costs of production, rather than simply an attempt to artificially

inflate the index. Yet Wayne Farms did not submit its actual or converted offering price for 2.5-

to 3-pound whole birds each week.




Artificially high quotes constitute false statements because manipulated quotes are literally false

or insincere responses to the PMN’s request for submissions of actual offering prices.

        620.   Wayne Farms knew that its submissions were false and inflated. Wayne Farms

knew that it was supposed to submit its actual or converted offering price for 2.5- to 3-pound whole

birds



                                                                  At the very least, Wayne Farms

acted with reckless indifference as to whether its submissions were false and inflated.




                                                148
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 149 of 222 PageID #:149




       621.    Wayne Farms made its submissions for the purpose of artificially inflating the

Georgia Dock price index and, acting in concert with other Defendants, in fact inflated the Georgia

Dock price index. Wayne Farms’ fraudulent submissions to the PMN were made by interstate wire.

       622.    The intended targets of Wayne Farms’ fraudulent submissions to the PMN were

buyers of chicken, including Plaintiffs. Wayne Farms sold chicken to its customers based on the

Georgia Dock price index. Accordingly, as a result of Wayne’s fraudulent submissions that

artificially inflated the Georgia Dock price index, Wayne Farms and the other members of this

scheme and enterprise were able to charge customers higher prices than they otherwise would have

and therefore made more money, and Plaintiffs were harmed.

9. Fieldale Farms also made false submissions to the Georgia Dock

       623.    Fieldale knew that, when submitting its price quotes to the PMN, it was supposed

to provide its offering price for 2.5- to 3-pound birds. But rather than determining its actual offering

price and submitting that price to the PMN each week, Fieldale knowingly made false and inflated

price submissions as explained below.

       624.    Due to its large production capacity in Georgia, Fieldale had a “voice” of 15% (out

of a total voice of all Georgia Dock Defendants of 100%) for purposes of the weighted average for

the Georgia Dock price. Fieldale’s voice of 15% put it among the top three weightiest voices

among the Georgia Dock Defendants, and thus its submissions had a significant influence on

setting the Georgia Dock price. Fieldale knew that its submissions carried significant weight

compared to other Defendants’ submissions.




                                                  149
Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 150 of 222 PageID #:150




                                     150
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 151 of 222 PageID #:151




       630.




       631.    Fieldale knew that its submissions to the PMN were false and inflated. At the very

least, Fieldale acted with reckless indifference as to whether its submissions were true or false.

Fieldale made its submissions for the purpose of artificially inflating the Georgia Dock price index

and, acting in concert with other Defendants, in fact inflated the Georgia Dock price index.

Fieldale’s fraudulent submissions to the PMN were made by interstate wire.

       632.    The intended targets of Fieldale’s fraudulent submissions to the PMN were buyers

of chicken, including Plaintiffs. Fieldale sold chicken to its customers, including Plaintiffs, based

on the Georgia Dock price index. Accordingly, as a result of Fieldale’s fraudulent submissions that

artificially inflated the Georgia Dock price index, Fieldale and the other members of this scheme

and enterprise were able to charge customers higher prices than they otherwise would have and

therefore made more money, and Plaintiffs were harmed.

O. The Georgia Dock Defendants Fraudulently Failed to Inform their Customers of their
Control Over the Georgia Dock, Their Ability to Manipulate the Georgia Dock, and Their
Actual Manipulation of the Georgia Dock




                                                151
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 152 of 222 PageID #:152




       633.   All of the Georgia Dock Defendants sold broiler chicken at prices based off of the

Georgia Dock to customers during the relevant period.




       636.




                                             152
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 153 of 222 PageID #:153




       637.    Thus, not only did the Georgia Dock Defendants knowingly make false

submissions to the PMN for the purpose of inflating the Georgia Dock price index, but all of the

Georgia Dock Defendants failed to disclose significant, non-public information to purchasers

about the Georgia Dock price index and the Poultry Market News.

       638.    Just as Defendants’ role on the PMN Advisory Committee enabled Defendants to

devise a scheme to manipulate the Georgia Dock, Defendants’ role on the Advisory Committee

created an information asymmetry that kept chicken buyers in the dark. Unlike Defendants, which

had intimate knowledge of the way in which the PMN operated and the Georgia Dock price was

calculated, purchasers believed: that the Georgia Dock price index represented the actual offering

prices of chicken producers for the next week—in other words, an actual market price for broilers

based on verified, reliable, and objective information.

       639.    All of the Georgia Dock Defendants knew they were submitting price quotes to the

PMN each week, and that those quotes were being used by the PMN to calculate the Dock price.

All of the Georgia Dock Defendants knew how the Georgia Dock price index was calculated and

that, unlike with the Urner Barry and the USDA Composite indices, the PMN obtained no

information from buyers. All of the Georgia Dock Defendants knew that the PMN was not

undertaking any effort to validate their submissions, such as by requiring Defendants to submit

copies of their actual price sheets or invoices. Yet none of the Georgia Dock Defendants shared

this significant, non-public information with purchasers.

       640.    All of the Georgia Dock Defendants knew of the existence of the PMN Advisory

Committee and its control over the PMN and Georgia Dock price index. Specifically, the Georgia

Dock Defendants knew that the Advisory Committee had the power to reevaluate the Georgia

Dock price, to change the way in which the Dock price was calculated, and to influence who would



                                                153
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 154 of 222 PageID #:154




be hired as the next Director of the PMN. The Georgia Dock Defendants also knew that the

Advisory Committee consisted exclusively of representatives of chicken producers and not buyers

or neutral third parties and that Defendants’ then-current and former lobbyists supported the

Advisory Committee and independently exercised control and influence over the PMN. Yet none

of the Georgia Dock Defendants shared this significant, non-public information with purchasers.

       641.    All of the Georgia Dock Defendants knew they were conspiring with each other

and part of an enterprise of Defendants that were associated in fact and did in fact submit false and

inflated price quotes to the PMN for the purpose of inflating the Georgia Dock price index for their

benefit and purchasers’ detriment. Yet none of the Georgia Dock Defendants this significant, non-

public information with purchasers.

       642.    The Georgia Dock Defendants gave buyers of chicken the false impression that

those Defendants were submitting their actual offering prices for 2.5- to 3-pound whole birds for

the next week, instead of making submissions to the PMN to benefit their position as sellers of

chicken.




                                                154
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 155 of 222 PageID #:155




       645.    The Georgia Dock Defendants intentionally failed to disclose this significant, non-

public information in their communications with their customers regarding their transactions for

the purchase and sale of chicken. By intentionally failing to disclose this information, the Georgia

Dock Defendants were attempting to induce a false belief by buyers of chicken about the reliability

of the Georgia Dock price index. Defendants intended to induce this false belief by customers for

the benefit of the Georgia Dock Defendants.

       646.    The Georgia Dock Defendants knew that purchasers believed the Georgia Dock

was a reliable price index and intentionally perpetuated that belief by failing to disclose this

significant, non-public information. The Georgia Dock Defendants knew that their customers had

little to no knowledge regarding how the Georgia Dock price index worked, because their

customers had no ability to obtain such knowledge.

       647.    The Georgia Dock Defendants were successful in inducing a false belief by

purchasers about the reliability of the Georgia Dock price index. Purchasers believed the Georgia

Dock price index was reliable until information suggesting the Dock price may have been inflated

was finally made public in late 2016.

       648.    The Georgia Dock Defendants made these omissions when they communicated

with purchasers; when they bid on, offered, negotiated, and pitched purchasers’ business; and also

when they contracted with purchasers. Many of the communications in which the Georgia Dock

Defendants failed to disclose significant, non-public information to customers were made via

interstate wires (both email and phone).



                                                155
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 156 of 222 PageID #:156




       649.    Even if the origin and ultimate destination of any Defendants’ wire communications

referenced in this Complaint were within a single state, those wires were routed through other

states. Thus, even such wires constitute interstate wires.




       651.




       652.    Through their fraudulent acts and omissions, the Georgia Dock Defendants were

successful in inducing a false belief by buyers of chicken, including Plaintiffs, about the reliability

of the Georgia Dock price index. Either through contracts directly indexed to the Georgia Dock

price, or through pricing negotiations indirectly (but materially) influenced by the Georgia Dock

price, all Plaintiffs paid inflated prices due to Defendants’ manipulation of the George Dock index.



                                                 156
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 157 of 222 PageID #:157




        653.      The Georgia Dock Defendants’ scheme deprived their victims of valuable

economic information and depended for its completion on failure to disclose an essential element

of the bargain.

P. The Georgia Dock Defendants Made Fraudulent Misrepresentations to Plaintiffs by
Stating that the Georgia Dock Reflected the Broiler Chicken Market

        654.      In addition to their material omissions, the Georgia Dock Defendants that did

business with Plaintiffs also made false statements and affirmative misrepresentations about

material facts to Plaintiffs over the relevant period. The Georgia Dock Defendants knew that the

Georgia Dock did not represent the broiler market because they did not submit their actual prices

to the Poultry Market News. But they told Plaintiffs that the Georgia Dock represented the market

price for broiler chicken regardless.

        655.      This practice was widespread: throughout the relevant period, the Georgia Dock

Defendants stated, repeated, and maintained that the Georgia Dock represented the market for

broilers, and they did so in a deliberate attempt to influence the business decisions made by

customers like Plaintiffs.

        656.      The Georgia Dock Defendants made these false statements and affirmative

misrepresentations to Plaintiffs via telephone, in person, in writing, and over email in connection

with their bids, pitches, offers, negotiations, and contracts with Plaintiffs. Thus, many of these

fraudulent misrepresentations were made via interstate wires (both email and phone). As above,

even if the origin and ultimate destination of any Defendants’ wire communications were within a

single state, those wires were routed through other states. Thus, even such wires constitute

interstate wires.




                                                157
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 158 of 222 PageID #:158




       659.   Additionally, Georgia Dock Defendants often asked for cost adjustments when the

Georgia Dock continued to rise, even if the parties had a pricing arrangement that was not

expressly tied to the Georgia Dock.




                                            158
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 159 of 222 PageID #:159




       661.




       662.    The Georgia Dock Defendants knew that buyers of chicken, including Plaintiffs,

believed the Georgia Dock to be a reliable price index and intentionally perpetuated that belief by

making fraudulent misrepresentations promoting it.

       663.    Plaintiffs relied on the Georgia Dock Defendants’ false statements and affirmative

misrepresentations about the Georgia Dock representing the broiler “market.” As a result,

Plaintiffs purchased broiler chicken based on Georgia Dock prices.

Q. Plaintiffs Were Harmed by the Georgia Dock Defendants’ Fraudulent Submissions,
Omissions, and Misrepresentations

       664.    Plaintiffs bought broiler chicken based on pricing expressly tied to the Georgia

Dock from Georgia Dock Defendants.

       665.    Plaintiffs adjusted pricing of broiler products on multiple occasions after being

asked to adjust such prices due to increases in the Georgia Dock, even when the Georgia Dock did

not form the basis of the pricing agreement with the supplier who asked for an increase.




                                               159
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 160 of 222 PageID #:160




        666.    Buyers of poultry, including Plaintiffs, were the targets of the Georgia Dock

Defendants’ fraudulent submissions to the PMN, and Plaintiffs reasonably relied on the veracity

of those submissions.

        667.    Georgia Dock Defendants falsely submitted prices to Poultry Market News and, as

detailed above, artificially inflated the Georgia Dock. The Georgia Dock price index was

artificially inflated from no later than early 2011 through 2016 as a result of certain Defendants’

fraudulent acts and omissions. Plaintiffs had no reason to know that the Georgia Dock price index

was inflated due to Defendants’ fraudulent acts, misrepresentations, and omissions.

        668.    Therefore, by using the Georgia Dock as the basis for the price of broiler chickens

it purchased, whether pricing was expressly tied to the Georgia Dock or whether a price increase

was requested based on an increase in the Georgia Dock, Plaintiffs overpaid and were harmed due

to the Georgia Dock Defendants’ fraud.

R. Defendants Had Both the Motive and Opportunity to Perpetrate the Fraud and
Specifically Intended To Do So

        669.    The broiler chicken industry’s long history of boom and bust cycles is well known

to Defendants. For example, in 2008, the entire poultry industry was profoundly affected by the

bankruptcy filing of Pilgrim’s Pride, which was then the largest poultry company in the United

States. In its filing, Pilgrim’s disclosed that it had lost $998.6 million for the fiscal year, or $14.40

per share, prompting Pilgrim’s shares to lose over 46 percent of their value in one day. The

collateral effects of this announcement reverberated throughout the industry, with several other

leading poultry companies, such as Tyson and Sanderson, also experiencing sizable losses. By the

time Pilgrim’s emerged from bankruptcy in December 2009, the industry was still struggling to

make money, prompting a wave of consolidation and many of the collusive and fraudulent

activities outlined in the Complaint.


                                                  160
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 161 of 222 PageID #:161




       671.




       672.    As noted above, Defendants knew that the Georgia Dock was vulnerable to

manipulation and thus presented Defendants with the unique opportunity to collude and/or defraud

their retail grocery customers in pursuit of higher profits, thus ensuring that Defendants had both

the motive and opportunity to manipulate the index.

       673.    The manipulation of the Georgia Dock by Defendants served its intended purpose,

enabling Defendants to bolster their financial results at their customers’ expense. Indeed, in some

instances, the manipulation of the Georgia Dock allowed Defendants to recognize a profit instead

of a loss. For example, Mike Cockrell, Chief Financial Officer of Sanderson Farms, publicly stated

in the New York Times that Sanderson was profitable in the fourth quarter of 2015 “only because

we were making money from the chicken we were selling to the retail market.” Moreover,

according to other published analyses, poultry companies such as Pilgrim’s and Sanderson would




                                               161
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 162 of 222 PageID #:162




have realized negative earnings and income in 2016 but for the profits realized from their sales

based on the Georgia Dock.

       674.




       675.   Defendants acted with fraudulent intent and knew that their manipulation of the

Georgia Dock was improper.




       676.   But Defendants did not care. Instead, they intentionally pushed the Georgia Dock

on unsuspecting retail grocery customers to ensure their own continued profitability (and secure

lucrative individual bonuses for themselves).




S. Defendants Engaged in a Pattern of Racketeering Activity as Part of the Conduct of an
Enterprise’s Affairs


                                              162
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 163 of 222 PageID #:163




       677.    The Georgia Dock Defendants’ fraudulent acts and omissions were not committed

individually, but rather as part of the affairs of an enterprise whose purpose was to obtain excessive

poultry proceeds by defrauding chicken buyers, including Plaintiffs.

       678.    The enterprise was the group of Georgia Dock Defendants, which were associated

in fact through their price submissions to the PMN, their role on the PMN Advisory Committee,

their involvement in the Georgia Poultry Federation, and their use of the Dock in selling product.

This enterprise was a continuing unit that associated together and acted with a common purpose:

to sustain the existence of the PMN and Georgia Dock and to artificially inflate the Dock price for

the benefit of the enterprise and the individual Defendants.

       679.    There have been many relationships among those associated with the enterprise.

Representatives from the Georgia Dock Defendants interacted with each other frequently at

industry conferences and trade shows, as discussed throughout this Complaint. All but one of the

Georgia Dock Defendants participated on the PMN Advisory Committee, which acted to preserve

and enhance the PMN and Georgia Dock as discussed above.

       680.    All of the Georgia Dock Defendants were members of the Georgia Poultry

Federation, the largest lobbyist in Georgia for poultry producers. All of the Georgia Dock

Defendants had positions on the Board of the Georgia Poultry Federation. Representatives from

the Georgia Dock Defendants interacted often with leaders of the Georgia Poultry Federation (such

as Abit Massey and Mike Giles). Those same leaders helped to preserve and enhance the power of

the PMN Advisory Committee and the Georgia Dock, as discussed herein.

       681.    The enterprise had longevity that was sufficient to permit those associated to pursue

the enterprise’s purpose. There was continuity among the representatives of the Defendants who

served on the Advisory Committee, interacted with representatives of the Georgia Poultry



                                                 163
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 164 of 222 PageID #:164




Federation, and submitted price quotes to the PMN. The scheme of the Georgia Dock Defendants

to manipulate the Georgia Dock price by making false and inflated price quotes, as discussed in

this Complaint, began no later than early 2011 and lasted for at least five years.

       682.    Not only were the Georgia Dock Defendants a part of this enterprise, but they acted

in concert with each other in their fraudulent acts and omissions.




       683.    The same was true with respect to the Georgia Dock Defendants’ fraudulent

omissions. If any of the Georgia Dock Defendants had disclosed their knowledge about the lack

of verification for their price submissions to the PMN, their ability to manipulate the Georgia Dock

price index, or the fact they were manipulating the Georgia Dock price index, then all buyers would

have lost confidence in the Georgia Dock earlier than the end of 2016. That was important, non-

public information that only the Georgia Dock Defendants had in their possession. Because all of

the Georgia Dock Defendants collectively benefited from their non-disclosure, the Georgia Dock

Defendants worked in concert not to disclose this information.

T. The Georgia Dock Defendants Did Not Contract with Plaintiffs in Good Faith

       684.    Throughout the relevant period, the Georgia Dock Defendants entered into

contracts and exchanged pricing sheets and invoices with customers, including Plaintiffs, that

                                                164
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 165 of 222 PageID #:165




priced broiler chicken based on the Georgia Dock. Pursuant to these agreements, the prices charged

by the Georgia Dock Defendants to Plaintiffs were determined by a few methods, including bracket

pricing based on the Georgia Dock and pricing that used the Georgia Dock as a percentage or fixed

component of Plaintiffs’ cost.

       685.    Plaintiffs’ broiler chicken contracts came in many forms, including oral

agreements, formal written supply agreements, and other written agreements, including

agreements made via email, purchase orders, and invoices.



                                                                          An implied covenant of

good faith and fair dealing was implied in all of the contracts between Plaintiffs and the Georgia

Dock Defendants.

       686.    Agreements that used Georgia Dock bracketing to determine the price of broiler

chicken typically included the price at which broiler chicken would be sold to Plaintiffs depending

on whether the Georgia Dock fell into one of multiple (usually three) brackets. Contracts that

pertained to more than one broiler product typically listed item codes and descriptions in rows,

with corresponding prices set out for each bracket. The price Plaintiffs paid for a given sale

depended on what the Georgia Dock price was each week, and where it fell in the brackets listed.

Throughout the relevant period, the Georgia Dock Defendants who used such bracketing systems

had to add new bracket ranges on the high end to account for the “uncharted territory” into which

the Georgia Dock entered.

       687.    Other agreements specified that Plaintiffs would pay a fixed amount over the

Georgia Dock pricing index’s quotes for a given week. This could take several different forms,

whether by adding a percentage or a certain number of cents to the Georgia Dock price.



                                               165
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 166 of 222 PageID #:166




       688.    Even where a contract had a fixed price, those prices were often based off of the

Georgia Dock as an indicator.



       689.    Regardless of which Georgia Dock pricing arrangement was used, the material

pricing terms of the Georgia Dock Defendants’ broiler chicken contracts provided that the amount

charged to Plaintiffs would be predicated on the Georgia Dock. None of these arrangements

allowed the Georgia Dock Defendants to operate and control the Georgia Dock or to use their

pricing submissions to PMN to falsely inflate each week’s Georgia Dock price above the actual

average offering price. Such a scheme undermined all validity to the Georgia Dock pricing system

as being reflective of actual average offering prices, and gave the Georgia Dock Defendants the

ability to maneuver their prices skyward, so long as on a week-to-week basis they stayed within

the two-cent range permitted by the PMN. At the same time, the secrecy behind which the Georgia

Dock Defendants kept the Georgia Dock shrouded deprived customers like Plaintiffs of any ability

to uncover and detect that their purchases were based on an inflated pricing index.

U. Defendants used the Georgia Dock Manipulation To Impact Higher Prices Charged to
Contract Purchasers

       690.    Defendants’ manipulation of the Georgia Dock not only had an anticompetitive

effect on the prices of broilers that were based directly on the Georgia Dock; it also contaminated

and artificially raised prices for broilers that were not expressly tied to the Georgia Dock.

       691.    Defendants also used the artificial prices reported on the Georgia Dock index to

justify price increases to their contract purchasers. This was especially the case during the later


                                                 166
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 167 of 222 PageID #:167




part of the conspiracy when the Georgia Dock index deviated so dramatically from the Urner Berry

and USDA Composite indices. It was true, moreover, even with respect to Defendants that did not

submit pricing information to Georgia Dock.

       692.    When Defendants engaged in negotiations with restaurants and other contract

purchasers of broilers, and sought to explain why they were “forced” to increase prices, one of the

main explanations that they used to justify the price increases was the artificially inflated Georgia

Dock index. Defendants independently could not have provided restaurants and other contract

purchasers with the same false explanation for price increases without coordinating the messaging.

V. Defendants’ Bid-Rigging Conduct

       693.    Beginning at least as early as 2012 and continuing at least into 2019 (“Bid-Rigging

Conduct Period”), Defendants and the Co-Conspirators engaged in a conspiracy to rig bids

submitted for broilers sold to restaurants and other contract purchasers, with the intent to

artificially inflate the prices paid by these customers.

       694.    As part of their procurement process, many restaurants and other contract

purchasers (“Bid Customers”) requested proposals or bids from Defendants for the volume of

chicken needed. The Bid Customers received bids from Defendants throughout the Bid-Rigging

Conduct Period.

       695.    The Bid Customers expected Defendants to engage in a competitive bidding

process, which when complete, would allow the Bid Customers to award its contracts to the most

competitive bidder(s). Defendants, however, recognized that the Bid Customers offered an

additional opportunity to effectuate their conspiracy.

       696.    Defendants’ and the Co-Conspirators’ bid-rigging conduct took multiple forms. At

its most basic level, Defendants and the Co-Conspirators exchanged confidential information with



                                                 167
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 168 of 222 PageID #:168




each other regarding the bids they were submitting, or intended to submit, to specific identified

Bid Customers, so that all supposedly competitive bids were aligned.

       697.     On June 3, 2020, the Department of Justice issued an Indictment against officers of

certain Defendants in the District of Colorado founded on Defendants’ and the Co-Conspirators’

bid-rigging conduct (the “June Indictment”). The June Indictment charged Jayson Penn, President

and CEO of Pilgrim’s Pride, Mikell Fries, President of Claxton, Scott Brady, Vice President of

Claxton, and Roger Austin Vice President of Pilgrim’s Pride (the “First Indicted Defendants”)

with conspiring “to suppress and eliminate competition by rigging bids and fixing prices and other

price-related terms for broiler chicken products sold in the United States” in violation of Section

1 of the Sherman Act. 11

       698.     Specifically, the June Indictment alleged that from at least 2012 through at least

2017, the First Indicted Defendants and at least seven broiler chicken suppliers conspired:

            •   to reach agreements and understandings to submit aligned, though not
                necessarily identical, bids and to offer aligned, though not necessarily
                identical, prices, and price-related terms, including discount levels and lines
                of credit, for broiler chicken products sold in the United States;

            •   to participate in conversations and communications relating to nonpublic
                information such as bids, prices, and price-related terms, including discount
                levels and lines of credit, for broiler chicken products sold in the United
                States with the shared understanding that the purpose of the conversations
                and communications was to rig bids, and to fix, maintain, stabilize, and raise
                prices and other price-related terms, including discount levels, for broiler
                chicken products sold in the United States; and

            •   to monitor bids submitted by, and prices and price-related terms, including
                discount levels and lines of credit, offered by, Suppliers and Co-
                Conspirators for broiler chicken products sold in the United States.




       11
         United States of America v. Jayson Jeffrey Penn et al., Crim. Action No. 20-cr-00152-
PAB (D. Colo. June 2, 2020) [D.E. 1].

                                                 168
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 169 of 222 PageID #:169




       699.    The June Indictment expressly identified as victims of the First Indicted

Defendants’ conspiracy “[r]estaurants, grocery retailers and others who purchased large volumes

of broiler chicken” who “received bids from or negotiated prices or other price-related terms,

including discount levels, with Suppliers directly.”

       700.    The June Indictment set forth a series of communications between Defendants and

the Co-Conspirators—via phone, email, and text messages—sharing and coordinating confidential

bidding and pricing information in connection with multiple restaurant and grocer victims’

requests for bids.

       701.    On October 7, 2020, the Department of Justice issued a Superseding Indictment in

the District of Colorado, again founded on Defendants’ bid-rigging conduct (the “Superseding

Indictment”). The Superseding Indictment charged six additional executives, including Tim

Mulrenin (Tyson/Perdue), Bill Kantola (Koch), Jimmie Little (Pilgrim’s Pride), Bill Lovette

(Pilgrim’s Pride), Brian Roberts (Tyson/Case Foods), and Ric Blake (George’s) (together with the

First Indicted Defendants, the “Criminal Defendants”) with conspiring “to suppress and eliminate

competition by rigging bids and fixing prices and other price-related terms for broiler chicken

products sold in the United States” in violation of Section 1 of the Sherman Act.12

       702.    The Superseding Indictment expanded the bid-rigging conduct period from at least

as early as 2012 through at least early 2019, and stated that the bid-rigging conduct included but

was not limited to ten different broiler chicken suppliers.

       703.    The Superseding Indictment also charged Defendant Jimmie Little with two

additional counts for False Statements and Obstruction of Justice. The Superseding Indictment




       12
        United States of America v. Jayson Jeffrey Penn et al., Crim. Action No. 20-cr-00152-
PAB (D. Colo. June 2, 2020) [D.E. 101].

                                                169
     Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 170 of 222 PageID #:170




alleged that during an interview with special agents of the United States Department of Commerce

and the Federal Bureau of Investigation, Little “knowingly and willfully made false statements to

federal law enforcement agents.” Specifically, “LITTLE stated words to the effect that (a) he had

no contact with individuals at competing Suppliers outside of speaking to the individuals at

industry trade shows; and (b) he had not called-or sent text messages to—any individuals at

competing Suppliers. The Statements were false. As LITTLE then and there knew, he indeed had

contact with individuals at competing Suppliers outside of trade shows, and had called and sent

text messages to individuals at competing Suppliers.”

         704.   The Obstruction of Justice count alleges that “LITTLE corruptly obstructed,

influenced and impeded official proceedings, and corruptly attempted to obstruct, influence, and

impede official proceedings, pending and about to be instituted in the District of Colorado, to wit,

the pending grand jury investigation of price fixing in the broiler chicken industry, the pending

prosecution of four individuals for conspiring to fix prices in the broiler chicken industry, and the

then-about-to-be-instituted prosecution of LITTLE for conspiring to fix prices in the broiler

chicken industry.”

         705.   On October 13, 2020, the Department of Justice filed an Information charging

Pilgrim’s Pride.13 The Information states that “[b]eginning at least as early as 2012 and continuing

through at least early 2019 . . . [Pilgrim’s Pride] and its co-conspirators entered into and engaged

in a continuing combination and conspiracy to suppress and eliminate competition by rigging bids

and fixing prices and other price-related terms for broiler chicken products sold in the United

States. The combination and conspiracy engaged in by Defendant and its co-conspirators was a




13
  United States of America v. Pilgrim’s Pride Corporation., Crim. Action No. 1:20-cr-00330-RM
(D. Col. October 14, 2020) [D.E. 1].

                                                170
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 171 of 222 PageID #:171




per se unlawful, and thus unreasonable, restraint of interstate trade and commerce in violation of

Section 1 of the Sherman Act, 15 U.S.C. §1.”

       706.    As a result of the bid-rigging conduct, pricing to the Bid Customers, for broilers

was elevated. The Bid Customers was injured in their business or property by paying more for

broilers than they would have paid in the absence of the conspiracy.

W. The Structure and Characteristics of the Chicken Market Make it Highly Susceptible to
Collusion

       707.    Highly-Concentrated       Market   with    Vertically-Integrated   Producers.     A

concentrated market, such as the U.S. chicken market, facilitates the operation of a cartel because

it is easier to coordinate behavior among possible co-conspirators and more difficult for customers

to avoid the effects of collusive behavior.

       708.    According to a November 2013 USDA report, “[d]uring the past 16 years, firms in

the Broiler industry continued to decrease in number and grow in size, thereby gaining further

economies of scale and scope in processing and marketing. According to the National Chicken

Council, 55 federally inspected Broiler companies operated in 1995, compared with 41 companies

in 2010.” By 2014, there were only 35 such companies.

       709.    In fact, the trend towards consolidation among all segments of the Broiler industry

goes back decades, as shown below. This consolidation has largely squeezed out the large number

of smaller Broiler companies that used to represent a significant portion of Broiler industry

production.




                                               171
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 172 of 222 PageID #:172




       710.    As of 2015, Defendants controlled 88.8% of Broiler production in the United States.

Since the start of the relevant time period, there has been surprising stability in market share for

each Defendant, as shown by the graph below.




       711.    Defendants now collectively control nearly 90 percent of the U.S. wholesale

chicken market.

       712.    The U.S. chicken industry is almost entirely vertically integrated, with Defendants

(known as “integrators”) owning, or tightly controlling, each aspect of breeding, hatching, chick-

rearing, feeding, processing, and selling.



                                                172
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 173 of 222 PageID #:173




       713.    Inelastic Demand at Competitive Prices. Inelastic demand means that increases in

price result in limited declines in quantity sold in the market. In order for a cartel to profit from

raising prices above competitive levels, demand must be inelastic at competitive prices, which

allows cartel members to raise prices without seeing a decline in sales revenue.

       714.    Industry studies show that in the U.S. chicken market, not only is the demand for

chicken inelastic, it has become increasingly more inelastic over the past 40 years.

       715.    In connection with a joint DOJ-USDA workshop on the poultry market in 2010,

agriculture economist Michael Dicks presented research demonstrating how vertical integration

incentivizes chicken producers to implement supply restrictions. He stated that in the U.S. poultry

industry “vertical coordination allows integrators to manage excess capacity to manage price.

Integrators can minimize the effect on producers by increasing the time between collection and

delivery of birds or reducing the number of flocks per year … Because of the inelastic nature of

the supply and demand a reduction in supply will produce an outcome more preferable to the

industry than maintaining supply with a lower price.”

       716.    Existence of Numerous Trade Associations and Access to Competitors’ Data

through Agri Stats. The existence of industry trade associations makes a market more susceptible

to collusive behavior because such associations provide a pretext under which co-conspirators

exchange sensitive company information, such as pricing and market allocation. Industry trade

associations also provide mechanisms for sharing information, and monitoring, deterring,

detecting, and punishing cheating.

       717.    The following U.S. chicken industry trade associations, all of which count all or

nearly all Defendants as members, allowed Defendants to coordinate their price-fixing and supply

restriction conspiracy: National Chicken Council (“NCC”), United States Poultry & Egg Export



                                                173
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 174 of 222 PageID #:174




Council, U.S. Poultry & Egg Association, Georgia Poultry Federation, North Carolina Poultry

Federation, Poultry Federation (representing chicken producers in Arkansas, Missouri, and

Oklahoma), and the International Poultry Council.

       718.   According to Communication in Poultry Grower Relations: A Blueprint to Success,

a book written by a management consultant affiliated with the U.S. Poultry & Egg Association,

“representatives from the various [chicken producers] readily share information while attending

the numerous seminars offered by the U.S. Poultry & Egg Association, National Chicken Council”

and other trade groups. The book notes that “industry leaders realize the industry’s tremendous

potential, and their spirit of cooperation is based on knowing that which is good for individual

companies is good for the industry.”

       719.   Regular and frequent attendance by Defendants’ CEOs and top level executives at

trade association meetings is customary. For example, NCC “represents integrated chicken

producer-processors, the companies that produce, process and market chickens. [The 40] member

companies of NCC account for approximately 95 percent of the chicken sold in the United States.”

       720.   The CEOs of the top integrated broiler producers are routinely on the board of

directors and meet at least quarterly with one another through the NCC.

       721.   The NCC has three annual board meetings attended by Defendants’ senior

executives, including most or all Defendants’ CEOs and other top executives. Every Defendant

and Co-Conspirator is a member of the NCC, including Mar-Jac, Claxton Poultry, Harrison

Poultry, Keystone, and Allen Harim. Amick President and CEO Ben Harrison, who served on the

NCC Board of Directors throughout the relevant time period, was NCC’s Chairman in 2018. CEOs

generally always attend the following three NCC meetings each year, in addition to special

committee meetings or other special NCC events: (a) the January meeting of the NCC held along



                                              174
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 175 of 222 PageID #:175




with the International Poultry Expo, (b) the mid-year Board of Directors meeting, and (c) the NCC

Annual Meeting in October.

       722.    Generally, CEOs arrive the night before an NCC meeting and socialize with their

colleagues, then have small private dinners with one or more of their competitors’ CEOs or top

executives. The next day, the formal NCC meetings are held and executives from Agri Stats and

other allied industry organizations make presentations at the meeting. A formal lunch is held

during the meeting and provides CEOs and top executives and opportunity to talk casually with

their competitors. Following the meeting, Defendants’ CEOs and top level executives often meet,

socialize, and golf, hunt, or fish together. Defendants and Co-Conspirators also hold positions of

power within the NCC. For example, Amick President and CEO Ben Harrison, served on the NCC

Board of Directors throughout the relevant period, and subsequently served as NCC Chairman.

Thomas Shelton, Chairman and CEO of Case Foods, has continuously been a member of NCC

since 1988 through the relevant period serving on the Board of Directors and as President during

that time. Numerous executives of Keystone Foods, including Jeff Bailey (Director of National

Account Sales), Jenelle Duncan (Domestic Sales Manager), Chuck Cooper (Senior Director

Supply Chain), Charles Hill (VP Sales & Marketing), and Keith Lewis (former Senior Vice

President for U.S. Poultry and Fish), were also members of the NCC during the relevant period.

William Andersen of Keystone Foods was also appointed to the board of directors for a three year

term during the 2010-11 NCC cycle. Andersen was heavily involved with the NCC, assisting in

preparation of annual reports and management reports, and preparing and sharing market reports

including graphs on chicken production, eggs set, chick placements, hatching layers, and egg

production.




                                               175
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 176 of 222 PageID #:176




       723.    Similarly, Defendants and Co-Conspirators, and their senior executives, regularly

attend the Georgia Poultry Federation’s meetings (usually held in April, August, and September).

The Georgia Poultry Federation’s mission is “[t]o protect and improve the competitive position of

the poultry industry in Georgia, the nation’s leading poultry producing state.” Defendants and Co-

Conspirators House of Raeford, Perdue, Fieldale Farms, Wayne Farms, Tyson, Sanderson Farms,

Pilgrim’s, Mar-Jac Poultry, Harrison Poultry, and Claxton Poultry, and Keystone Foods are

members of the Georgia Poultry Federation. Keystone Foods’ Clay Banks served as Chairman of

the Georgia Poultry Federation during 2014-2015.

       724.    Defendants also accessed each other’s above-described data through co-Defendant

Agri Stats to monitor cheating, if any, in the conspiracy. Agri Stats acted as an active facilitator of

Defendants’ cartel.

       725.    Investor Conferences. Defendants’ CEOs and senior executives participate in

numerous investor conferences organized by Wall Street analysts, providing further opportunities

to meet and communicate with one another. Such conferences are held on an annual and/or ad hoc

basis including, but not limited to, the Goldman Sachs Global Staples Forum (held every May),

Bank of America Merrill Lynch Global Agriculture Conference (held every February), BMO

Capital Markets Annual Ag & Protein Conference (held every May), BMO Capital Markets

Conference (held every May), BMO Farm to Market Conference (held every May), Urner Barry

Annual Executive Conference and Marketing Seminar (held every April or May), and JP Morgan

Basic Materials Conference (held every June).

       726.    Competitor Plant Tours. Defendants also permitted one another to tour each

other’s Broiler plants, which revealed confidential business methods employed by a company.




                                                 176
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 177 of 222 PageID #:177




While such tours were often framed as “best practices” information exchanges, they permitted the

opportunity to conspire among senior executives.

       727.   As additional examples of Defendants sharing competitive and sensitive

information with each other,




       728.   Defendants also permit employees to regularly move between companies without

non-compete limitations or confidentiality agreements that would protect a company’s (seemingly)

proprietary business knowledge and customer base. For example, Dr. Don Jackson was President

of Foster Farms’ Poultry Division until December 2008, but then immediately took a position as

CEO of Pilgrim’s. Similarly, Clint Rivers, Pilgrim’s former President and CEO until December

2008, left the company and became Senior VP of Operations and Supply Chain Management for

Perdue in 2009. Rivers then moved to Wayne Farms in 2012, where he became Chief Operating

Officer. Greg Tatum served as CFO for Claxton Poultry, before moving to Pilgrim’s in 2009 to

serve as Senior VP of Business Development. Numerous other high level and well as lower level




                                              177
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 178 of 222 PageID #:178




executives move freely between Broiler companies with little or no provision by Defendants to

protect their confidential information.

       729.    Mergers and Acquisitions. Senior executives from Defendants had numerous

opportunities to directly communicate with one another regarding various mergers and acquisitions

between 2008 and 2016. These merger and acquisition discussions include both completed

agreements, such as those described in Section V(E)(4) of this Complaint, as well as proposed

transactions that were never completed. In connection with mergers and acquisition discussions,

due diligence materials regarding confidential business information were shared between

Defendants.

       730.    In addition, Defendants all rely on debt financing and merger and acquisition

services from the same small group of financial institutions. In the course of providing such

services, financial institutions obtain unusually detailed access to Defendants’ non-public

operational information, including production and pricing information, which provides another

opportunity for Defendants to share confidential business information.

       731.




       732.    I




                                              178
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 179 of 222 PageID #:179




       733.




       734.    Further Restricting Breeder Flock Supply and Sharing of Future Plans Through

So-Called Strategic Alliances and Joint Ventures. Defendants and their Co-Conspirators

facilitated the sharing of future plans for the slaughter of so called “fowl” including spent hens

through a so-called “strategic alliances” and joint ventures, which also gave the Defendants and

Co-Conspirators additional opportunities to implement the supply-restriction mechanism of their

conspiracy, and achieve additional profits, by sending “spent hens,” which are breeder hens that

can no longer lay eggs, as well as roosters (which along with spent hens, are sometimes collectively

referred to as “fowl,”) to so-called “hen houses” for slaughter for meat consumption.

       735.    Because, unlike the broilers produced by the Defendants and Co-Conspirators, hen

houses had the capacity and equipment necessary to slaughter larger birds – often called “heavy

fowl,” which are spent hens and roosters weighing up to eight pounds – hen houses became a

critical part of the Defendants’ supply-restriction mechanism of their conspiracy by allowing them

to send their breeder hens to slaughter at younger and younger ages, further reducing supply at the

very top of the supply chain. Sending breeder hens to hen houses for slaughter while they were

still capable of laying eggs – that is, before 65 weeks of age – allowed the Defendants and Co-

Conspirators to use information provided by both Agri Stats (which tracked average slaughter age,

as detailed above) and the hen houses (which tracked and disseminated to their members similar



                                                179
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 180 of 222 PageID #:180




information) to project their own supply and also gain insight into the supply reductions of their

ostensible competitors who were also members of such “strategic alliances.”

       736.    Discovery to date has uncovered the participation of the Defendants and their Co-

Conspirators in two such entities, Non-Producer Co-Conspirator Tip Top and Non-Producer Co-

Conspirator Southern Hens.

       737.    The Tip Top Alliance was formed in 2009 by Defendants Case Farms, House of

Raeford, Keystone, Mar-Jac, Mountaire, Perdue, Harrison, and Wayne Farms, and Co-

Conspirators Amick Farms and Fieldale Farms, who were later joined by Defendants Pilgrim’s

and Simmons.



                                                                         Members of the Tip Top

Alliance held quarterly conference calls, and met in person at least once a year during the annual

International Chickens Conference in Atlanta. Brad Respess, the president of Tip Top, regularly

sent emails, as well as quarterly performance reports, to all members of the alliance, and Mr.

Respess also regularly received industry information from Agri Stats’ Mike Donahue.

       738.




                                         Rendering hens for non-food use has next to no value

compared to slaughtering them for food, which means that the Tip Top alliance members gave up



                                               180
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 181 of 222 PageID #:181




a profit from Tip Top in order to cut back on broiler production by sending breeder hens to

slaughter far earlier than they would otherwise have done in a truly competitive market.

         739.   Communications between Mr. Respess and alliance members allowed each alliance

member to know that its fellow alliance members were, consistent with the supply-restriction

mechanism of their conspiracy, cutting broiler production by increasing their shipments of younger

and younger breeder hens to Tip Top, taking supply out of the market at the very top of the supply

chain.




                                               181
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 182 of 222 PageID #:182




       744.




       745.   In addition to providing information by which its alliance members could (and did)

coordinate their collusive supply-restriction scheme, Tip Top readily gave such information to

non-alliance members,


                                             182
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 183 of 222 PageID #:183




       746.    Southern Hens, based in Moselle, Miss., was a joint venture formed by Defendants

that facilitated the sharing of confidential information. Southern Hens is described in its corporate

filings as a poultry processing business. It processes spent breeder hens for chicken producers

including its joint owners. Southern Hens’ Board has included representatives from Aviagen, as

well as Defendants Sanderson Farms, Koch, Foster Farms, OK Industries, Pilgrim’s Pride, Mar-

Jac, Peco Foods, and George’s.

       747.    The Board representatives have infrequently changed over the years. For example,

Bob Rosa (Sanderson Farms), served on the Board from at least 2007 through 2017. Lance Buckert

and Mark Kaminsky (Koch) also served during this same time-period, as did Denny Hickman

(Peco Foods) and Ben Thompson (Aviagen). Melissa Durbin (Marshall Durbin) served on the

Board from at least 2008 until 2014 when Mar-Jac replaced Marshall Durbin after its acquisition.

Bob Kenney (George’s) served on the Board from 2010 through 2017. Other Board members have

included Monty Henderson (George’s); Bob Hendrix, Walt Shafer, and Randy Stroud (Pilgrim’s);

Pete Martin (Mar-Jac); and Tim Garber and Terry Thompson (Foster Farms).

       748.    Southern Hens has also had the same General Manager, John Comino, since 1998.

Comino regularly communicated with board members and helped to facilitate Defendants’ sharing

of information with each other. For example, Comino attended NCC meetings on behalf of

Southern Hens, and served on the Board of Directors with representatives from several Defendants,

including Pete Martin (Mar-Jac), Gary George (George’s), and Trent Goins (OK Foods).



                                                183
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 184 of 222 PageID #:184




       749.    Comino also shared plans for production cuts among Defendants who used

Southern Hens as a means to achieve these coordinated activities.




       750.    High Barriers to Entry. The intended effect of a conspiracy to fix prices, either

explicitly (as is the case here with the Georgia Dock benchmark price index) and through

restricting supply (which Defendants also did) is to generate higher profits for the participants. The

normal impact of the artificially higher profits is to draw other profit seeking companies into the

market. In industries with substantial barriers to entry, such as the U.S. chicken market, however,

companies—such as Defendants—are able to raise prices above competitive levels and still earn

above-normal levels of profits.

       751.    The existence of high entry barriers in the U.S. chicken market is demonstrated by

the trend of increasing consolidation, with larger vertically integrated companies increasing their

control over the industry. Beyond the issue of vertical integration, there is a wide range of

government food safety, worker safety, and environmental regulations that must be addressed by

any new entrant into the chicken market. The existence of low, and highly variable, profit margins

also act as significant barriers to entry. With such barriers to entry, companies that have the

available resources and significant start-up capital to enter the market and benefit from economies

of scale are able to reduce their average cost by producing more. Companies already in the market



                                                 184
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 185 of 222 PageID #:185




such as Defendants—are motivated to exclude other companies from the market to maintain their

coordinated supply restriction conspiracy, and ultimately keep prices at artificially inflated levels.

These high entry barriers also extend to large foreign meat conglomerates that have acquired U.S.

broiler producers in the past decade, including Brazil’s JBS S.A. (Pilgrim’s), Mexico’s Industrias

Bachoco (O.K. Foods), Belgian company Continental Grain Company (Wayne Farms), Marfig

Alimentos S.A. (Keystone Foods), and South Korea’s Harim Group Corporation (Allen Harim).

Each of these foreign meat conglomerates were already large players in the global meat industry

and simply continued operating their pre-existing U.S. broiler company as a subsidiary. Ownership

of U.S. broiler subsidiaries by such large, well-financed conglomerates deter entry by smaller,

non-globalized companies that might want to enter the U.S. broiler production business.

       752.    History of Government Investigation and Collusive Actions. In response to a

Federal Trade Commission investigation in 1919 which found oligopoly domination and anti-

competitive monopolistic behavior in the meat-packing industry, Congress passed the Packers and

Stockyards Act (“PSA”). See 7 U.S.C. § 193(a), § 209. Congress amended the law to include the

poultry industry in 1935.

       753.    In 1922, the Supreme Court upheld the constitutionality of the PSA in Stafford v.

Wallace, finding that “the object of the PSA was to secure the flow of livestock from the farms

and ranges to the slaughtering center and into meat products unburdened by collusion that unduly

lowered the prices to the shipper and unduly increased the price to the consumer.”

       754.    In April 1973, the United States Department of Justice filed a civil antitrust action

against the National Broiler Marketing Association (“NBMA”) alleging the NBMA and its

members conspired to fix Broiler prices and restrict Broiler production in violation of Section 1 of

the Sherman Act. The DOJ sought to enjoin the NBMA and its dozens of members from continuing



                                                 185
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 186 of 222 PageID #:186




a conference call program where members (and even some non-members) coordinated the pricing

and production of Broilers. In response, numerous private civil antitrust actions were filed against

the NBMA and 42 individual defendants in the In re Chicken Antitrust Litigation case. The NBMA

and Broiler producers eventually settled the case, resulting in a settlement of roughly $30 million.

       755.    Beginning in 2010, the USDA undertook a series of public workshops to explore

competition issues in the upstream, contract-farmer Broiler market. A workshop held in Normal,

Alabama, on May 21, 2010, focused on corporate concentration and lack of competition in the

Broiler industry. The workshops led to the proposal of new rules aimed at encouraging competition

in the meat industry, but extreme political pressure from Defendants and their allies eventually

watered down the rule and led to the resignation of the official charged with imposing tougher

regulations.

       756.    In 2011, George’s Inc. acquired the Harrisonburg, Virginia processing plant from

Tyson Foods. The DOJ brought an action to stop the acquisition (United States v. George’s, Inc.),

which alleged the purchase would impermissibly reduce the available options for contract farmers

to sell their grower services. The DOJ eventually settled with George’s in June 2011 after obtaining

an agreement to require George’s to make capital improvements to the facility that would increase

its capacity and permit contract farmers to sell more grower services to the processing plant.

       757.    According to a June 2014 USDA Report, “the [Broiler] industry faces a range of

public policy issues, [including] competition . . . . [c]oncerns[, including] the exercise of market

power by Broiler integrators have prompted merger litigation, USDA regulatory initiatives,

congressional proposals, and investigations by Federal agencies.”

X. Defendants Collusively Adopted Additional Strategies To Reinforce Their Conspiracy

       758.    Defendants collectively adopted several strategies to buttress and sustain their

conspiracy.

                                                186
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 187 of 222 PageID #:187




       759.    A Collective Shift Away From Long-Term Fixed-Price Contracts. First,

particularly with respect to certain distributor and grocer customers, starting in 2008, the

Defendants moved away from long-term fixed-price contracts to shorter-term contracts with

variable pricing pegged to one of several publicly-available price indices (including the USDA

composite Urner Barry, and the Georgia Dock). A coordinated move away from fixed price

contracts to contracts permitting prices to fluctuate with an indexed public market price helped

facilitate a market-wide antitrust conspiracy. See In re High Fructose Corn Syrup Antitrust Litig.,

295 F.3d 651, 659 (7th Cir. 2002). This was true even with respect to restaurants and other

purchasers that continued to enter into term contracts with Defendants.

       760.    Defendants’ shift indicates that they anticipated higher, or artificially inflated non-

competitive, prices resulting from their production cuts, and wanted the flexibility to take

advantage of such prices without being locked in to longer-term, lower-pricing commitments to

certain distributor and grocer customers.

       761.    Starting around January 2008, senior executives from Koch Foods, Pilgrim’s,

Perdue, Sanderson Farms, and Tyson publicly announced an effort to reduce annual fixed-price

contracts.

       762.    This change coincided with Defendants’ efforts to reduce chicken industry supplies

to drive chicken market prices higher.

       763.    On January 28, 2008, Tyson CEO Richard Bond announced on an earnings call that

Tyson was looking at shortening its fixed price contracts, and by June 2009 Tyson reported it had

“dramatically” shortened the amount of fixed-price contracts over 90 days.

       764.    The next day, on January 29, 2008, Pilgrim’s CFO Rick Cogdill reported on an

earnings call that Pilgrim’s had started moving away from fixed-price contracts, noting that “in a



                                                187
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 188 of 222 PageID #:188




situation like where we are now where we need to drive commodity prices up, that [i.e., having

less fixed price contracts] is going to give us the opportunity for more immediate benefit to our

P&L than what we would have had say, historically three year[s] ago, when a higher percentage

was fixed price.” Pilgrim’s later reported that by March 2012, it had reduced its exposure to fixed

price contracts, with most contracts now market-based or including a reset provision linked to the

underlying commodity. By 2014, Pilgrim’s reported that less than 5% of all its contracts were 12-

month fixed price contracts.

       765.    On July 28, 2008, Perdue spokesperson Julie DeYoung told an industry publication

that Perdue was looking to shorten its contract terms, stating, “the company is also seeking to raise

prices and shorten its contracts.”

       766.    Sanderson Farms’ CEO Joe Sanderson noted in a July 31, 2008, earnings call that

the industry may move towards “shorter term agreements.”

       767.    On an August 6, 2012 earnings call, Tyson CEO Donnie Smith stated that “[o]ver

the past couple of years we have substantially reduced a number of fixed price contracts we have

with customers and currently have less than 15% of our Poultry volume [on] annual fixed price

contracts. The vast majority of our contracts are tied to specific markets or allow for conversations

about adjusting prices to move—prices to offset higher input and we will continue to push for even

more of these types of contracts. I believe supply will begin to rationalize as well, making it easier

for us to have those pricing conversations.”

       768.    This collusive and coordinated shift toward reducing the number of longer-term

fixed-price contracts had the intent and effect of creating supra-competitive market prices for

broilers to all customers, including those customers who continued to enter into term contracts

with Defendants.



                                                 188
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 189 of 222 PageID #:189




               Coordinated Denial of Lines of Credit.




       770.    Inter-Defendant Sales. Third, the Defendants use direct purchases of chickens

from one another and from smaller producers to meet each company’s own sales needs.

       771.    In addition to exemplifying the commodity nature of the chicken market, these

inter-Defendant sales allowed Defendants to soak up excess supply that could potentially depress

prices in the market and facilitated the opportunity to expressly discuss prices with competitors.

Such purchases also permitted companies to maintain market share despite reducing their

production. In many instances large inter-Defendant purchases were negotiated by CEOs or other

senior level executives of Defendants, thereby providing additional opportunities to conspire.

       772.    In 2011, for example, Tyson began using what was described as a “very unique

strategy,” called “Buy vs. Grow.”

       773.    Tyson’s strategy essentially treated the industry supply as though it were for a

single unified company, rather than competing businesses that would rather sell self-produced

product to a customer than a competitor. Tyson’s adoption of this strategy was indeed “unique,”



                                               189
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 190 of 222 PageID #:190




because only a few years prior to adopting the “Buy vs. Grow” strategy, it had derided a similar

strategy as a “stupid” subsidization of competitors’ growth, with a Tyson executive explaining

on an April 29, 2008 earnings call that “I think what we said along is we’re going to match our

supply and demand. We’re not going to cut beyond that and then go out and buy open market

meat to subsidize other people’s growth.”

       774.   Tyson’s strategic shift in 2011 to buying chicken on the open market is evidence

that by that time, it was confident that its fellow conspirators would maintain their production

levels as they were and not increase them.

       775.




       776.




                                              190
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 191 of 222 PageID #:191




       777.    In a November 5, 2012, interview, Fieldale President Thomas Hensley noted his

company was also pursuing a strategy to purchase excess supply from its competitors, stating that

“[i]f you don’t have a home for your chickens on Monday morning, you shouldn’t have those

chickens. Now we know where all our chickens are going. So we are buying chickens in that lower

price area instead of selling them. So, no expansion for us.”

       778.    In a July 9, 2012 article, Donnie Smith of Tyson was quoted as saying “the company

will not over produce chicken at these expensive grain levels, preferring to buy commodity pieces

in the secondary market to fill orders where necessary.”




       780.    On a January 31, 2014, earnings call, Smith reported that through Tyson’s “buy

versus growth strategy we continue to keep our supply short of demand . . . .”

       781.    By the end of 2014, Tyson reported it was buying over four million pounds of

chickens on the open market each week. Four million pounds of chicken per week is more than

any of the 24th-30th largest chicken companies produce on a weekly basis, so the amount of

Tyson’s purchases was quite significant.

       782.    During the first part of 2015, Tyson increased its Buy vs. Grow purchases by 50

percent, expanding its purchases from competitors to unprecedented levels. Tyson announced

plans in May 2015 to increase its Buy vs. Grow strategy to 10 percent of its sales in the second



                                                191
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 192 of 222 PageID #:192




half of 2015 and 2016. Ten percent of Tyson’s 2014 ready-to-cook pounds was 17.6 million

pounds per week, a volume that by itself would dwarf the entire average weekly production of any

of the 15th-30th largest chicken producers.

       783.    Notably, Tyson also announced in May 2015 that it planned to reduce its production

after July 2015 and keep it flat through 2016 by increasing its Buy vs. Grow purchases.

       784.    Atypical Increases in Exporting of Chickens. Fourth, during 2013 and into 2014,

Defendants found new ways to actively depress the size of breeder flocks, such as using the pretext

of avian flu in Mexico to justify exporting flock chickens to Mexico to repopulate flocks rather

than use such chickens to increase domestic production levels.

       785.    Indeed, Defendants continued their program of exporting chicken hens and eggs to

Mexico in 2015, with Tyson explicitly noting in a May 4, 2015, earnings call that it was sending

3 percent of its eggs to Mexico to “fill incubators.”

       786.    Similarly, during a July 2016 earnings call, Pilgrim’s CEO Bill Lovette noted his

“confidence that we’re going to do the right thing with respect to maintaining [] discipline. We’ve

certainly had the hatching egg supply to grow much more if we chose not to export those eggs. I

think in May we exported 81 million hatching eggs or so outside of the country. The industry could

have chosen to set some of those eggs domestically, but that was not the choice that was made.

And so again that gives us confidence that we’re going to continue to be disciplined as an industry.”

       787.    Tyson and other Defendants exported hatching eggs to Mexico and other foreign

countries from 2013-2016 with the intent to artificially reduce the supply, and artificially inflate

the price, of chickens in the U.S. The revenues Tyson and others received for exporting hatchery

eggs to Mexico was far less than they would have generated hatching those same eggs and selling

the chicken meat in the U.S. market.



                                                192
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 193 of 222 PageID #:193




          788.    Thus, but for Defendants’ agreement and conspiracy as alleged in this Complaint,

it would have been against Tyson’s independent economic self-interest to export hatching eggs to

Mexico and forego higher hatching egg prices in the U.S. But Defendants’ new-found “discipline”

ameliorated any remaining risk and resulted in supra-competitively higher overall U.S. chicken

prices.

          Y.   Agri Stats Actively Facilitated Defendants’ Conspiratorial Communications
          And Provided Data Necessary To Effectuate, Monitor, And Enforce The Conspiracy

          789.    The USDA and various other entities publicly published aggregated weekly,

monthly, and annual supply and pricing information concerning the U.S. chicken industry. But

only Agri Stats received from Defendants, and then provided to Defendants, detailed information

to accurately determine producer-specific production, costs, and general efficiency.

          790.    Agri Stats is a company that generated confidential chicken industry data

considerably more detailed than any similar types of available reports, including the following data

categories:

              •   Breeder flock size and age, hatchery capacity, and the costs associated with
                  breeder flocks, including feed and housing expense;

              •   Data about the production, delivery and formulation of feed, including corn
                  and soybean meal costs, which are two of Defendants’ most significant
                  input costs;

              •   Grow-out information for chicken “flocks” provided to contract farmers,
                  including the number of chickens placed, chick mortality by week and
                  overall percentage, chick cost, days between flocks provided to contract
                  farmers (i.e., “down time”), feed conversion rate (pounds of feed per pound
                  of chicken), average daily weight gain by chicks, live pounds produced per
                  square foot of grower house, grower compensation, including average
                  grower payment in cents per pound and cents per square foot, breed
                  composition of flock (breed or cross-breed of flocks), detailed information
                  on numerous mechanical aspects of chicken housing, and numerous other
                  detailed cost, mortality, and operational information about disease,
                  transportation, labor, and other grow out related information;



                                                  193
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 194 of 222 PageID #:194




           •    Slaughter, processing, and further processing information, including pay for
                processing plant workers, total production volume, market age of chickens
                at slaughter, weight of chickens at slaughter, birds per man hour, processing
                line speeds, and labor hours per pound;

           •    Inventory levels of chickens; and

           •    Financial information, such as monthly operating profit per live pound,
                sales per live pound, and cost per live pound.

       791.     Agri Stats collected data from Defendants, audited and verified the data, and

ultimately reported back to Defendants detailed statistics on nearly every operating metric within

the industry, including the size and age of breeder flocks. Agri Stats’ survey methodology

involved—from and to Defendants—direct electronic data submissions of financial, production,

breeder flock size and age, capacity, cost, and numerous other categories of information by each

chicken producer on a weekly and monthly basis.

       792.     At each of Defendants’ chicken complexes, certain employees, typically in the

accounting department, were responsible for submitting the data to Agri Stats once a week

(historically, on Thursdays) using an AS400 data link system. Agri Stats used a detailed audit

process to verify the accuracy of data from each complex, often directly contacting Defendants to

verify data before issuing reports to Agri Stats subscribers.

       793.     Agri Stats described itself as a “benchmarking” service that “allows organizations

to develop plans on how to adopt best practice, usually with the aim of increasing some aspect of

performance.”

       794.     Sanderson Farms CEO Joe Sanderson claimed, “[w]e use Agri Stats, which some

of you are probably familiar with. Agri Stats is a benchmarking service that we submit data to.

Almost everyone in our industry does as well. And we get the data back. It’s anonymous—the data

is anonymous, so we don’t know whose numbers the numbers belong to, but we can see

performance indicators all over the industry.”

                                                 194
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 195 of 222 PageID #:195




       795.    However, contrary to these assertions, Defendants were at all material times able

to (and did) readily determine “whose numbers the numbers belong to.” Indeed, each Defendant

knew that when it provided its internal, confidential information to Agri Stats, the other producers

would be able to access that information and identify the Defendant that submitted it.

       796.    There was no legitimate purpose to provide this specific, competitively-sensitive

information to Agri Stats, nor was there any legitimate purpose for Agri Stats to disseminate the

information in the detailed, readily-decipherable form in which it is sent to Defendants. Instead, it

was provided, compiled, and transmitted for anti-competitive purposes.

       797.    Agri Stats’ critical importance for a collusive production-restriction scheme in the

chicken market lies not only in the fact that it supplies data necessary to coordinate production

limitations and manipulate prices, but also in its market-stabilizing power. Price-fixing or output-

restricting cartels, regardless of industry, are subject to inherent instability in the absence of

policing mechanisms, as each individual member has the incentive to “cheat” other members of

the cartel—for example, by boosting chicken production to capture higher prices even as other

cartelists heed their conspiratorial duty to limit production, which is what happened in the chicken

industry for a short period in 2010, when Defendants’ conspiracy temporarily faltered.

       798.    Agri Stats’ detailed statistics—coupled with its regular, in-person meetings with

each Defendant and routine participation in trade association events widely attended by

Defendants’ senior executives—serve an indispensable monitoring function, allowing each

member of Defendants’ cartel to police each other’s production figures (which are trustworthy

because they have been audited and verified by Agri Stats’ team) for any signs of “cheating.”

       799.    Agri Stats claimed to maintain the confidentiality and anonymity of individual

companies’ data by giving each company a report identifying only that company’s specific chicken



                                                195
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 196 of 222 PageID #:196




complexes by name, but not identifying by name other chicken producers’ complexes described

in the report, but rather, listing competitors’ complexes by number.

        800.     But, by design, Agri Stats reports were so detailed that any reasonably-informed

producer could easily discern the identity of its competitors’ individual chicken complexes. It is

common knowledge among producers that others could do so, with some Defendants referring to

the task of determining the identity of individual competitor’s data as “reverse engineering.”

        801.     After Tyson rejoined Agri Stats in 2008 and Perdue joined with all of its plants also

in 2008, at least 95% of the Broiler Producers in the united States subscribed to Agri Stats

providing most of its revenues and providing and receiving the detailed Agri Stats reports which

were easily deciphered by the various producers so that they all knew the detailed information set

forth hereafter about each other.

        802.     Agri Stats reports identified each complex with unique numbers, including a coding

system identifying the region and sub-region, for each chicken complex, with the cover pages of

each sub-regional report identifying by name the companies whose complexes are covered in the

report itself.

        803.     Specific complexes were easily identifiable from their codes. Agri Stats’ coding

system made it easy for Defendants’ employees—some of whom, including senior executives at

both Wayne Farms and Pilgrim’s, used to work at Agri Stats—to decipher production, feed, sales

and other competitively-sensitive metrics for their competitors’ facilities.

        804.     In fact, Agri Stats’ coding system, coupled with the insular nature of an industry

where “everybody knows everybody,” allowed for Defendants’ employees to identify individual

producers’ data by eyeballing the rows in any Agri Stats report. The coding system has never

changed (e.g., the Tyson complex in Cummings, Georgia has always been identified as complex



                                                  196
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 197 of 222 PageID #:197




“222”), meaning that once a Defendant deciphered the numeric code for a given competitor’s

complex, that Defendant had the ability to know their competitor’s data in perpetuity.

       805.    Agri Stats played a particularly important role in Defendants’ signaling practices

and policing efforts. The specific type or size of breeder flock housing, breed of chick, average

bird size, and production levels listed in Agri Stats data for Defendants’ complexes allowed any

given Defendant to “reverse-engineer” and interpret the public statements and other publicly

available information about its competitors to determine which complexes were cutting back, and

by how much.

       806.    For example, if in January, a Defendant publicly states its intention to reduce

production—even generically, without specifying which complexes will cut back, or by how

much—all of their fellow cartel members will be able to tell from the February and March Agri

Stats reports whether that Defendant is following through on its conspiratorial agreement. Further,

Defendants Tyson, Pilgrim’s, and Sanderson are public companies that report some aggregated

data publicly, which executives from other companies could use to match up against the far more

detailed information in the Agri Stats’ reports to identify other specific data from their competitors.

       807.    Each Defendant and other Co-Conspirators received numerous types of Agri Stats

reports, including separate targeted reports for each major area of operations, such as breeding,

hatching, hauling, feeding, processing, selling, and administration.

       808.    Defendants’ complex managers typically received the targeted reports for the

specific aspects of chicken operations for which they have responsibility, and the CEO, CFO, and

a few other of Defendants’ and co-conspirators’ top executives received Agri Stats’ monthly

“Bottom Line Report” (which, for a portion of the relevant period, was called the “Executive

Report”) geared to top level executives. The Bottom Line Reports contained one row for each



                                                 197
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 198 of 222 PageID #:198




chicken company reporting to Agri Stats with columns for certain categories of information, such

as operating profit dollars, profit percentage, corporate SG&A (aka overhead), interest expense,

and other key operational information related to sales, revenues and costs.

       809.    Within each Agri Stats report (including the Bottom Line Report), unique

information referring to supposedly “anonymous” data permitted Defendants and Producer Co-

Conspirators to identify their competitors’ information contained within each category of report.

For example, Agri Stats data on “Actual Live Production Cost,” one of many important industry

metrics listed in the Bottom Line Report, included line-items for each of the “sub-regions”

(described above) that shows, for each particular sub-region, the weighted average figures for

“chick cost,” “grower cost,” “feed ingredient cost,” “[feed] mill delivery cost,” and “vaccination

and medical cost.”

       810.    Information helping Defendants and Producer Co-Conspirators to assess the size

and age of breeder flocks was available in the “Growth Rate Report” section of Agri Stats, which

included complex-by-complex numbers showing the average age, in weeks (e.g., “63.22” or

“51.76”) of the hens whose eggs, when hatched, became the chickens later killed for meat

consumption and supplied to Plaintiffs and other chicken buyers.

       811.    The hens comprising the breeder flocks produce fertile eggs (at a rate of roughly

five per week) starting around 20 weeks of age, and are typically slaughtered at 65 weeks of age,

when breeder hens lose the ability to consistently lay fertile eggs. A breeder hen killed at 60 weeks

lays 25 fewer eggs than a hen killed at 65 weeks, meaning that there are 25 fewer chicks hatched

and 25 fewer mature chickens available to Plaintiffs and other chicken buyers.

       812.    The bird-age data from the “Growth Rate Report” also shows how close a given

breeder flock is to the end of its egg-laying lifespan, giving Defendants insight into how much



                                                198
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 199 of 222 PageID #:199




longer that flock’s capacity to lay eggs will impact the supply of chickens available for slaughter

further down the supply chain. In addition, because the “Growth Rate Report” was available each

month, knowing the average age of a given flock from month to month can help determine when

flocks were being slaughtered and removed from the supply chain (e.g., if the average hen age

drops to 4.00 weeks after being at 48.00 weeks in the prior month’s “Growth Rate Report,” that is

a clear indication a breeder flock was slaughtered at 48 weeks).

       813.    The “Actual Live Production Cost” section of an Agri Stats report also included

(again, by sub-region), the average number and overall weight of the chickens being processed.

Other sections of Agri Stats reports included similar, sub-region data for a range of competitively

sensitive metrics, such as bird age and mortality, “chick cost per settled flock,” and “grower

expense.”

       814.    Knowing the number of complexes each Defendant operates in each sub-region—

which, as detailed above, appeared by name at the very beginning of the Agri Stats reports—any

Defendant could, with relative ease, assess the performance of all competing complexes in a sub-

region on a variety of important industry metrics.

       815.    Discovery in this action has confirmed that Defendants often exchanged Agri Stats

information directly with one another. For instance, on March 24, 2009, Koch CFO Joe Grendys

wrote to Amick VP of Sales and Marketing Steve Kernen, inquiring whether Amick had “Any

luck yet on agristats #.”




                                               199
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 200 of 222 PageID #:200




       817.




       818.   Agri Stats’ role in the chicken industry extends far beyond the collection and

dissemination of competitively sensitive data. It was an active and knowing participant in, and

facilitator of, Defendants’ scheme, along with the Producer Co-Conspirators.

       819.   Agri Stats’ employees would confirm for Defendants and Producer Co-

Conspirators the data for a particular company at quarterly meetings with each company, or at the

numerous trade association meetings where Agri Stats executives presented on a regular basis.

       820.   Nearly all of the Agri Stats Broiler division account managers responsible for

Defendant and Co-Conspirator accounts during the relevant period were former employees of one

or more Defendants and their Co-Conspirators and at least one senior account manager left Agri

Stats to join Pilgrim’s. This revolving door among the Defendants, their Co-Conspirators and Agri

Stats included current or former Agri Stats employees:




                                              200
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 201 of 222 PageID #:201




       821.   During the relevant period, Agri Stats offered a service to Defendants and Producer

Co-Conspirators whereby each quarter – but oftentimes far more regularly than that, in some

instances two or three times per month – personnel from Agri Stats would meet with each

Defendant’s employees and give presentations about both company- and industry-wide data. These

meetings took place at both the production-plant level, where Agri Stats personnel met with

Defendants’ complex managers, and at the executive level, where Agri Stats personnel met with

the leadership of Defendants’ hatchery, breeder, and feed departments. The executive-level

meetings, referred to “quarterly reviews” or “executive reviews,” often lasted several days, and

were attended by one or more Agri Stats account managers, often accompanied by Agri Stats vice

president Mike Donohue, along with C-suite personnel from the Defendants or Producer Co-

Conspirators. These multi-day meetings would touch on a range of competitively-sensitive topics,

including the Defendants’ and Co-Conspirators’ profits, sales, margins, operating rates and

capacity, including flock or egg-placement reductions.

              Throughout the relevant time period, Agri Stats executives and account managers

fanned out across the chicken-producing regions of the country to meet with their clients and co-

conspirators, the Defendants and Co-Conspirators.




                                              201
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 202 of 222 PageID #:202




       823.   Similar meetings happened day after day, week after week, month after month, year

after year, and ensured the success of the production-restriction mechanism of Defendants’

conspiracy. In addition, roughly every month, Agri Stats account managers would convene account


                                             202
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 203 of 222 PageID #:203




manager meetings – sometimes at Agri Stats’ Fort Wayne headquarters, sometimes closer to Mike

Donohue’s home office in Rhode Island, and sometimes over the phone – which gave Agri Stats

employees the opportunity to share information about their various accounts, which could then be

relayed to their clients, the Defendants and their Co-Conspirators, at one or more of their

subsequent meetings.

       824.    Since Agri Stats would travel and present among Defendants regularly, discussing

each Defendant’s non-public, proprietary data, Agri Stats was in a unique position to share

information among Defendants and Producer Co-Conspirators at these regular meetings. And that

is exactly what happened.

       825.    At these regular meetings with Defendants’ executives, Agri Stats led detailed

discussions about industry profitability and the key contributing factors, including size and average

age of chicken breeder flocks, average hatchability of eggs, mortality rates, average bird rate, feed

cost, and other performance factors based on data Defendants provided. Agri Stats also led

discussions about the overall profit of the company and industry, including rankings of companies,

overall industry average, and the top and bottom third of the industry.

       826.    Agri Stats also told Defendants’ executives how much the industry was over- or

undersupplying the market and estimated demand, and shared other information based on data

Defendants provided.

       827.    Agri Stats’ presentations to the Defendants were based in part on color-coded data

compilations, known as “books,” specifically tailored for each Defendant based on the data the

Defendant has submitted to Agri Stats. Agri Stats maintained at least six “books” for each

Defendant: (1) the light-blue “Live” book, with information on the Defendant’s breeders, hatchery

feed and grow-out; (2) the red “Sales” book, with information on the Defendant’s current and year-



                                                203
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 204 of 222 PageID #:204




to-date sales, which provides competitors with information on the price of their product “mix” of

chickens versus the national average prices for the same “mix,” ranking companies from “best” to

“poorest” in terms of performance; (3) the light-green “Production” book, with information on the

Defendant’s yields; (4) the brown “Profit” book, with information on the Defendant’s profits and

losses; (5) the mustard-yellow “Rendering” book, with information on the Defendant’s rendering

facilities; and (6) the “Bottom Line” book, with information on the totality of the Defendant’s

sales, revenues, and costs.

       828.    Anyone at Agri Stats had the ability to pull one or more Defendant’s “books” and

relay that information to other Defendants.

       829.    Indeed, Agri Stats shipped copies of one Defendant’s “books” to other Defendants

on a number of occasions.

       830.    Despite the impropriety of this practice, when it was discovered following a routine

review of shipping information, no one at Agri Stats was held accountable, nor were the “books”

returned to Agri Stats.

       831.    In addition to its in-person meetings with Defendants, Agri Stats employees,

including company Vice President Michael Donohue and Broilers account managers Paul Austin,

Paul Bunting, and Dana Weatherford, regularly hosted, or presented at, chicken industry events

and investor conferences, often citing Agri Stats data in discussing market, production, and

demand trends in the chicken industry.

       832.    For example, Agri Stats holds events known as “poultry outlook conferences.” At

one such conference on April 23, 2015 in Atlanta, Mr. Donohue made a presentation that included

“broiler market situation and outlook” as an agenda item.




                                               204
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 205 of 222 PageID #:205




       833.    Mr. Donohue also helped forecast supply and demand for the chicken industry by

using Agri Stats data on breeder placements and inventory. At the U.S. Poultry & Egg

Association’s Hatchery-Breeder Clinic in January 2012, for example, Donohue noted that chicken

breast prices were at a particularly high level and “[i]t’s not just cutbacks in production that have

already occurred but seasonal demand later this year which may set the industry up for an even

better first half of 2012,” he said. “I hope this carries over into the latter half of 2012 based on

some of the production forecasts that can be made based on breeder placements and inventories.”




                                                205
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 206 of 222 PageID #:206




       836.   Among the thousands of such communications uncovered during discovery to date

are the following examples, which are still being compiled in ongoing discovery:

       837.




                                              206
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 207 of 222 PageID #:207




       839.




       840.    Defendants rarely mentioned their exchange of information with one another

through Agri Stats.

       841.    However, on certain public occasions, such as earnings or investor conference calls,

executives from Defendants Sanderson and Tyson (two of the three publicly traded Defendants)

noted the important role Agri Stats data plays in the industry.

       842.    For example, Defendant Sanderson’s CEO, Joe Sanderson, commented on an

earnings call that he “look[s] at Agri Stats and see[s] what people are doing and not doing,” and

similarly stated on a May 2011 earnings call that “my judgment is that there will be some others

that are going to have to make some adjustments that I believe cuts will be forthcoming in our

industry based on the losses we see in Agri Stats.” (emphasis added). Asked later on the May 2011

call by an analyst why Mr. Sanderson made this statement and another statement a few months

earlier that he “feel[s] confident that we are going to see cutbacks” based on Agri Stats data, Mr.

Sanderson indicated:

         Industry participants expected that [the market would improve in June and July] and
         I think they wanted to carry their production into June and July and see if the
         market would reward them for that it appears right now . . . . And then once you get
         past July 4 . . . I think then you will start seeing reduced egg sets . . . . Typically in my
         experience the first cut is not enough.



                                                   207
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 208 of 222 PageID #:208




       Defendant Tyson similarly noted in a December 2014 investor presentation that:

         [t]he point being is that when you talk about the chicken cycle, most people will look
         at the cyclicality. It’s very profitable right now. And we will not hit the top of the
         top, because within the profitability segmentation right now, the most profitable
         segments are in fact big bird, and secondly, tray pack. We can tell that through Agri
         Stats. Now at the same time, when there is more poultry available and the industry
         may not be as profitable, we would not expect to be anywhere close to what the bottom
         of that cycle would be. (emphasis added)

       843.    There is no plausible, non-conspiratorial justification for Defendants to use Agri

Stats to secretly share highly confidential and proprietary information about their breeder flock

size and age, pricing, capacity, production, and costs at the level of detail at which they do.

       844.    In a competitive market, such proprietary, competitively sensitive information

should be a closely guarded secret. Economic principles establish that the routine exchange among

competitors of such sensitive internal company information reduces competition.

       845.    One chicken industry expert testified in a case against Defendant Pilgrim’s brought

under the Packers and Stockyard Act, 7 U.S.C. §§ 181-229, that sharing information through Agri

Stats by chicken producers regarding pay for contract farmers creates “a potential vehicle for

collusion” and presents a “classical antitrust concern.” The same expert also remarked that Agri

Stats was unusual even among other price surveys, noting:

         [t]he sharing of price and other market information by so-called competitors is well
         known as a significant antitrust issue. Grower payout and cost information shared
         by most integrators is incredibly detailed and comprehensive. As such it could
         provide critical data for competition investigations and analyses of oligopoly and
         oligopsonistic behavior far more complex and advanced than available for any other
         agricultural industry. An intensive inquiry is needed.

       846.    When given access to Agri Stats’ reports in connection with litigation where he

served as an expert witness, an agricultural economist who, to that point, had only “heard rumors




                                                 208
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 209 of 222 PageID #:209




of a secretive poultry industry information-sharing service,” said that he “was shocked at the

incredible detail” of the information presented in the reports.

        847.    A sworn declaration from a poultry and egg industry expert in Freedom of

Information Act litigation seeking disclosure of competitively-sensitive FDA egg-farm reports

stated, with respect to Agri Stats, that:

         Individual disclosure is not required when industry participants are familiar enough
         with the industry to connect the information supplied with the individual companies
         at issue. My experience is that competitors . . . are prolific at quantifying their
         competitor’s business information on their own. For example, industry processors
         share commercial data through companies such as AGRISTATS (Fort Wayne, IN),
         a shared business database company . . . started for the poultry industry in
         1985. AGRISTATS has the following mission statement: “IMPROVE THE
         BOTTOM LINE PROFITABILITY FOR OUR PARTICIPANTS BY
         PROVIDING ACCURATE AND TIMELY COMPARATIVE DATA WHILE
         PRESERVING THE CONFIDENTIALITY OF INDIVIDUAL COMPANIES.”
         Note the mission is to share comparative data while protecting individual companies.
         I can speak personally that I have seen and read these broiler industry reports, and,
         based on my familiarity with the industry, I can easily connect the information
         supplied with the individual companies whose confidentiality is supposedly
         preserved. Therefore, it is my opinion that virtually everyone in the industry can
         connect the information supplied in AGRISTATS with the individual companies
         who supplied the data.

        848.    A 2017 Bloomberg News article titled “Is the Chicken Industry Rigged? Inside Agri

Stats, the Poultry Business’s Secretive Info-Sharing Service,” highlighted the role Agri Stats plays

in Defendants’ efforts to monitor and police their cartel:

         Peter Carstensen, a law professor at the University of Wisconsin and former Justice
         Department antitrust lawyer who has studied Agri Stats while researching the modern
         poultry industry, casts the level of plant-by-plant detail in the company’s reports
         as “unusual.” He explains that information-sharing services in other industries tend
         to deal in averaged-out aggregated data – for example, insurance rates in a given
         state. Such services run afoul of antitrust law, he says, when they offer projections or
         provide data so detailed that no competitor would reasonably share it with another.
         Getting detailed information is a particularly useful form of collusion,
         Carstensen says, because it allows co-conspirators to make sure they’re all
         following through on the agreement. “This is one of the ways you do it. You
         make sure that your co-conspirators have the kind of information that gives them



                                                 209
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 210 of 222 PageID #:210




         confidence – so they can trust you, that you’re not cheating on them,” he says.
         “That is what creates stability for a cartel.”

         Z.    Plaintiffs’ Claims are Timely

        849.   Plaintiffs had neither actual nor constructive knowledge of the facts constituting its

claims for relief. Plaintiffs did not discover, and could not have discovered through the exercise of

reasonable diligence, the existence of the conspiracy alleged herein until at least 2016 or later.

Defendants engaged in a secret conspiracy that did not reveal facts that put Plaintiffs on inquiry

notice that there was a conspiracy to engage in anticompetitive conduct or otherwise harm

Plaintiffs.

        850.   And it was not until June 2020 with the Department of Justice’s Colorado

Indictment of executives of Defendants Claxton and Pilgrim’s Pride that further evidence of the

conspiracy became publicly known. It was not until October 7, 2020—when the Department of

Justice issued its Superseding Indictment of six additional executives of Defendants Tyson, Koch,

Pilgrim’s Pride, and George’s—that additional elements of Defendants’ bid-rigging conduct

involving broilers were revealed. The Colorado Indictments revealed that Defendants Claxton and

Pilgrim’s Pride aided the conspiracy by engaging in direct price fixing and specific bid rigging of

broilers, which affected purchasers of large volumes of broiler chickens.

        851.   With respect to the manipulation of the Georgia Dock, a January 18, 2016 Wall

Street Journal article regarding Defendants’ possible manipulation of the Georgia Dock

benchmark price raised the possibility of collusion to artificially raise, fix, or maintain chicken

prices using the Georgia Dock. Subsequently, a series of articles in various publications published

between November 3 and 17, 2016, detailed for the first time that the USDA had discontinued its

reliance on the Georgia Dock benchmark price because its input prices could not be verified.




                                                210
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 211 of 222 PageID #:211




       852.    Yet even when faced with these public revelations, Defendants continued to assert

the fairness and accuracy of the Georgia Dock benchmark price.

       853.    For example, in a November 8, 2016, Washington Post article, Defendant

Sanderson Farms represented that the Georgia Dock benchmark price was “reliable,” to induce

purchasers of chickens to believe the benchmark price was not subject to illegal manipulation by

the Georgia Dock Defendants.

       854.    Not until November 10, 2016 was it disclosed publicly that the Georgia Dock

Defendants had formed a secret Georgia Dock Advisory Committee that facilitated opportunities

for executives to meet and also discuss their scheme to fix the Georgia Dock benchmark price.

       855.    The existence of this committee was not known to Plaintiffs, nor would Plaintiffs

have been able to learn of how Defendants’ executives conducted themselves in their non-public

Georgia Dock Advisory Committee meetings.

       856.    Finally, not until November 17, 2016, was it publicly disclosed that the Florida

Attorney General’s Office was investigating the Georgia Dock benchmark price and its calculation

and manipulation by the Georgia Dock Defendants.

       857.    Defendants’ anticompetitive conspiracy, by its very nature, was self-concealing.

For example, the Agri Stats coordination coupled with direct industry communications (at trade

shows and via email/calls) denied Plaintiffs the opportunity to know of the conspiracy. Moreover,

chickens are not exempt from antitrust regulation, and thus, before these recent events Plaintiffs

reasonably considered the U.S. chicken industry to be a competitive industry. Plaintiffs also

reasonably believed its contract partners to be dealing with them on fair and honest terms, and that

they could justifiably rely on Defendants’ representations regarding the Georgia Dock as being




                                                211
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 212 of 222 PageID #:212




truthful. Accordingly, a reasonable person under the circumstances would not have been alerted to

begin investigating the legitimacy of Defendants’ chicken prices before these recent events.

       858.    Plaintiffs exercised reasonable diligence. Plaintiffs could not have discovered

Defendants’ alleged conspiracy at an earlier date by the exercise of reasonable diligence because

of the deceptive practices and techniques of secrecy employed by Defendants.

       859.    Throughout the relevant period, Defendants effectively, affirmatively, and

fraudulently concealed their unlawful combination and conspiracy from Plaintiffs.

       860.    Throughout the relevant period, Defendants repeatedly misrepresented to Plaintiffs

through fraudulent statements and omissions that the inflated prices of the Georgia Dock reflected

actual market conditions.

       861.    The conspiracy alleged herein was fraudulently concealed by Defendants by

various means and methods, including, but not limited to, (1) secret meetings, (2) surreptitious

communications between Defendants via the wires (telephones, emails, text messages and other

electronic communications) and in-person meetings at trade association meetings (and elsewhere)

in order to prevent the existence of written records, (3) limiting any explicit reference to competitor

pricing or supply restraint communications in documents, (4) communicating competitively

sensitive data to one another through Agri Stats, a “proprietary, privileged, and confidential”

system that kept both the content and participants in the system secret, and (5) concealing the

existence and nature of their competitor supply restraint and price discussions from non-

conspirators (including customers).

       862.    Defendants and Co-Conspirators used code words including “discipline” and

“capacity discipline” in their public statements to conceal their conspiracy and signal one other, in

furtherance of their conspiracy to restrain production while shielding their conspiracy from



                                                 212
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 213 of 222 PageID #:213




detection or suspicion.




                                                    (2) on a May 3, 2013, earnings call, Pilgrim’s

President & CEO Bill Lovette stated that “price is going to strengthen as supply continues to be

disciplined and constrained….and “we’ve done a good job so far of maintaining discipline”; and

(3) on a July 2016 earnings call, Mr. Lovette noted that “I think what we’ve seen with egg sets is

absolutely a testament to the discipline of our industry that we’ve seen the last really two to three

years.”

          863.   As alleged above, in 2008, after years of boom and bust cycles of production

leading to the regular rise and fall of prices, the price of chickens began an unprecedentedly steady

increase that continued at least through 2016.

          864.   Defendants affirmatively and falsely attributed rising prices to, among other things,

increases in the price of inputs. Defendants used these pretexts used to cover up the conspiracy. In

fact, the chicken price increases were the result of Defendants’ collusive conduct, which was

undisclosed at the time.

          865.   During the relevant period, Defendants affirmatively made numerous misleading

public statements falsely portraying the market for chickens as a competitive one.

          866.   For example, Defendants provided testimony at workshops held by the U.S.

Department of Justice and USDA suggesting the chicken industry was competitive and not subject

to anti-competitive practices and agreements, including testimony at a May 21, 2010 workshop of

a National Chicken Council-commissioned study by Dr. Thomas Elam, which stated that “the



                                                  213
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 214 of 222 PageID #:214




chicken industry is competitive and thriving,” and has “[i]ntense competition” that promotes

“product innovation and lower prices for consumers.”

       867.   Defendants also repeatedly blamed the Renewable Fuels mandate for increased

Broiler prices, both through the NCC, other trade groups, and through press releases, speeches,

and other public statements by Defendants’ employees, rather than disclosing the existence of an

agreement to illegally restrain the supply of Broilers. Some instances of these pretextual

explanations by Defendants and their agents include:


              •       On a January 29, 2008, earnings call, Pilgrim’s Interim CEO Clint Rivers
                      claimed that “the U.S. government continues its misguided policy of
                      subsidizing ethanol production at the expense of affordable food, and a
                      lower corn yield expectation by USDA will contribute to decrease corn
                      suppliers next year.”

              •       On June 23, 2008, Wayne Farms President & CEO Elton Maddox said in
                      a statement that “the government’s food fuel mandate has created the need
                      for us to rationalize our business.”

              •       On July 7, 2008, O.K. Foods announced production cuts due to “record
                      high prices for corn and soybean meal, which it attributed to the U.S.
                      government’s mandated ethanol policies.”

              •       On June 24, 2009, Harrison Poultry President & CEO Mike Welch and
                      Claxton Poultry President Jerry Lane met in Washington DC and
                      encouraged elected officials to end the “mistake” of the ethanol subsidy.

              •       In 2010, Foster Farms delayed an expansion due, allegedly, to corn prices.
                      Ira Brill, Foster Farm’s Director of Market Services, blamed the ethanol
                      mandate for the delay, stating that it “places enormous pressure on our
                      input costs, and for that reason we can’t go forward with our expansion
                      plans.”

              •       On March 7, 2011, House of Raeford announced production cuts due to
                      increased prices. It stated that “if Congress will take action to cut
                      unreasonable government support for the ethanol industry, then grain
                      prices should decrease to a more manageable pricing level.”

              •       On March 15, 2011, Simmons announced downsizing at a plant due to
                      economics “resulting from high grain prices predominantly caused by corn


                                              214
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 215 of 222 PageID #:215




                       being used in ethanol.” Simmons cited ethanol policies again on June 27,
                       2011, when it laid off another 223 employees.

                •      In an April 13, 2011, hearing before a congressional subcommittee,
                       Michael Welch (President and CEO of Harrison Poultry) stated that
                       production of broilers was threatened by the diversion of corn to fuel
                       production. Welch claimed that shifting corn back to feed would “allow
                       consumers of poultry products to continue to enjoy an ongoing, adequate
                       supply of animal protein at reasonable prices.” Welch repeated similar
                       claims in 2012 as well, citing increased corn costs resulting in “tens of
                       billions of dollars in increased costs for livestock and poultry producers
                       and food manufacturers.”

                •      In September 2011, Phillip Green (Vice President of Commodities, Foster
                       Farms) testified on behalf of the American Feed Industry Association at a
                       public hearing and blamed increasing meat costs on the ethanol mandate.

                •      On October 10, 2014, National Chicken Council President Mike Brown
                       wrote an op-ed citing the Renewable Energy Standard as the primary
                       reason for the poultry industry’s inability to increase production. Brown
                       cited the Renewable Fuel Standard again in a May 15, 2015 op-ed in the
                       Wall Street Journal.

         868.   To explain the decreasing supply of chickens since 2012, Defendants have provided

a variety of pretextual explanations, including: (1) a breeding issue with chickens during 2014,

(2) a Russian ban of U.S. chicken imports starting in 2014, and (3) a 2013 shortage in supply due

in part due to an avian flu outbreak in Mexico that caused a surge in demand for hens to repopulate

chicken farms in Mexico. These explanations were pretextual in that Defendants sought to hide

their conspiracy from discovery by blaming chicken price increases, or artificially inflated chicken

prices, on these factors rather than on Defendants’ own collusive conduct (including their

unprecedented cuts to breeder flocks).

         869.   Throughout the relevant period, Defendants repeatedly also cited increasing input

costs as a pretext for their collusion to restrain supply and manipulate prices by anticompetitive

means.




                                                215
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 216 of 222 PageID #:216




       870.    For instance, Defendants repeatedly claimed that input cost increases during 2008

justified chicken price increases. However, while corn was $5/bushel in 2005-2006 and increased

to $9 by May or June 2008, it quickly fell back to below $5/bushel by fall 2008.

       871.    Higher chicken prices later in the relevant period also were not justified by

increased costs of corn, which, after a temporary spike in the summer of 2012, were not increasing

at the level that would have warranted higher chicken prices.

       872.    Defendants, through the National Chicken Council, other trade groups, and press

releases, speeches, and other public statements by their employees, also repeatedly and publicly

blamed the federal government’s ethanol mandate for increased chicken prices, asserting that it

increased their corn costs.

       873.    Defendants made all of these pretextual representations so as to conceal their

conspiracy and avoid disclosing their agreement to illegally restrain the supply of chickens.

       874.    By virtue of Defendants and all of their Co-Conspirators actively and intentionally

concealing their above-described wrongful conduct, the running of any applicable statute of

limitations has been (and continues to be) tolled and suspended with respect to Plaintiff’s claims

and causes of action resulting from the Defendants’ unlawful conspiracy alleged in this Complaint

under the fraudulent concealment doctrine and/or doctrine of equitable estoppel.

       875.    Plaintiffs were members of the putative direct purchaser class action complaint

asserted against Defendants, including, but not limited to Maplevale Farms, Inc. v. Koch Foods,

Inc. et al., No. 1:16CV08637 (Dkt. No. 1) (N.D. Ill. Sept. 2, 2016).

       876.    Plaintiffs’ claims were tolled under American Pipe & Construction Co. v. Utah,

414 U.S. 538 (1974), and related case law during the pendency of that direct purchaser class action

asserted against Defendants, commencing at least as early as September 2, 2016.



                                                216
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 217 of 222 PageID #:217




       877.    The statute of limitations relevant to Plaintiffs’ claims has also been tolled because

it was not until June 2020 with the Department of Justice’s Indictment of executives of Defendants

Claxton and Pilgrim’s Pride that the nature of Defendants’ conspiracy to fix prices and rig bids of

broilers was revealed.

VIII. ANTITRUST IMPACT

       878.    During the relevant period, Plaintiffs, and, where applicable, their respective

assignors, purchased substantial amounts of chicken from one or more Defendants.

       879.    As a direct and proximate result of the Defendants’ above-described illegal

conduct, Plaintiffs, and, where applicable, their respective assignors, were compelled to pay, and

did pay, artificially inflated prices for chickens during the relevant period.

       880.    As a direct and proximate consequence of the Defendants’ above-described

wrongful conduct, Plaintiffs, and, where applicable, their respective assignors, sustained

substantial losses and damage to their businesses and property in the form of overcharges for

chickens. The full amount and forms and components of such damages will be calculated after

discovery and presented upon proof at trial.

IX. CLAIMS FOR RELIEF AND CAUSES OF ACTION

       881.    The pertinent and relevant factual allegations set forth herein are incorporated into

and re-alleged into each of the foregoing counts as appropriate to state a claim.

                                         COUNT I
                                 VIOLATION OF 15 U.S.C. § 1
                                (AGAINST ALL DEFENDANTS)

       882.    Defendants entered into and engaged in a combination or conspiracy in

unreasonable restraint of trade in violation of Section 1 of the Sherman Act, 15 U.S.C. § 1.




                                                 217
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 218 of 222 PageID #:218




       883.    Defendants’ acts in furtherance of their combination or conspiracy were authorized,

ordered, or done by their officers, agents, employees, or representatives while actively engaged in

the management of Defendants’ affairs.

       884.    At least as early as January 1, 2008, and continuing until at least as late as 2019,

the exact dates being unknown to Plaintiffs, Defendants entered into a continuing agreement,

understanding and conspiracy in restraint of trade to fix, raise, stabilize, and maintain prices for

and/or restrain supply of broilers, manipulation of the Georgia Dock benchmarking price, and rig

bids and allocate markets for broilers, thereby creating anticompetitive effects.

       885.    Defendants’ anticompetitive acts involved United States domestic commerce and

import commerce, and had a direct, substantial, and foreseeable effect on interstate commerce by

raising and fixing prices for broilers throughout the United States.

       886.    The conspiratorial acts and combinations have caused unreasonable restraints in the

market for broilers.

       887.    As a result of Defendants’ unlawful conduct, Plaintiffs have been harmed by being

forced to pay inflated, supra-competitive prices for broilers.

       888.    In formulating and carrying out the alleged agreement, understanding and

conspiracy, Defendants did those things that they combined and conspired to do, including but not

limited to the acts, practices, and course of conduct set forth in this Complaint.

       889.    Defendants’ conspiracy had the following effects, among others:

               Price competition in the market for broilers has been restrained, suppressed, and/or
                     eliminated in the United States;

               Prices for broilers sold by Defendants, their divisions, subsidiaries, and affiliates,
                     and all of their co-conspirators have been fixed, raised, stabilized, and
                     maintained at artificially high, non-competitive levels throughout the United
                     States; and



                                                 218
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 219 of 222 PageID #:219




                  Plaintiffs, which directly purchased broilers from Defendants, their divisions,
                        subsidiaries, and affiliates, and all of their co-conspirators, have been
                        deprived of the benefits of free and open competition in the purchase of
                        broilers.

        890.      Defendants took all of the actions alleged in this Complaint with the knowledge

and intended effect that their actions would proximately cause the price of broilers paid by

Plaintiffs to be higher than it would be but for Defendants’ conduct.

        891.      As a direct and proximate result of Defendants’ anticompetitive conduct, Plaintiffs

have been injured in their business or property and will continue to be injured in their business and

property by paying more for broilers than they would have paid and will pay in the absence of the

conspiracy.

        892.      Defendants’ anticompetitive conduct described in this Complaint constitutes a per

se violation of Section of 1 of Sherman Act, 15 U.S.C. § 1.

        893.      Defendants’ conduct is also unlawful under the Rule of Reason standard of antitrust

liability because at all relevant times Defendants possessed significant market power in the market

for broilers and their conduct had actual anticompetitive effects with no offsetting pro-competitive

justifications.


                                COUNT II
                         VIOLATION OF 15 U.S.C. § 1
       (AGAINST ALL DEFENDANTS FOR CONCERTED OUTPUT RESTRICTION)
        894.      In collusively restricting, limiting, and curtailing the supply of chicken in the

United States, Defendants engaged in an unlawful contract, combination, or conspiracy that

unreasonably restrained trade or commerce in violation of Section 1 of the Sherman Act, 15 U.S.C.

§ 1.

        895.      Defendants’ unlawful contract, combination or conspiracy had the following direct,

substantial, and reasonably foreseeable effects on commerce in the United States: (1) prices

                                                  219
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 220 of 222 PageID #:220




charged to, and paid by, Plaintiffs for chicken were artificially raised, fixed, maintained, or

stabilized at supra-competitive levels; (2) Plaintiffs were deprived of the benefits of free, open,

and unrestricted competition in the United States chicken market; and (3) competition in

establishing the prices paid for chicken in the United States was unlawfully restrained, suppressed,

or eliminated.

        896.      Defendants’ above-described anticompetitive activities directly and proximately

caused injury to Plaintiffs in the United States.

        897.      As a direct and proximate result of Defendants’ above-described unlawful conduct,

Plaintiffs paid artificially inflated prices for chicken.

        898.      As a direct and proximate result of Defendants’ above-described anticompetitive

conduct, Plaintiffs were damaged in their businesses or property by paying prices for chicken that

were higher than they would have been but for Defendants’ unlawful conduct, which has resulted

in an amount of ascertainable damages to be established at trial.

        899.      Defendants’ anticompetitive conduct described in this Complaint constitutes a per

se violation of Section of 1 of Sherman Act, 15 U.S.C. § 1.

        900.      Defendants’ conduct is also unlawful under the Rule of Reason standard of antitrust

liability because at all relevant times Defendants possessed significant market power in the market

for broilers and their conduct had actual anticompetitive effects with no offsetting pro-competitive

justifications.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs respectfully request that the Court:

        A.        Enter joint and several judgments against Defendants in favor of Plaintiffs;




                                                    220
  Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 221 of 222 PageID #:221




          B.     Award Plaintiffs damages against Defendants in a joint and several judgment for

an amount to be determined at trial to the maximum extent allowed under the claims stated above

as well as treble damages, any other enhancement of damages, attorneys’ fees, expenses, and costs

as provided by law;

          C.     Award Plaintiffs their post-judgment interest as provided by law, with such interest

to be awarded at the highest legal rate;

          D.     Award Plaintiffs their attorneys’ fees, litigation expenses, and costs, as provided by

law, including the federal antitrust laws; and

          E.     Enter an order prohibiting and permanently enjoining Defendants, their affiliates,

successors, transferees, assignees and other officers, directors, partners, agents and employees

thereof, and all other persons acting or claiming to act on their behalf or in concert with them, from

in any manner continuing, maintaining or renewing the conduct, conspiracy, or combination

alleged herein, or from entering into any other conspiracy or combination having a similar purpose

or effect, and from adopting or following any practice, plan, program, or device having a similar

purpose or effect; and

          F.     Grant Plaintiffs such other and further relief that the Court may deem just and

proper.

                                           JURY DEMAND
          Pursuant to Federal Rule of Civil Procedure 38, Plaintiffs demand a trial by jury on all

issues so triable.




                                                  221
 Case: 1:20-cv-06347 Document #: 1 Filed: 10/26/20 Page 222 of 222 PageID #:222




Dated: October 26, 2020             Respectfully submitted,

                                    L. HART, INC.; R & D MARKETING, LLC,
                                    TIMBER LAKE FOODS, INC.; AND EMA
                                    FOODS CO., LLC

                                    By: /s/   Paul J. Ripp

                                    Paul J. Ripp
                                    WILLIAMS MONTGOMERY & JOHN LTD.
                                    233 S. Wacker Drive, Suite 6800
                                    Chicago, IL 60606
                                    Telephone: (312) 443-3200
                                    Facsimile: (312) 630-8500
                                    pjr@willmont.com

                                    Charles E. Tompkins (pro hac vice forthcoming)
                                    WILLIAMS MONTGOMERY & JOHN LTD.
                                    1607 22nd Street, NW, Suite 300
                                    Washington D.C. 20008
                                    Telephone: (202) 791-9951
                                    Facsimile: (312) 630-8586
                                    cet@willmont.com

                                    W. Lawrence Deas (pro hac vice forthcoming)
                                    LISTON & DEAS PLLC
                                    605 Crescent Boulevard, Suite 200
                                    Ridgeland, MS 39157
                                    Telephone: (601) 981-1636
                                    Facsimile: (601) 982-0371
                                    Lawrence@listondeas.com

                                    Michael Gratz, Jr. (pro hac vice forthcoming)
                                    GRATZ & GRATZ, P.A.
                                    312 N. Green Street
                                    Tupelo, MS 38804
                                    Telephone: (662) 844-5531
                                    Facsimile: (662) 844-8747
                                    michael@gratzandgratz.com




                                       222
